Exhibit 10.1

CONFIDENTIAL PORTIONS OMITTED

PATENT LICENSE AGREEMENT

 

Licensor name:    Digimarc Corporation Licensor address:   

9405 SW Gemini Drive

Beaverton, OR 97008

Licensee name:    IV Digital Multimedia Inventions, LLC Licensee address:   

2711 Centerville Road, Suite 400

Wilmington, DE 19808

License issue fee:    Thirty-six million U.S. dollars (U.S. $36,000,000),
payable quarterly over three years as set forth in Schedule 2.1 Profit
Participation percentage:    20% Effective Date    October 5, 2010



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

In witness whereof, intending to be legally bound, the parties have signed below
to enter the attached Patent License Agreement (this “Agreement”) as of the
Effective Date with the terms and conditions that follow. Capitalized terms not
otherwise defined are set forth in Section 10 of this Agreement.

 

LICENSOR:     LICENSEE: DIGIMARC CORPORATION     IV DIGITAL MULTIMEDIA
INVENTIONS, LLC By:  

/s/ Bruce Davis

    By:  

/s/ Vincent Pluvinage

 

Bruce Davis,

Chairman and CEO

     

Vincent Pluvinage,

Authorized Person

E

[Signature Page to Patent License Agreement]

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

PATENT LICENSE AGREEMENT

RECITALS

WHEREAS, Digimarc Corporation, an Oregon corporation (“Licensor”) is a leading
innovator and provider of enabling technologies that create digital identities
for all forms of media and many everyday objects, including digital
watermarking, and has developed one of the world’s leading patent portfolios
relating to these technologies;

WHEREAS, Invention Investment Fund II, LLC (“IV Fund”) is the second of two
funds in the “Intellectual Ventures” family of funds that was formed to invest
in intellectual property rights. As provided in IV Fund’s operating agreement,
the purpose of IV Fund is to seek income and gain through the acquisition,
management, holding, protection and sale, transfer, licensing or other
disposition of intellectual property rights acquired by IV Fund or by any
holding company for the benefit of IV Fund; and

WHEREAS, Licensor is willing to grant an exclusive license to certain patents in
Licensor’s patent portfolio, and IV Fund is willing to acquire such exclusive
license with an intent to license the Patents in an attempt to generate future
profits, on the terms set forth in this Patent License Agreement.

NOW, THEREFORE, the parties to this Patent License Agreement listed on the
previous page hereby agree as follows:

 

1. GRANT OF EXCLUSIVE LICENSE

 

1.1 Exclusive Patent License

Effective as of the Closing, Licensor hereby grants to Licensee the exclusive,
worldwide, transferable (as provided in subsection 11.3), sublicensable license
of all rights of any kind conferred by the Patents, including, without
limitation, the rights of any kind to, or conferred by, the Patents to (a) use
or otherwise practice any art, methods, processes, and procedures covered by the
Patents, (b) make, have made, use, offer to sell, sell, import, and otherwise
distribute or dispose of any inventions, discoveries, products, services, or
technologies covered by the Patents, (c) otherwise exploit any rights granted in
the Patents and/or any invention or discovery described in the Patents, and
(d) exclude other Persons from exercising any of such rights.

 

1.2 Sublicenses

The exclusive license rights granted Licensee under the Patents include the
right to grant and authorize, from time to time and in Licensee’s sole and
absolute discretion, one or more sublicenses. No sublicense granted to any
Person pursuant to the terms of this Agreement will be terminable as a result of
the termination of the Term.

 

1.3 Pre-Existing Encumbrances

Licensee hereby acknowledges and agrees that the Patents are subject to the
Existing Encumbrances.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

1.4 Assignment of Causes of Action and Other Rights

Effective as of the Closing, Licensor hereby assigns, transfers and conveys to
Licensee all right, title and interest in and to:

(a) Rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
corresponding to any of the Patents and the inventions and discoveries therein;

(b) All causes of action and enforcement rights of any kind (whether such
claims, causes of action or enforcement rights are known or unknown; currently
pending, filed, to be filed; or otherwise) under the Patents and/or under or on
account of any of the Patents for past, current and future infringement of the
Patents, including without limitation, all rights to (i) pursue and collect
damages, profits and awards of whatever nature recoverable, (ii) injunctive
relief, (iii) other remedies, and (iv) compromise and/or settle all such claims,
causes of action and enforcement rights for such infringement by granting an
infringing party a sublicense or otherwise; and

(c) Rights to collect royalties or other payments under or on account of any of
the Patents or any of the foregoing, excluding the right to collect those
royalties and other payments payable to Licensor as set forth on Schedule 1.4(c)
pursuant to the Existing Encumbrances.

For purposes of clarity, the word “title” in the first sentence of this
subsection refers to title in the rights specified in this subsection, rather
than title to the Patents.

 

1.5 No Implied Licenses

Nothing contained in this Agreement or any of the other Transaction Agreements
should be construed as conferring, by implication, estoppel or otherwise, a
license to any other patents or patent applications other than the Patents. For
the avoidance of doubt: (a) there are no implied licenses granted under this
Agreement or other Transaction Agreements; and (b) nothing contained in this
Agreement or other Transaction Agreements provides a license to any other
patents or patent applications that do not fall within the definition of Patents
but which may read on any inventions, discoveries, products, services or
technologies covered by the Patents.

 

2. PAYMENT

 

2.1 License Issue Fee

Licensee will pay to Licensor a nonrefundable combined license issue fee and
past patent reimbursement (collectively, the “License Issue Fee”) in the amount
set forth on the cover page of this Agreement, according to the schedule set
forth on Schedule 2.1. Each of the payments referenced in Schedule 2.1 will be
made by wire transfer to a designated bank account of Licensor. Prior to the
Closing, Licensor will furnish Licensee with all necessary information to make
such wire transfers, and will notify Licensee in writing of any changes to such
wire transfer instructions at least twenty (20) business days prior to the
deadline for the next payment due according to the above schedule.

In the event that Licensee attempts to wire such payment on or prior to the
applicable deadline in reliance on wire instructions in effect for the
immediately preceding payment

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

and Licensor fails to provide timely written notice of any change to the wire
transfer instructions, then such payment shall not be considered late so long as
Licensee makes such payment by the later of (i) the applicable payment deadline
set forth in Schedule 2.1, or (ii) ten (10) business days after receiving such
modified wire transfer instructions.

 

2.2 Profit Participation

Licensor will receive a non-refundable amount equal to the percentage (the
“Profit Participation”) set forth on the cover page of this Agreement of any
Profit that is generated following the Closing. Licensor expressly acknowledges
and agrees that (i) neither IV Fund nor Licensee is providing any assurance that
any Profit will be generated, nor is there any assurance regarding the amount
and timing of any Profit, and (ii) any past indication of performance of IV Fund
should not be relied upon as an indication of future performance.

The Profit Participation will be payable on the due dates for the reports
required by subsection 2.7 for Revenue received during the respective Reporting
Period.

 

2.3 Portfolio Monetization; Allocation of Portfolio Profit to IP Groups

Licensor acknowledges and agrees that Licensee and/or its Affiliates may from
time to time sublicense, assert, litigate or otherwise exploit the Patents with
other patents or patent applications held or controlled by Licensee and/or its
Affiliates, at the discretion of Licensee and its Affiliates (a “Portfolio
Monetization”). The parties acknowledge and agree that, unless a Portfolio
Monetization specifies a particular royalty for one or more of the patents or
patent applications (including the Patents), the Portfolio Profit will be
determined according to the methodology set forth on Schedule 2.3.

Any Monetization Expenses or IP Group Expenses for Reporting Periods that exceed
Revenue for that Reporting Period will be carried forward to the next Reporting
Period such that Profit will not be deemed to have occurred for any Reporting
Period until cumulative Revenues exceed cumulative Monetization Expenses
(whether of a Portfolio Monetization or a monetization event involving solely
the Patents) and cumulative IP Group Expenses in the current Reporting Period
and all prior Reporting Periods.

 

2.4 Adjustments to Value Allocations

Notwithstanding the foregoing Value Allocations, for any given Portfolio
Monetization, in the event that the formula set forth in Schedule 2.3 results in
allocated per item Portfolio Profit in category R1 being less than the allocated
per item Portfolio Profit in category R2, R3 or R4, or the allocated per item
Portfolio Profit in category R2 being less than the allocated per item Portfolio
Profit in category R3 or R4, or the allocated per item Portfolio Profit in
category R3 being less than the allocated per item Portfolio Profit in category
R4, then, in each such event, Licensee and/or its Affiliates will appropriately
adjust the formula such that the allocated per item Portfolio Profit for each
category is equal to or higher than the allocated per item Portfolio Profit for
each higher numbered category (for example, the allocated per item Portfolio
Profit in category R1 should be equal to or higher than allocated per item
Portfolio Profit in categories R2, R3 and R4, after the adjustment).
Furthermore, in the event that any patent category has no patents or patent
applications, then Licensee and/or its Affiliates will adjust the Value
Allocations to allocate the null category’s Value Allocation pro rata (based on
relative Value Allocations) among the other categories. For purposes of this
paragraph, an “item” will be a patent or a patent application included in the
given Portfolio Monetization.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

2.5 Good-Faith Allocations Final

In allocating patents or patent applications among categories for purposes of
allocating Portfolio Profits, adjusting Value Allocations, and determining
Portfolio Profits, Licensee and its Affiliates will exercise their reasonable
business judgment, in good faith, without inequitable discrimination for or
against patents or patent applications held or controlled by Licensee or any of
its Affiliates. Any such allocation or adjustment that is not clearly and
materially inconsistent with the foregoing will be final, binding, and
conclusive.

 

2.6 Pre-existing Agreements of Licensee

Licensor understands, acknowledges and agrees that (a) certain pre-existing
agreements have been entered into prior to the Effective Date under which
sublicensees may receive sublicense rights to the Patents without Licensee
recognizing Revenue or generating Profit under the terms of this Agreement and
(b) no additional Profit Participation or other monetary obligation will be due
to Licensor as a result of rights granted pursuant to such pre-existing
agreements.

 

2.7 Reports and Records

As of each March 15 during the Term of this Agreement, Licensee will provide to
Licensor a report reasonably detailing the sublicensing activities of Licensee
and its Affiliates with respect to the Patents for the preceding twelve
(12) month period ending as of December 31 (each, a “Reporting Period”) when
there has been Revenue with respect to the Patents in such Reporting Period. If
no Revenue was generated during a Reporting Period, such report will instead
state that no Revenue was generated during such period, but will state the total
Monetization Expenses and the IP Group Expenses incurred during such period.

The Profit Participation will be payable to Licensor within ten (10) business
days following the due dates for the reports required by this subsection 2.7 for
Revenue received during the respective Reporting Period.

 

2.8 Books of Account

Licensee and its Affiliates will keep accurate books of account containing all
particulars that may reasonably be deemed necessary for the purpose of showing
the Amounts payable to Licensor hereunder. All such books of account shall be
kept available by Licensee and its Affiliates for no less than three (3) years
after the end of each Reporting Period, or in the event of a dispute between the
parties involving in any way those books of account, until such time as the
dispute has been resolved, whichever is later.

Said books of account will be kept at Licensee’s or its Affiliates’ principal
place of business or, if notice thereof is given to Licensor, the principal
place of business of the appropriate division of Licensee to which this
Agreement relates. Not more than once during every twelve (12) month period and
upon Licensor’s advance request of at least thirty (30) days, Licensee and its
Affiliates will make said books and the supporting data available for inspection
by Licensor or its agents during normal business hours for the two most recent
Reporting Periods for the sole purpose of verifying Licensee’s calculations of
the Profit Participation under this Agreement. Should such inspection lead to
the discovery of a greater than [**] percent ([**]%) discrepancy in reporting to
Licensor’s detriment, Licensee agrees to pay the reasonable fees and expenses of
Licensor and/or its agents who conducted the inspection; provided however that
such audit payment provision shall only apply to discrepancies that constitute
manifest errors (including errors in data entry or

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

calculations, but excluding disputes over methodology). Licensee will promptly
pay to Licensor all amounts appropriately determined by any audit to be due to
Licensor. Any and all disputes with respect to the Profit Participation due
under this Agreement or the calculation of Profit must be (a) raised within
ninety (90) days after completion of the associated audit, and (b) resolved
solely and exclusively pursuant to the provisions of subsection 11.9.

 

2.9 Nondivision

No Person will anticipate, alienate, hypothecate, divide, pledge, exchange,
encumber, or charge any right to payment of Profit Participation (if any) under
this Agreement, and any attempt to anticipate, alienate, hypothecate, divide,
pledge, exchange, encumber, or charge any right to payment of Profit
Participation under this Agreement will be void, except that Licensor shall be
entitled to pledge the payments due under Schedule 2.1 for credit. No creditor
of Licensor (or other similar Person) shall in any manner be entitled to claim
an interest in the right to Profit Participation hereunder as a result of the
debts, contracts, liabilities or torts of the Licensor or otherwise.

 

2.10 Interest on Late Payments

Licensor shall be entitled to charge, and Licensee shall pay, interest on any
amounts that are more than ten (10) business days overdue for payment under
Schedule 2.1, or payments determined by Licensee in accordance with subsections
2.3, 2.4, 2.5 and 2.7 to be due and payable under subsection 2.2, at the rate of
[**]% per month (or part thereof), or at such lower rate as may be the maximum
rate allowed under applicable law. This obligation of Licensee to pay interest
on its overdue obligations does not prevent Licensor from terminating this
Agreement for Payment Breach under subsection 11.4.

 

2.11 Taxes

All payments by Licensee shall be made free and clear of and without deduction
for or on account of any taxes or levies as may be payable by Licensee. Licensor
agrees that it shall bear full responsibility for any and all taxes payable as a
result of the payments made by Licensee hereunder.

 

2.12 Currency

All royalties, fees and payments under this Agreement shall be in U.S. Dollars.

 

3. CLOSING

 

3.1 Deliverables

Licensor has provided to Licensee, or its legal counsel, the items identified on
Schedule D (the “Deliverables”). The lists of Live Assets on Schedules A and B
and the list of Abandoned Assets on Schedule C may be revised by Licensee
following the Closing to conform these lists to the definition of Patents set
forth in this Agreement (and these revisions may therefore require the inclusion
of additional provisional patent applications, patent applications, and patents
on Schedules A and B or Schedule C). With respect to any originals of the
Deliverables requested by Licensee for delivery as specified on Schedule D that
have not been delivered as of the date hereof, Licensor will cause (i) such
originals of the Deliverables to be sent to Licensee or Licensee’s
representative promptly once such originals are located, and (ii) with respect
to any originals that cannot be located after

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Licensor’s commercially reasonable efforts, Licensor will deliver to Licensee a
declaration, executed under penalty of perjury, detailing Licensor’s efforts to
locate such unavailable original documents and details regarding how delivered
copies were obtained.

 

3.2 Closing

The execution and delivery of this Agreement is contingent upon the simultaneous
execution and delivery of each of the other Transaction Agreements.

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall occur simultaneously with the execution of this Agreement, and shall be
conditioned upon the simultaneous closing of the transactions under the other
Transaction Agreements. Upon the Closing, Licensee shall pay Licensor the
initial payment required as part of the License Issue Fee, and Licensee may then
record the Memoranda of Exclusive License/Rights.

 

3.3 Deliverables

(a) Concurrently with the execution of this Agreement, Licensor shall deliver to
Licensee each of the following items:

 

  (i) Transmittal of Documents. Licensor will have delivered to Licensee all the
Deliverables.

 

  (ii) Delivery of Executed Memorandum of Exclusive License/Rights and Transfer
of Rights in Abandoned Assets. Licensor will have delivered to Licensee executed
and witnessed Memoranda of Exclusive License/Rights and the Transfer of Rights
in Abandoned Assets.

(b) Concurrently with the execution of this Agreement, Licensee shall deliver to
Licensor the Certificate of Formation of Licensee.

 

3.4 Compliance with Laws

Notwithstanding anything contained in this Agreement to the contrary, the
obligations of the parties with respect to the consummation of the transactions
contemplated by this Agreement shall be subject to all laws, present and future,
of any government having jurisdiction over the parties and this transaction, and
to orders, regulations, directions or requests of any such government.

 

4. Covenants of Licensor

 

4.1 Further Cooperation

At the reasonable request of Licensee, Licensor will execute and deliver such
other instruments and do and perform such other acts and things as may be
reasonably necessary or desirable for effecting completely the consummation of
the transactions contemplated hereby, including, without limitation, execution,
acknowledgment and recordation of other such papers, and using reasonable
efforts to obtain the same from the respective inventors, as necessary or
desirable for fully perfecting and conveying unto Licensee the benefit of the
transactions contemplated hereby, including, without limitation, providing and
assisting in obtaining execution of any assignments, confirmations, powers of
attorney, inventor declarations, and other documents that Licensee may request
for prosecuting, maintaining, filing, obtaining issuance of, registering,
enforcing, defending, or bringing any proceeding

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

relating to the Patents. To the extent any attorney-client privilege or the
attorney work-product doctrine applies to any portion of the Prosecution History
Files, Licensor will ensure that, if any such portion of the Prosecution History
File remains under Licensor’s possession or control after the Closing, it is not
disclosed to any third party unless (a) disclosure is ordered by a court of
competent jurisdiction, after all appropriate appeals to prevent disclosure have
been exhausted, and (b) Licensor gave Licensee prompt notice upon learning that
any third party sought or intended to seek a court order requiring the
disclosure of any such portion of the Prosecution History File.

 

5. FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

 

5.1 Costs

After the Closing, Licensee will have the sole right and responsibility for, but
not the obligation for, the preparation, filing, prosecution, maintenance and
defense of all Patents (except to the extent of any portion of the Patents
abandoned by Licensee pursuant to the terms of this Agreement or otherwise
provided to Licensor under subsection 5.4). Subject to subsection 5.4, Licensee
may, but is not obliged to, consult with Licensor regarding execution of its
responsibility, and Licensor agrees to cooperate and assist Licensee in
connection therewith, as required by the terms of this Agreement.

 

5.2 Copies of Prosecution Documents

Licensee will, upon Licensor’s reasonable written request, provide Licensor with
a copy of documents received or filed by Licensee pertaining to the filing,
prosecution, maintenance or defense of Patents, including, without limitation,
each patent application, office action, response to office action, request for
terminal disclaimer, and request for reissue or reexamination of any patent
issuing from such patent application.

Licensee will provide Licensor access to the private Patent Application
Information Retrieval (PAIR) docket of the USPTO for the Patents for so long as
the Common Interest Agreement remains in effect.

 

5.3 Conduct of Prosecution

Subject to subsection 5.4, the conduct of the preparation, filing, prosecution,
maintenance, and defense of the Patents will be under Licensee’s exclusive
control and discretion. Licensee is authorized to execute and record, on
Licensor’s behalf, any document submitted to the USPTO or other governmental
patent office that pertains to filing, prosecution, maintenance, or defense of
the Patents, including, without limitation, consents to reissue applications,
and declarations. Licensee will consult with Licensor on such matters from time
to time on Licensor’s reasonable request. At the reasonable request of Licensee,
Licensor will execute and deliver to Licensee such other documents, and do and
perform such other acts and things, as may be reasonably necessary or desirable
for confirming in Licensee exclusive right to prosecute, maintain, defend, file,
obtain issuance, register, enforce, or bring any proceeding relating to the
Patents including, without limitation, execution, acknowledgment and recordation
of such documents necessary to convey to Licensee any right or power of attorney
in the USPTO or other governmental patent office, in respect to prosecution,
maintenance, defense, filing, issuance, or registration of the Patents.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

5.4 Abandonment

(a) Licensee will at any time be entitled to abandon its license and other
rights to all or any of the Patents (including abandonment of the Patents
themselves, with respect to Patents to which Licensee acquires title).

(b) Licensor may request Licensee to notify Licensor whether or not Licensee
intends to abandon any particular Patent Family or Patent Families by delivering
written notice (an “Abandonment Inquiry”) of such request to Licensee when
Licensor identifies that Licensee has taken an action or failed to take an
action indicating that Licensee may be abandoning a Patent Family. Licensee
shall use reasonable efforts to notify Licensor of any instruction or plan to
abandon a particular Patent Family or Patent Families, provided however that
failure by Licensor to provide such notification shall not subject Licensee or
any Affiliate of Licensee to liability associated with subsequent abandonment of
such Patent Family or Patent Families. Licensee shall respond to any such
Abandonment Inquiry by delivering a written statement (an “Abandonment Notice”)
to Licensor within thirty (30) days as to whether or not Licensee intends to
abandon the Patent Family(ies) specified in the Abandonment Inquiry. Any Patent
Family or Patent Families designated for abandonment in the Abandonment Notice
shall be referred to as “Released Patents”.

Licensor hereby agrees that provisions in subsections 5.4(b) and (c) shall apply
solely in the event that Licensee intends to abandon an entire Patent Family,
and that in the event Licensee intends to abandon a particular Patent or Patents
within a Patent Family, but to maintain other Patents within the Patent Family,
Licensee shall not be obligated to provide an Abandonment Notice nor to assign
the rights in such Patent or Patents to be abandoned to Licensor.

(c) Upon receipt of an Abandonment Notice listing any Released Patents, Licensor
shall be entitled to maintain all or any of such Released Patents, provided that
Licensor hereby agrees with Licensee as follows with respect to such Released
Patents: (i) Licensor shall assume, as of the date of the Abandonment Notice,
sole right and responsibility for the preparation, filing, prosecution,
maintenance and defense of each Released Patent, and, except as in the last
sentence of this subsection 5.4(c), Licensee shall have no further obligation
with respect to such Released Patents, (ii) each Released Patent shall be
released and/or assigned AS IS, without any express or implied representation or
warranty whatsoever with respect to such Released Patent, and (iii) Licensor
hereby agrees, and shall confirm in writing to Licensee, that the Released
Patents shall be subject to each sublicense, covenant not to sue or other
encumbrance granted by Licensee or any Affiliate of Licensee prior to the date
of the Abandonment Notice, which encumbrances will not be terminated, altered or
affected as a result of such intended abandonment by Licensee.

Except as in the last sentence of this subsection 5.4(c), with respect to each
Released Patent that was licensed hereunder to Licensee immediately prior to the
date of the Abandonment Notice, then Licensee’s and Licensor’s rights hereunder
and under the other Transaction Agreements with respect to such Released Patents
shall terminate as of the date of such Abandonment Notice.

With respect to each Released Patent to which Licensee has acquired title
pursuant to Sections 3 or 4 of the Patent Rights Agreement, then Licensee shall
use commercially reasonable efforts to assign all right, title and interest in
such Released Patent to Licensor as soon as reasonably practicable, subject to
the first sentence of this clause (c). Licensee agrees to reasonably cooperate
with the recording of transfer of title of any Released Patent to Licensor,
provided that Licensor shall bear all expenses (and shall reimburse Licensee for
all of its expenses) relating to such transfer.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

For each Released Patent, Licensee shall continue to be obligated to pay
Licensee Profits, if any, generated by any Revenue that may be paid to Licensee
after a Patent becomes a Released Patent with respect to any such Released
Patent that was subject to a sublicense, covenant not to sue or other
encumbrance granted by Licensee or any Affiliate of Licensee prior to the date
the Patent becomes a Released Patent.

 

5.5 Assistance by Licensor

Licensor will provide Licensee with such advice and assistance as Licensee
reasonably requests in connection with the filing, prosecution, maintenance, or
defense of the Patents, as more fully set forth in the Work Agreement. Licensee
will not be responsible for any costs incurred by Licensor under Section 5
without Licensee’s prior written agreement to bear such costs.

 

6. ENFORCEMENT OF PATENTS

 

6.1 Enforcement

Licensee will have the exclusive right, but not the obligation, to institute,
prosecute, and control any action or proceeding with respect to infringement of
the Patents, using counsel of its choice, including any declaratory judgment
action arising from such infringement. In the event Licensee exercises its right
to commence such action or proceeding, Licensee will use reasonable efforts to
advise Licensor prior to such commencement. Thereafter, on Licensor’s written
request no more frequently than every two (2) months, Licensee will report to
Licensor reasonable, nonprivileged information on the status of the action or
proceeding commenced by Licensee. Licensor shall not have and/or retain any
right to, and will not, institute any case, action or other enforcement
proceeding with respect to infringement of the Patents.

 

6.2 Joinder; Cooperation in Litigation

This Agreement transfers to Licensee all substantial rights under the Patents
and, as a result, Licensee has the right to bring any future action or
proceeding to enforce claims under the Patents in its own name, without naming
Licensor as a party thereto. However, if necessary or desirable in Licensee’s
sole discretion, Licensee may add Licensor as a named party in any action or
proceeding to enforce or defend the Patents, and Licensor will consent to be
added and will cooperate with Licensor in any such action or proceeding.
Licensee will be entitled to select counsel and will be entitled to control such
action or proceeding. If Licensee finds it necessary or desirable, Licensor will
execute all papers or perform any other acts or provide any assistance, at
Licensee’s expense (provided that Licensor shall be responsible for paying any
fees or expenses of its own outside counsel), toward pursuing such action or
proceeding, as reasonably required by Licensee. Licensor will use commercially
reasonable efforts to ensure that any Licensor personnel will be available to
cooperate, at Licensee’s expense for work of a nature contemplated by the Work
Agreement, toward pursuing such action.

 

6.3 In Event of Breach

Notwithstanding any material breach of this Agreement by Licensee, in no event
will Licensor be entitled to take any action or direct any proceeding with
respect to the Patents, other than the Released Patents, without Licensee’s
express consent and direction unless and until there has been a termination of
the Term pursuant to subsection 11.4 of this Agreement.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

7. REPRESENTATIONS AND WARRANTIES OF LICENSOR

Licensor represents and warrant to Licensee as of the Effective Date and as of
the Closing as follows:

 

7.1 All Substantial Rights

By this Agreement, Licensor intends to, and will, transfer to Licensee all
substantial rights under the Patents, other than those patents set forth on
Schedule 7.1. No Person other than Licensee will, as of and immediately
following the Closing, have or retain any right to license, sublicense, or grant
any other rights with respect to the Patents, either generally or within any
field of use or otherwise.

 

7.2 Organization; Authority and Approvals; Enforceability

(a) Licensor is a company duly formed, validly existing, and in good standing
under the laws of the jurisdiction of its formation.

(b) Licensor has the full power and authority to enter into this Agreement and
the other Transaction Agreements and to carry out its obligations hereunder and
thereunder, including, without limitation, the assignment to Licensee of all
causes of action with respect to the Patents.

(c) The execution, delivery and performance by Licensor of this Agreement, each
of the other Transaction Agreements and all other transactions and actions
contemplated hereby and thereby have been duly and validly approved and
authorized by Licensor’s Board of Directors, and do not require the approval of
Licensor’s stockholders nor any other corporate action on the part of Licensor.

(d) No consent, approval, order or authorization of, notification to, action by
or registration, declaration or filing with, any governmental or regulatory
authority, or any other person, governmental or otherwise, is necessary to
enable Licensor to lawfully enter into, execute, deliver and perform its
obligations under this Agreement and each of the other Transaction Agreements,
or to consummate the transactions contemplated hereby and thereby.

(e) This Agreement and each of the other Transaction Agreements have been duly
executed and delivered by Licensor. Assuming due authorization, execution and
delivery by Licensee, this Agreement and each of the other Transaction
Agreements are valid and binding obligations of Licensor, enforceable against
each in accordance with their respective terms, subject to the effect of
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or limiting rights of
creditors generally and (ii) rules of law and equity governing specific
performance, injunctive relief and other equitable remedies.

 

7.3 No Conflict

Neither the execution and delivery of this Agreement or any of the other
Transaction Agreements by Licensor, nor the consummation of the transactions
contemplated hereby or

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

thereby, will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach, impairment or violation of, give any
rights of acceleration or cancellation under, or constitute a default under:
(a) any provision of the Certificate of Incorporation or Bylaws of Licensor as
currently in effect; (b) any law, rule, regulation, order, ruling or other legal
requirement applicable to Licensor or any of the Patents; or (c) any material
contract, agreement or understanding to which Licensor is a party or is bound,
or by which any of the Patents are bound. Neither Licensor’s entering into this
Agreement or any of the other Transaction Agreements nor the consummation of the
transactions contemplated hereby or thereby will result in the creation of any
encumbrance on any of the Patents or give rise to, or trigger the application
of, any rights of any third party that would come into effect or become
exercisable upon the consummation of the transactions contemplated hereby or
thereby.

 

7.4 Title and Contest

(a) Immediately prior to the Closing, and subject to the Existing Encumbrances,
Licensor owns all right, title and interest in the Patents, and as of the
Closing Licensor will convey to Licensee, subject to the Existing Encumbrances,
all right, title and interest in each right conferred under this Agreement with
respect to the Patents (but not title to the Patents), including, without
limitation, all rights, title, and interest in and to the causes of action
assigned by this Agreement. Except as set forth on Schedule 7.4, Licensor has
obtained and properly recorded previously executed assignments for the Patents
as necessary to fully perfect its rights and title therein in accordance with
governing law and regulation in each jurisdiction.

(b) Each right conferred under this Agreement with respect to the Patents is
free and clear of all liens, mortgages, security interests, and restrictions on
transfer. As of the Closing, there are no actions, suits, investigations,
claims, or proceedings threatened, pending or in progress relating in any way to
any right conferred under this Agreement with respect to the Patents. There are
no existing contracts, agreements, options, commitments, proposals, bids,
offers, or rights with, to or in any Person to acquire any Patents.

 

7.5 Existing Licenses and Restrictions on Rights

Except as specifically identified on Schedule 7.5, (a) no license under the
Patents has been granted by Licensor, any prior owner, or inventors, and
(b) after Closing, none of Licensor, any prior owner, or any inventor will
retain any rights or interest in the Patents or the related causes of action,
except that Licensor shall retain title in the Patents. Except as specifically
identified on Schedule 7.5, Licensee will not be subject to any covenant not to
sue or similar restrictions on its enforcement or enjoyment of any of Patents or
the related causes of action as a result of the transactions contemplated in
this Agreement or any prior transaction related to the Patents or the Abandoned
Assets. None of the licenses listed on Schedule 7.5 is an exclusive grant or
right, unless specifically noted otherwise on Schedule 7.5. Each license listed
on Schedule 7.5 is nontransferable and nonsublicensable, except as specifically
noted otherwise on Schedule 7.5. Notwithstanding anything to the contrary
herein, the parties acknowledge and agree that Licensor will retain the right to
collect any amounts that are or become due or owing to Licensor as a result of
payment obligations under any of the licenses listed on Schedule 7.5.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

7.6 Validity and Enforceability

(a) None of the Patents or the Abandoned Assets has ever been found invalid,
unpatentable, or unenforceable for any reason in any judicial proceeding,
arbitration proceeding, opposition proceeding, interference proceeding, ex parte
reexamination proceeding, inter partes reexamination proceeding or other inter
partes proceeding.

(b) Except as in Schedule 7.6, Licensor neither knows of nor has received any
notice or information of any kind from any source suggesting the invalidity,
unpatentability, or unenforceability of any claimed subject matter within the
Patents or Abandoned Assets that has ultimately been allowed, granted, or
otherwise deemed patentable by a respective patent authority or patent office,
with the exception of rejections, objections or other deficiencies identified by
such patent authority or patent office, which were overcome to result in the
allowance, grant or patenting of such claimed subject matter.

(c) Except as in Schedule 7.6, Licensor neither knows of nor has received any
notice or information of any kind from any source suggesting the invalidity,
unpatentability or unenforceability of any of the pending patent applications or
pending provisional patent applications listed in Schedules A and/or B.

(d) If any of the Patents is terminally disclaimed to another patent or patent
application, all patents and patent applications subject to such terminal
disclaimer are included in this transaction.

(e) To the extent “small entity” fees at the time of such payment were paid to
the United States Patent and Trademark Office for any Patent, such reduced fees
were then appropriate because the payor qualified to pay “small entity” fees and
specifically had not licensed rights in any Patent to an entity that was not a
“small entity.”

 

7.7 Conduct; SSOs

Neither Licensor nor any of its representative have engaged in any conduct, or
omitted to perform any necessary act, the result of which would invalidate any
of the Patents or hinder its enforcement, including, without limitation,
misrepresenting Licensor’s patent rights to a standard-setting organization.
There is no obligation imposed by a standards-setting organization on Licensor
to license any of the Patents on particular terms or conditions, nor will any
such obligation apply to Licensee following the Closing.

 

7.8 Enforcement

Except for any notices or letters included in the Deliverables, Licensor has not
(a) provided to a third party notice of alleged actual or potential infringement
of any of the Patents or the Abandoned Assets or (b) initiated enforcement
action(s) with respect to any of the Patents or the Abandoned Assets.

 

7.9 Patent Office Proceedings

Except as set forth on Schedule 7.9, none of the Patents or the Abandoned Assets
has been or is currently involved in any reexamination, reissue, interference
proceeding, or any similar proceeding, and no such proceedings are pending or
threatened.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

7.10 Fees

All maintenance fees, annuities and the like due or payable on each of the
Patents have been timely paid. For the avoidance of doubt, Licensor shall pay
any maintenance fees for which the fee is payable (e.g., the fee payment window
opens) on or prior to the Closing even if the surcharge date or final deadline
for payment of such fee would be after the Closing.

 

7.11 Abandoned Patents

According to each applicable patent office, each of the Abandoned Assets has
expired, lapsed, or been abandoned or deemed withdrawn.

 

7.12 Brokers

Except for Licensor’s obligations to GCA Savvian Advisors, LLC, if any, neither
Licensor nor any Affiliate of Licensor is obligated for the payment of any fees
or expenses of any investment banker, broker, finder or similar party in
connection with the origin, negotiation or execution of this Agreement or in
connection with the transactions contemplated hereby. Licensee will not incur
any liability, either directly or indirectly, to any such investment banker,
broker, finder or similar party as a result of, this Agreement, the transactions
contemplated hereby or any act or omission of Licensor or any of its employees,
officers, directors, stockholders, agents or Affiliates.

 

8. REPRESENTATIONS AND WARRANTIES OF LICENSEE

Licensee represents and warrants to Licensor as of the Effective Date and the
Closing:

 

8.1 Organization; Authority and Approvals; Enforceability

(a) Licensee is a company duly formed, validly existing, and in good standing
under the laws of the jurisdiction of its formation.

(b) Licensee has the full power and authority to enter into this Agreement and
the other Transaction Agreements and to carry out its obligations hereunder and
thereunder.

(c) Licensee is duly authorized to execute and deliver this Agreement and each
of the other Transaction Agreements and to perform its obligations hereunder and
thereunder. The individual executing this Agreement and each of the other
Transaction Agreements on Licensee’s behalf has been duly authorized to do so by
all requisite corporate action.

(d) No consent, approval, order or authorization of, notification to, action by
or registration, declaration or filing with, any governmental or regulatory
authority, or any other person, governmental or otherwise, is necessary to
enable Licensee to lawfully enter into, execute, deliver and perform its
obligations under this Agreement and each of the other Transaction Agreements,
or to consummate the transactions contemplated hereby and thereby.

(e) This Agreement and each of the other Transaction Agreements have been duly
executed and delivered by Licensee. Assuming due authorization, execution and
delivery by Licensor, this Agreement and each of the other Transaction
Agreements are valid and binding obligations of Licensee, enforceable against
Licensee in accordance with their respective terms, subject to the effect of
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or limiting rights of
creditors generally and (ii) rules of law and equity governing specific
performance, injunctive relief and other equitable remedies.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

8.2 No Conflict

Neither the execution and delivery of this Agreement or any of the other
Transaction Agreements by Licensee, nor the consummation of the transactions
contemplated hereby or thereby, will conflict with, or (with or without notice
or lapse of time, or both) result in a termination, breach, impairment or
violation of, give any rights of acceleration or cancellation under, or
constitute a default under: (i) the applicable organizational documents of
Licensee, as currently in effect; (ii) any law, rule, regulation, order, ruling
or other legal requirement applicable to Licensee; or (iii) any material
contract, agreement or understanding to which Licensee is a party or is bound.

 

8.3 Brokers

Neither Licensee nor any Affiliate of Licensee is obligated for the payment of
any fees or expenses of any investment banker, broker, finder or similar party
in connection with the origin, negotiation or execution of this Agreement or in
connection with the transactions contemplated hereby. Licensor will not incur
any liability, either directly or indirectly, to any such investment banker,
broker, finder or similar party as a result of, this Agreement, the transactions
contemplated hereby or any act or omission of Licensee or any of its employees,
officers, members, agents or Affiliates.

 

8.4 Covenants Relating to Obligations to [**] and [**]

Licensor is required, pursuant to agreements between Licensor and each of [**]
(“[**]”) and [**] (“[**]”) to pay each of [**] and [**], respectively, $[**] USD
for each patent issuing anywhere in the world from a patent application claiming
priority to the patents that Licensor acquired from [**] and [**]. Licensee
hereby covenants and agrees with Licensor to make the following payments in
order to assist Licensor with satisfying the obligations under Licensor’s
agreements with [**] and [**]:

(a) Licensee hereby agrees to pay [**] $[**] USD for each patent issuing
anywhere in the world from a patent application claiming priority to the patent
rights that Licensor obtained from [**]. Currently pending patent applications
are identified on Schedule A to this Agreement. This payment obligation also
applies to patents issuing anywhere in the world from patent applications that
Licensee files after Closing that claim priority to these patent applications or
other patent rights that Licensor obtained from [**]. Such payments are required
within thirty (30) days following issuance of each such issued patent.

(b) Licensee hereby agrees to pay to pay US$[**] (net of any tax payable by
Licensee) for each patent issuing from a patent application claiming priority to
the patent rights that Licensor obtained from [**]. Currently pending patent
applications are identified on Schedule A to this Agreement. Licensee shall pay
[**] ([**]) of each such payment directly to [**] on behalf of [**], and shall
pay the remainder of each such payment to [**]. This payment obligation also
applies to U.S. patents issuing from patent applications that Licensee files
after Closing that claim priority to these patent applications or other patent
rights that Licensor obtained from [**].

(c) Licensee agrees to indemnify and hold harmless Licensor and its directors,
officers and employees of each of their Affiliates, from any losses,
liabilities, damages, claims, payments, liens, judgments, demands, costs and
expenses (including reasonable attorneys’ fees) arising out of failure by
Licensee to pay [**] or [**] as required under this subsection 8.4.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

9. DISCLAIMER OF REPRESENTATIONS AND WARRANTIES; LIMITATION OF LIABILITY;
EXCLUSIONS FROM DAMAGES

 

9.1 Disclaimer of Representations and Warranties

NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY EXCEPT FOR THEIR RESPECTIVE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 7 AND 8, AND EACH PARTY
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

LICENSEE GIVES LICENSOR NO ASSURANCE THAT ANY PROFIT (EITHER FROM A MONETIZATION
EVENT INVOLVING SOLELY THE PATENTS OR AS PART OF A PORTFOLIO MONETIZATION) WILL
BE GENERATED FOR LICENSOR.

LICENSOR ACKNOWLEDGES THAT ACCOUNTING FOR THIS TRANSACTION IS A MATTER SOLELY
BETWEEN OR AMONG LICENSOR AND ITS ACCOUNTANTS, AND ACKNOWLEDGE THAT THEY HAVE
NOT RELIED UPON ANY ADVICE OR REPESENTATION FROM LICENSEE TO DETERMINE THE
ACCOUNTING TREATMENT FOR THE LICENSE ISSUE FEE OR ANY OTHER PAYMENT TO BE MADE
BY LICENSEE TO LICENSOR.

EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7, NEITHER PARTY GIVES THE OTHER PARTY
ANY ASSURANCE (A) REGARDING THE PATENTABILITY OF ANY CLAIMED INVENTION IN, OR
THE VALIDITY, OF ANY PATENT; OR (B) THAT MANUFACTURE, USE, SALE, OFFERING FOR
SALE, IMPORTATION, EXPORTATION OR OTHER DISTRIBUTION OF ANY PRODUCT OR METHOD
DISCLOSED AND CLAIMED IN ANY PATENT BY LICENSEE, ANY SUBLICENSEE OR ANYONE ELSE
WILL NOT CONSTITUTE AN INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
OTHERS.

 

9.2 Limitation of Liability

EXCEPT IN THE EVENT OF FRAUD OR INTENTIONAL MISREPRESENTATION OR THE BREACH OF
THE REPRESENTATIONS AND WARRANTIES MADE IN SUBSECTIONS 7.4 AND 7.5 OF THIS
AGREEMENT, THE COLLECTIVE LIABILITY OF LICENSOR, ON ONE HAND, AND LICENSEE, ON
THE OTHER, WILL IN EACH CASE NOT EXCEED AN AMOUNT EQUAL TO THE SUM OF ALL
PAYMENTS PAYABLE UNDER SUBSECTIONS 2.1 AND 2.2 OF THIS AGREEMENT. IN THE EVENT
OF BREACH OF ANY OF THE REPRESENTATIONS OR WARRANTIES MADE IN SUBSECTIONS 7.4
AND 7.5 OF THIS AGREEMENT, LICENSOR’S COLLECTIVE LIABILITY UNDER THIS AGREEMENT
WILL NOT EXCEED AN AMOUNT EQUAL TO THREE (3) TIMES THE SUM OF ALL PAYMENTS
PAYABLE UNDER SUBSECTIONS 2.1 AND 2.2 OF THIS AGREEMENT. THE PARTIES ACKNOWLEDGE
THAT THE FOREGOING LIMITATION ON POTENTIAL LIABILITY WAS AN ESSENTIAL ELEMENT IN
SETTING CONSIDERATION UNDER THIS AGREEMENT.

 

9.3 Exclusion of Certain Damages

NEITHER PARTY WILL HAVE ANY OBLIGATION OR LIABILITY (WHETHER IN CONTRACT,
WARRANTY, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE), AND NOTWITHSTANDING ANY
FAULT, NEGLIGENCE (WHETHER ACTIVE, PASSIVE OR IMPUTED), REPRESENTATION, STRICT
LIABILITY OR PRODUCT LIABILITY, FOR COVER OR FOR ANY INCIDENTAL,

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

INDIRECT, CONSEQUENTIAL, MULTIPLIED, PUNITIVE, SPECIAL, OR EXEMPLARY DAMAGES FOR
LOSS OF REVENUE, PROFIT (EXCEPT TO THE EXTENT PROFIT BECOMES DUE AND PAYABLE IN
ACCORDANCE WITH SUBSECTION 2.2 OF A PATENT LICENSE AGREEMENT), SAVINGS OR
BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS AGREEMENT, EVEN IF A PARTY OR
ITS REPRESENTATIVES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
LICENSOR UNDERSTANDS AND CONFIRMS THAT THERE MAY NOT BE ANY PROFIT PARTICIPATION
DISTRIBUTED UNDER THIS AGREEMENT. THE PARTIES ACKNOWLEDGE THAT THESE EXCLUSIONS
OF SUCH POTENTIAL DAMAGES WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION
UNDER THIS AGREEMENT.

 

10. DEFINITIONS

Capitalized terms used in this Agreement that are not otherwise defined have the
meanings set forth in this Section.

“Abandoned Assets” means those specific provisional patent applications, patent
applications, patents and other governmental grants or issuances listed on
Schedule C (as such list may be updated based on Licensee’s review pursuant to
subsection 3.1).

“Acquisition Transaction” means (i) a merger, consolidation or reorganization of
a party with or into another Person (whether or not such party is the surviving
Entity), in which such party’s shareholders holding the right to vote with
respect to general matters immediately preceding such transaction own less than
fifty percent (50%) of the voting securities of the surviving Entity; (ii) a
sale, assignment, transfer, conveyance or other disposition of all or
substantially all of the assets of such party to another Person; or
(iii) another Person becoming the beneficial owner of more than fifty percent
(50%) of the outstanding voting securities of such party.

“Affiliate” means, with respect to any Person, any Entity in whatever country
organized that controls, is controlled by or is under common control with such
Person; provided however, that an Entity that qualifies as an Affiliate but
subsequently ceases to fall within this definition shall no longer be considered
an Affiliate hereunder. The term “control” means possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
an Entity, whether through the ownership of voting securities, by contract or
otherwise. For purposes of clarity, neither TVAura LLC nor TVAura Mobile LLC
shall be considered an “Affiliate” of Licensor under this Agreement.

“Amounts” as generally used in this Agreement refers to cash amounts, and
amounts that are not cash will be valued by Licensee at their cash equivalent
under customary valuation techniques.

“Assignment Agreements” mean the agreements assigning to Licensor ownership of
the Patents and the Abandoned Assets from the inventors and/or any prior owners
to Licensor.

“Closing” has the meaning set forth in subsection 3.2.

“Common Interest Agreement” means an agreement, in the form set forth on Exhibit
A, setting forth the terms under which Licensor and Licensee will protect
certain information relating to the Patents under the common interest privilege.

“Docket” means Licensor’s, or its agents’, list or other means of tracking
information relating to the prosecution or maintenance of the Patents throughout
the world, including, without limitation, the names, addresses, email addresses
and phone numbers of prosecution counsel and agents, and information relating to
deadlines, payments, and filings, which list or other means of tracking
information is current as of the Effective Date.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

“Effective Date” means the date set forth as the Effective Date on the cover
page of this Agreement.

“Entity” means any corporation, partnership, limited liability company,
association, joint stock company, trust, joint venture, unincorporated
organization, governmental entity (or any department, agency, or political
subdivision thereof) or any other legal entity.

“Excluded Assets” means the patents and applications listed in the attached
Schedule 7.1, any reissues or reexaminations thereof, and any other patent
application (and resulting patent) filed by Licensor after the Effective Date
that either (a) does not claim priority to any of the Live Assets or (b) claims
priority to a Live Asset only through an intermediate application or patent that
is also listed on Schedule 7.1. 

“Existing Encumbrances” means all licenses or other encumbrances disclosed on
Schedule 7.5.

“Grant-Back License Agreement” means the Grant-Back License Agreement between
Licensor and Licensee dated of even date herewith.

“IV Fund” means Invention Investment Fund II, LLC, a Delaware limited liability
company.

“IP Group Expenses” means the Amounts paid, incurred, accrued, or allocated by
or on behalf of Licensee in respect of acquiring, holding, prosecuting,
maintaining, managing, protecting, or enhancing the Patents, including, without
limitation, all such Amounts (other than Profit Participation) paid under this
Agreement to Licensor and all fees, costs, commissions and expenses for legal,
technical, advisory, and consulting services and filing, issuance, annuity and
maintenance payments. “IP Group Expenses,” as used in this Agreement refers to
IP Group Expenses of the Patents.

“License Issue Fee” has the meaning set forth in subsection 2.1.

“Live Assets” means the provisional patent applications, patent applications,
and patents listed on Schedule A (as such lists may be updated based on
License’s review pursuant to subsection 3.1).

“Memoranda of Exclusive License/Rights” means one or more documents in
substantially the form of Schedule B, which form may be adjusted for the
requirements of the particular government patent office, that memorialize the
license and other rights transferred to Licensee by this Agreement.

Memoranda of Exclusive License/Rights are created to comply with recordation
requirements related to this grant/transfer/assignment, but in no way are
intended by the parties to limit or expand the scope of the rights intended to
be granted, transferred and assigned.

“Monetization Expenses” means the Amounts paid, incurred, accrued, or allocated
by or on behalf of Licensee in respect of commercializing, asserting,
litigating, licensing, managing, or otherwise capturing value, including,
without limitation, fees, costs, commissions and expenses for legal, technical,
advisory, consulting and licensing services. “Monetization Expenses,” as used in
this Agreement, may refer to Monetization Expenses of either a monetization
event involving solely the Patents or a Portfolio Monetization.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

“Non-Exclusive License” means the Non-Exclusive License Agreement between
Licensor and Licensee dated on or about even date herewith.

“Patent Rights Agreement” means the Patent Rights Agreement in the form of
Exhibit B.

“Patents” means, excluding the Abandoned Assets and the Excluded Assets, all
(a) Live Assets; (b) patents or patent applications (i) to which any of the Live
Assets directly or indirectly claims priority, (ii) for which any of the Live
Assets directly or indirectly forms a basis for priority, and/or (iii) that were
co-owned applications that incorporate by reference, or are incorporated by
reference into, the Live Assets; (c) reissues, reexaminations, extensions,
continuations, continuations in part, continuing prosecution applications,
requests for continuing examinations, divisions, and registrations of any item
in any of the foregoing categories (a) and (b); (d) foreign patents, foreign
patent applications and foreign counterparts relating to any item in any of the
foregoing categories (a) through (c), including, without limitation,
certificates of invention, utility models, industrial design protection, design
patent protection, and other governmental grants or issuances; (e) items in any
of the foregoing categories (b) through (d) whether or not expressly listed as
Live Assets and whether or not claims in any of the foregoing have been
rejected, withdrawn, cancelled, or the like; and (f) all patentable inventions,
invention disclosures, and patentable discoveries described in any item in any
of the foregoing categories (a) through (e) and all other patent rights arising
out of such inventions, invention disclosures, and discoveries (each such Live
Asset, together with patents and patent applications in categories (b)(i),
(b)(ii), (c), (d) and (e) above relating to such Live Asset, is referred to
collectively as a “Patent Family”).

“Person” means any individual or Entity.

“Portfolio Monetization” has the meaning set forth in subsection 2.3.

“Portfolio Profit” means Revenue from, minus Monetization Expenses of, a
Portfolio Monetization.

“Profit” means

the total of the Portfolio Profit that is allocated under subsections 2.3
through 2.5 to the patents and patent applications among the Patents included in
a Portfolio Monetization;

plus Revenue from, minus remaining Monetization Expenses of, monetization events
involving solely the Patents and which are not a Portfolio Monetization;

minus any remaining IP Group Expenses.

“Profit Participation” has the meaning set forth in subsection 2.2.

“Prosecution History Files” means all files, documents and tangible things, as
those terms have been interpreted pursuant to rules and laws governing the
production of documents and things, constituting, comprising or relating to the
investigation, evaluation, preparation, prosecution, maintenance, defense,
filing, issuance, registration, assertion or enforcement of the Patents.

“Reporting Period” has the meaning set forth in subsection 2.7.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

“Revenue” means Amounts received by or on behalf of Licensee and recognized as
revenue under generally accepted accounting principles from (a) licensing and/or
(b) damages awarded in litigation or other proceedings, and/or (c) sale of the
rights granted to Licensee under this Agreement. “Revenue,” as used in this
Agreement, may refer to Revenue from either a monetization event involving
solely the Patents or a Portfolio Monetization.

“Term” has the meaning set forth in subsection 11.4.

“Transaction Agreements” means this Agreement, the Patent Rights Agreement
(including the Patent Purchase Agreement attached as Exhibit A), the letter
agreement between Licensor and an Affiliate of Licensee dated of even date
herewith, the Work Agreement, the Common Interest Agreement, the Grant-Back
License Agreement and the Non-Exclusive License.

“Transmitted Copy” has the meaning set forth in subsection 11.14.

“Work Agreement” means the Work Agreement entered into between Licensor and
Licensee concurrently herewith.

 

11. MISCELLANEOUS

 

11.1 Confidentiality of Terms

(a) Subject to subsection 11.1(b) below, the parties hereto will keep the terms
and existence of this Agreement and the identities of the parties hereto and
their Affiliates confidential and will not now or hereafter divulge any of this
information to any third party except (i) with the prior written consent of the
other party; (ii) as otherwise may be required by law (subject to
Section 11.1(b) below) or legal process, including, without limitation, in
confidence to legal and financial advisors in their capacity of advising a party
in such matters; (iii) during the course of litigation, so long as the
disclosure of such terms and conditions is restricted in the same manner as is
the confidential information of other litigating parties; (iv) in confidence to
its legal counsel, accountants, banks and financing sources and their advisors
solely in connection with administering or complying with its obligations with
respect to this Agreement (including reporting by Licensee and its Affiliates to
its investors under existing confidentiality obligations between Licensee and
its Affiliates and such investors); (v) by Licensee (and, upon Licensee’s
request, by Licensor), in order to perfect Licensee’s interest in the Patents or
the Abandoned Assets with any governmental patent office; (vi) to enforce
Licensee’s rights and interest in the Patents, the causes of action transferred
under this Agreement, or the Abandoned Assets; or (vii) by Licensor or Licensee
under a written obligation of confidentiality substantially similar as this
subsection 11.1, to potential acquirers, licensees of or investors in Licensor
or Licensee or the Patents, including without limitation such third parties’
legal counsel, accountants, banks, financing sources and advisors provided that
such parties are subject to such confidentiality obligations; provided, in
(ii) and (iii) above, (A) to the extent permitted by law, the disclosing party
will use all legitimate and legal means available to minimize the disclosure to
third parties, including, without limitation, seeking a confidential treatment
request or protective order whenever appropriate or available; and (B) the
disclosing party will provide the other party with at least ten (10) days’ prior
written notice of such disclosure. Without limiting the foregoing, Licensor will
cause its agents involved in this transaction to abide by the terms of this
Section 11, including, without limitation, ensuring that such agents do not
disclose or otherwise publicize the existence of this transaction with actual or
potential clients in marketing materials or industry conferences.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

(b) Disclosure of this Agreement, the financial impact of this Agreement and the
terms and conditions of this Agreement (both in summary form and through exhibit
filings) may be required under the Securities Exchange Commission (“SEC”)
regulations, stock market rules, or other laws. Licensor and Licensee may rely
in good faith on advice of counsel when determining whether such disclosure is
required; provided that Licensor and Licensee agree that such disclosures shall
be limited to only those that are required by law in reliance on such opinion of
counsel. Except as otherwise provided in this Section 11, Licensor or Licensee
will make no public announcements and will not issue press releases relating to
this Agreement without the prior written consent of the other Parties, which
consent will not be unreasonably withheld. Licensor and Licensee have agreed to
the text of a joint press release announcing the signing of this Agreement and
the transactions contemplated hereby, a copy of which is attached hereto as
Exhibit C. Licensor also agrees to provide Licensee an opportunity to review and
an opportunity to comment on the Current Report on Form 8-K to be filed with the
SEC and any script for investor calls announcing this Agreement and the
transactions contemplated hereby. Licensor shall consult with Licensee before
issuing or making, and shall provide Licensee with reasonable opportunity to
review and comment upon, and shall consider in good faith and reasonably attempt
to incorporate the views of Licensee in connection with any other press release,
public filing or other public statement with respect to the transactions
contemplated by this Agreement; provided that (i) any such disclosure will be
limited to the specific information that is required by law to be disclosed, and
(ii) Licensor shall not be required to consult, and shall only be required to
give reasonable notice, of any public disclosure which is substantially similar
in content to the joint press release, the script for the investor call and the
Current Report on Form 8-K filed with respect to the transactions contemplated
by this Agreement, or any other subsequent or previously made public filing,
with respect to which Licensor has complied with the provisions of this
subsection 11.1(b). Because Licensor has determined that this Agreement, the
Patent Rights Agreement and the Grant-Back License are required by applicable
law to be filed by Licensor as an exhibit to a Quarterly Report on Form 10-Q
and/or Annual Report on Form 10-K, or otherwise needs to be filed with the SEC,
Licensor shall (A) provide Licensee with at least ten (10) business days advance
notice of such intent to file this Agreement and such other Transaction
Agreements, and provide Licensee an opportunity to discuss and consider in good
faith any input or request made by Licensee, (B) file a request with the SEC for
confidential treatment of such portions of this Agreement and of such other
Transaction Agreements that Licensee requests in writing to Licensor at least
five (5) business days prior to the intended filing date that counsel for
Licensor, after consultation with counsel for Licensee, advises should be
eligible for confidential treatment, and provide Licensee with any updates and
consider in good faith any input from Licensee with respect to such confidential
treatment request, and (C) in any event, only file those portions of this
Agreement as counsel for Licensor, after consultation with and consideration in
good faith of the views of counsel for Licensee, determines are required to be
filed by applicable law.

(c) Effective upon the Closing, the Reciprocal Non-disclosure Agreement dated as
of July 13, 2009 between Licensor and an Affiliate of Licensee, together with
all amendments and addendums (the “NDA”), shall be void and of no force or
effect solely with respect to “Confidential Information” (as that term is
defined in the NDA) that has been disclosed by or on behalf of Licensor and that
relates to the Patents or Abandoned Assets; provided, however, that to the
extent Licensor has shared information relating to third-party relationships
with Licensee that is subject to a confidentiality obligation to a third party,
Licensee agrees to keep such information confidential subject to the terms of
the NDA

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

except for disclosure to potential or actual licensees, purchasers or investors
in the Patents, potential or actual investors or acquirers of Licensee or any
Affiliate of Licensee, or any Licensee Affiliate’s counsel, auditors,
consultants or other similar parties that are subject to a substantially similar
confidentiality obligation to such Licensee Affiliate.

(d) In the event of any breach or default, threatened or otherwise, under this
Section 11, the parties acknowledge and agree that damages alone would be
insufficient to compensate for any such breach or default and that irreparable
harm would result from such breach or default. Consequently, in the event of any
such breach or default, or any threat of such breach or default by either party,
the other party will be entitled to temporary or permanent injunctive relief,
specific performance and such other equitable relief as may be appropriate in
the circumstances in order to restrain or enjoin such breach or default. These
remedies will not be the exclusive remedies for violation of the terms of the
confidentiality obligations contained in this Section 11 but will be in addition
to all other remedies available to the parties at law or in equity.

 

11.2 Relationship of Parties

The parties hereto are independent contractors. Nothing in this Agreement will
be construed to create a partnership, joint venture, franchise, fiduciary,
employment or agency relationship between the parties. Neither party has any
express or implied authority to assume or create any obligations on behalf of
the other or to bind the other to any contract, agreement or undertaking with
any third party.

 

11.3 Assignment; Successors

Any assignment of this Agreement by Licensor, on one hand, or by Licensee, on
the other, shall require the prior written consent of the other parties;
provided, however, that (a) without Licensor’s consent, Licensee may assign, in
whole or in part, this Agreement, and/or any license or other rights Licensee
acquires hereunder, to its Affiliates or to an unaffiliated Entity that is
managed and controlled by representatives of Licensee or its Affiliates,
(b) without the other party’s consent, Licensee may assign this Agreement to the
acquiring party pursuant to an Acquisition Transaction in which the ultimate
parent company of Licensee is the party being acquired or whose assets are being
acquired in such transaction and (c) without the other party’s consent, Licensor
may assign this Agreement to the acquiring party pursuant to an Acquisition
Transaction in which Licensor is the party being acquired or whose assets are
being acquired in such transaction.

Subject to the above provisions of this subsection 11.3, the terms and
conditions of this Agreement will inure to the benefit of Licensor, Licensee,
and their respective successors, assigns and other legal representatives, and
will be binding upon each of Licensor, Licensee and their respective successors,
assigns, and other legal representatives.

 

11.4 Term and Termination

The term of this Agreement (the “Term”) will commence on the Effective Date and
will continue in effect until the last of the Patents expires, or it will
continue such longer time as may be necessary as determined at Licensee’s sole
and absolute discretion, to permit Licensee to fully enforce and protect its
rights under the Patents for any action or proceeding for infringement arising
before such expiration (provided that Licensee’s obligation to pay Profit
Participation, if any, in connection with such action or proceeding shall
likewise continue in effect).

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Subject to the provisions of subsection 11.6, in the event of a Payment Breach
by Licensee, or of a material breach of this Agreement by Licensor, the
nonbreaching party will be entitled to terminate the Term by written notice to
the breaching party, if such breach is not cured within ten (10) business days
(for a Payment Breach) and sixty (60) days (for non-monetary breaches) after
written notice specifying the breach is given to the breaching party. Such
circumstances in the foregoing sentence shall be the sole basis for termination
of this Agreement by either party. For purposes of this provision, a “Payment
Breach” is defined as failure by Licensee or an Affiliate of Licensee (a) to
make the payments required to be made to Licensor under the schedule set forth
on Schedule 2.1, or (b) to make any payment that Licensee and/or its Affiliates
have determined, in accordance with subsections 2.3, 2.4, 2.5 and 2.7 of this
Agreement, is due and payable to Licensor.

 

11.5 Survival/Effect of Termination

No termination of the Term will relieve a breaching party of its obligations
arising prior to such termination.

In the event of termination of this Agreement under subsection 11.4, (a) the
license set forth in subsection 1.1 of this Agreement will terminate with
respect to all Patents licensed thereunder, and (b) with respect to each Patent
to which Licensee has acquired title pursuant to Sections 3 or 4 of the Patent
Rights Agreement, Licensee shall use commercially reasonable efforts to assign
all right, title and interest in such Patent to Licensor as soon as reasonably
practicable, subject (in each case of clauses (a) and (b) above) to all of the
conditions set forth with respect to the release or assignment of Released
Patents in subsection 5.4(c) of this Agreement. Licensee agrees to reasonably
cooperate with the recording of transfer of title of such Patents to Licensor,
provided that Licensor shall bear all expenses (and shall reimburse Licensee for
all of its expenses) relating to such transfer.

In the event of termination of this Agreement by Licensor following a Payment
Breach by Licensee, Licensee shall continue to be obligated to pay Licensee
Profits, if any, generated by any Revenue that may be paid to Licensee after
such termination with respect to any sublicenses, covenants not to sue or other
encumbrances under the Patents granted by Licensee or any Affiliate of Licensee
at or after the Closing and prior to such termination.

 

11.6 Remedies

Licensor’s sole and exclusive remedy in the event of any claim, dispute, or
controversy under this Agreement, other than a Payment Breach, will be the
recovery of money damages, subject to the disclaimer and limitations set forth
in this Agreement, including, without limitation, those in subsections 9.1, 9.2
and 9.3.

 

11.7 Export Controls

It is understood and agreed that to the extent Licensor is subject to United
States laws and regulations controlling the export of technical data, computer
software, laboratory prototypes, and other commodities (including the Arms
Export Control Act, as amended, and the Export Administration Act of 1979), its
obligations hereunder are contingent on compliance with applicable United States
export laws and regulations. The transfer of certain technical data and
commodities may require a license from the cognizant agency of the United States
Government and/or written assurances by Licensee that Licensee will not export
data or commodities to certain foreign countries without prior approval of such
agency. Licensor neither represents that a license will not be required nor
that, if required, it will be issued.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

11.8 Governing Law

Any claim arising under or relating to this Agreement will be governed by the
laws of the State of Delaware, without regard to choice of law principles to the
contrary.

 

11.9 Dispute Resolution

Except for the payment of the License Issue Fee set forth in subsection 2.1 and
as provided under subsection 11.1, the parties hereby waive their respective
rights to seek remedies in court, and will resolve any and all claims, disputes,
or controversies relating in any way to, or arising out of, this Agreement,
including, without limitation, any breach or threatened breach of this
Agreement, the amount of the Profit Participation due under this Agreement, or
the calculation of Profit (“Disputes”), as follows:

(a) The party raising the Dispute shall promptly provide the other party with a
written notice describing the nature of the Dispute in reasonable detail (a
“Dispute Notice”). During the thirty (30) day period after a party’s receipt of
a Dispute Notice, the parties will commence discussions to attempt to resolve
the Dispute.

(b) If the parties cannot timely resolve the Dispute through negotiation, before
resorting to arbitration the parties will try in good faith to settle the
Dispute by mediation before a mutually agreed mediator in Seattle, Washington.
The mediation will be conducted in English and administered by the American
Arbitration Association (“AAA”) under its Commercial Mediation Procedures. If
the parties are unable to agree upon a mutually acceptable mediator, the AAA
will appoint a qualified mediator. The mediation proceeding shall take place on
the earliest practicable date following the submission of a request for
mediation by either party, which request shall be submitted within sixty
(60) days after a party’s receipt of a Dispute Notice.

(c) If the Dispute is not resolved through mediation within thirty (30) days
after the mediation hearing, the parties will submit the Dispute to final and
binding arbitration administered by the AAA under its Commercial Arbitration
Rules. The arbitrator may enter a default decision against any party who fails
to participate in the arbitration proceedings.

(i) The arbitration will be conducted before a mutually agreed panel of three
(3) neutral arbitrators in Seattle, Washington. If the parties are unable to
agree upon a mutually acceptable panel of three (3) arbitrators, the panel will
be selected by the AAA.

(ii) The arbitration hearing will be conducted in English, and under no
circumstances will the arbitration hearing extend for more than one (1) business
day. The award shall be rendered within one hundred twenty (120) days of the
demand and the arbitrators shall agree to comply with this schedule before
accepting appointment. The parties have included these time limits to expedite
the proceeding, but they are not jurisdictional, and the arbitrator may for good
cause permit reasonable extensions which shall not affect the validity of the
award.

(iii) All documents and information relevant to the Dispute in the possession of
any party shall be made available to the other party not later than sixty
(60) days after the demand for arbitration is served, and the arbitrator may
permit such depositions or other discovery deemed necessary for a fair hearing.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

(iv) The parties agree that the arbitration method to be employed by the parties
will be “baseball arbitration,” in which case each party will submit to the
arbitrators and exchange with each other in advance of the hearing their last,
best offers and the arbitrators will be limited to awarding only one or the
other of the two figures submitted.

(v) The arbitrators’ award may be entered and enforced in any court with
competent jurisdiction and will be nonappealable. Such decision may be used in a
court of law only for the purpose of seeking enforcement of the arbitrator’s
decision permitted under this Agreement.

(vi) The award shall be in writing, shall be signed by a majority of the
arbitrators, and shall include a statement setting forth the reasons for the
disposition of any claim.

(vii) The costs of the arbitration proceeding, including reasonable attorneys’
fees and costs, will be determined by the arbitrators, who may apportion costs
equally, or in accordance with any finding of fault or lack of good faith of
either party.

(viii) To the fullest extent permitted by law, no arbitration under this
Agreement shall be joined to any other arbitration, and no class arbitration
proceedings shall be permitted.

(ix) Except as may be required by law, neither a party nor any arbitrator may
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of both parties.

 

11.10 Notices and Payment Delivery

All notices required or permitted to be given hereunder will be in writing, will
make reference to this Agreement and will be delivered by hand, or dispatched by
prepaid air courier to the addresses set forth on the cover page of this
Agreement. Such notices will be deemed given when received by addressee or, if
delivery is not accomplished by reason of some fault of the addressee, when
tendered for delivery. Either party may give written notice of a change of
address to the other. After notice of such change has been received, any notice
or request will thereafter be given to such party at such changed address.

 

11.11 Severability

If any provision of this Agreement is found to be invalid or unenforceable, then
the remainder of this Agreement will have full force and effect, and the invalid
provision will be modified, or partially enforced, to the maximum extent
permitted to effectuate the original objective.

 

11.12 Waiver

Failure by either party to enforce any term of this Agreement will not be deemed
a waiver of future enforcement of that or any other term in this Agreement or
any other agreement that may be in place between the parties.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

11.13 Miscellaneous

This Agreement, including its exhibits and schedules, together with the other
Transaction Agreements, constitute the entire agreement between the parties with
respect to the subject matter hereof and merge and supersede all prior and
contemporaneous agreements, understandings, negotiations, and discussions.
Neither of the parties will be bound by any conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof
other than as expressly provided in this Agreement or in the other Transaction
Agreements. The section headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement. This Agreement is not intended to confer any right or benefit on
any third party (including, but not limited to, any employee or beneficiary of
any party), and no action may be commenced or prosecuted against a party by any
third party claiming as a third-party beneficiary of this Agreement or any of
the transactions contemplated by this Agreement. No oral explanation or oral
information by either party hereto will alter the meaning or interpretation of
this Agreement. No amendments or modifications will be effective unless in
writing and signed by authorized representatives of both parties; provided,
however, that, after the Closing, Licensee may update Schedule A to include any
patents or patent applications within the definition of Patents, based on its
review of the Deliverables as defined in subsection 3.1, by providing updated
Schedule A to Licensor. The terms and conditions of this Agreement and the other
Transaction Agreements will prevail notwithstanding any different, conflicting
or additional terms and conditions that may appear on any letter, email or other
communication or other writing not expressly incorporated into this Agreement.

 

11.14 Counterparts; Electronic Signature

This Agreement may be executed in counterparts, each of which will be deemed an
original, and all of which together constitute one and the same instrument. Each
party will execute and promptly deliver to the other parties a copy of this
Agreement bearing the original signature. Prior to such delivery, in order to
expedite the process of entering into this Agreement, the parties acknowledge
that a Transmitted Copy of this Agreement will be deemed an original document.
“Transmitted Copy” means a copy bearing a signature of a party that is
reproduced or transmitted via email of a .pdf file, photocopy, facsimile, or
other process of complete and accurate reproduction and transmission.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

SCHEDULE A

LIVE ASSETS

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

5768426   US    10/21/1994   

Graphics processing system employing embedded code signals

 

Rhoads, Geoffrey B.

5636292C1   US    05/08/1995   

Steganography methods employing embedded calibration data

 

Rhoads, Geoffrey B.

5748763   US    05/08/1995   

Image steganography system featuring perceptually adaptive and globally scalable
signal embedding

 

Rhoads, Geoffrey B.

5850481C1   US    05/08/1995   

Steganographic system

 

Rhoads, Geoffrey B.

5841978   US    07/27/1995   

Network linking method using steganographically embedded data objects

 

Rhoads, Geoffrey B.

5745604   US    03/15/1996   

Identification/authentication system using robust, distributed coding

 

Rhoads, Geoffrey B.

6122403   US    11/12/1996   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

6026193   US    10/16/1997   

Video steganography

 

Rhoads, Geoffrey B.

6122392C1   US    11/12/1997   

Signal processing to hide plural-bit information in image, video, and audio data

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6324573   US    08/06/1998   

Linking of computers using information steganographically embedded in data
objects

 

Rhoads, Geoffrey B.

6229924   US    08/21/1998   

Method and apparatus for watermarking video images

 

Rhoads, Geoffrey B.

6421070   US    10/01/1998   

Smart images and image bookmarking for an internet browser

 

Ramos, Daniel O.

7171016   US    11/05/1998   

Method for monitoring internet dissemination of image, video and/or audio files

 

Rhoads, Geoffrey B.

6681028   US    05/19/1999   

Paper-based control of computer systems

 

Rodriguez, Tony F.

6404898   US    06/24/1999   

Method and system for encoding image and audio content

 

Rhoads, Geoffrey B.

6496591   US    06/29/1999   

Video copy-control with plural embedded signals

 

Rhoads, Geoffrey B.

6400827   US    06/29/1999   

Methods for hiding in-band digital data in images and video

 

Rhoads, Geoffrey B.

6311214   US    06/29/1999   

Linking of computers based on optical sensing of digital data

 

Rhoads, Geoffrey B.

6343138   US    06/29/1999   

Security documents with hidden digital data

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6700990   US    09/29/1999   

Digital watermark decoding method

 

Rhoads, Geoffrey B.

6879701   US    09/29/1999   

Tile-based digital watermarking techniques

 

Rhoads, Geoffrey B.

6408331   US    09/29/1999   

Computer linking methods using encoded graphics

 

Rhoads, Geoffrey B.

6307949   US    11/04/1999   

Methods for optimizing watermark detection

 

Rhoads, Geoffrey B.

6539095   US    11/17/1999   

Audio watermarking to convey auxiliary control information, and media embodying
same

 

Rhoads, Geoffrey B.

6381341   US    11/17/1999   

Watermark encoding method exploiting biases inherent in original signal

 

Rhoads, Geoffrey B.

6363159   US    11/17/1999   

Consumer audio appliance responsive to watermark data

 

Rhoads, Geoffrey B.

6542618   US    11/17/1999   

Methods for watermark decoding

 

Rhoads, Geoffrey B.

6587821   US    11/17/1999   

Methods for decoding watermark data from audio, and controlling audio devices in
accordance therewith

 

Rhoads, Geoffrey B.

6408082   US    11/30/1999   

Watermark detection using a fourier mellin transform

 

Rhoads, Geoffrey B.

6286036   US    12/15/1999   

Audio- and graphics-based linking to internet

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6560349   US    12/28/1999   

Audio monitoring using steganographic information

 

Rhoads, Geoffrey B.

6813366   US    12/30/1999   

Steganographic decoding with transform to spatial domain

 

Rhoads, Geoffrey B.

7562392   US    12/30/1999   

Methods of interacting with audio and ambient music

 

Rhoads, Geoffrey B.

6330335   US    01/13/2000   

Audio steganography

 

Rhoads, Geoffrey B.

6983051   US    01/18/2000   

Methods for audio watermarking and decoding

 

Rhoads, Geoffrey B.

6574350   US    02/03/2000   

Digital watermarking employing both frail and robust watermarks

 

Rhoads, Geoffrey B.

6289108   US    02/10/2000   

Methods for detecting alteration of audio and images

 

Rhoads, Geoffrey B.

6614914   US    02/14/2000   

Watermark embedder and reader

 

Rhoads, Geoffrey B.

6965682   US    02/15/2000   

Data transmission by watermark proxy

 

Davis, Bruce L.

6449379   US    02/29/2000   

Video steganography methods avoiding introduction of fixed pattern noise

 

Rhoads, Geoffrey B.

6266430   US    03/08/2000   

Audio or video steganography

 

Rhoads, Geoffrey B.

6353672   US    03/08/2000   

Steganography using dynamic codes

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6611607   US    03/15/2000   

Integrating digital watermarks in multimedia content

 

Davis, Bruce L.

6516079   US    03/15/2000   

Digital watermark screening and detecting strategies

 

Rhoads, Geoffrey B.

6988202   US    03/17/2000   

Pre-filteriing to increase watermark signal-to-noise ratio

 

Rhoads, Geoffrey

09/538493   US    03/30/2000   

Method for inserting and detecting watermarks in digital data

 

Rhoads, Geoffrey B.

6775392   US    04/06/2000   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

6535617   US    04/19/2000   

Removal of fixed pattern noise and other fixed patterns from media signals

 

Hannigan, Brett T.

6590996   US    04/19/2000   

Color adaptive watermarking

 

Reed, Alastair M.

6553129   US    04/28/2000   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey

6567533   US    04/27/2000   

Method and apparatus for discerning image distortion by reference to encoded
marker signals

 

Rhoads, Geoffrey B.

6505160   US    05/02/2000   

Connected audio and other media objects

 

Levy, Kenneth L.

6424725   US    05/08/2000   

Determining transformations of media signals with embedded code signals

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6947571   US    05/15/2000   

Cell phones with optical capabilities, and related applications

 

Rhoads, Geoffrey B.

6522769   US    05/18/2000   

Reconfiguring a watermark detector

 

Rhoads, Geoffrey B.

09/574726   US    05/18/2000   

Method and systems employing digital watermarking in music and other media

 

Rhoads, Geoffrey B.

6944298   US    05/31/2000   

Steganographic encoding and decoding of auxiliary codes in media signals

 

Rhoads, Geoffrey B.

6411725   US    06/20/2000   

Watermark enabled video objects

 

Rhoads, Geoffrey B.

6681029   US    07/06/2000   

Decoding steganographic messages embedded in media signals

 

Rhoads, Geoffrey B.

6535618   US    07/17/2000   

Image capture device with steganographic data embedding

 

Rhoads, Geoffrey B.

6385329   US    07/19/2000   

Wavelet domain watermarks

 

Sharma, Ravi K.

6542620   US    07/27/2000   

Signal processing to hide plural-bit information in image, video, and audio data

 

Rhoads, Geoffrey B.

6522770   US    08/01/2000   

Management of documents and other objects using optical devices

 

Seder, Phillip Andrew

6647128   US    09/07/2000   

Method for monitoring internet dissemination of image, video, and/or audio files

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7003731   US    10/17/2000   

User control and activation of watermark enabled objects

 

Rhoads, Geoffrey B.

09/697009   US    10/25/2000   

Digitally marked objects and promotional methods

 

Davis, Bruce L.

7261612   US    11/08/2000   

Methods and systems for read-aloud books

 

Hannigan, Brett T.

6442285   US    12/08/2000   

Controlling operation of a device using a re-configurable watermark detector

 

Rhoads, Geoffrey B.

6757406   US    01/10/2001   

Steganographic image processing

 

Rhoads, Geoffrey B.

6567535   US    01/10/2001   

Steganographic system with changing operations

 

Rhoads, Geoffrey B.

6430302   US    01/10/2001   

Steganographically encoding a first image in accordance with a second image

 

Rhoads, Geoffrey B.

7224995   US    01/10/2001   

Data entry method and system

 

Rhoads, Geoffrey B.

6760463   US    01/17/2001   

Watermarking methods and media

 

Rhoads, Geoffrey B.

6829368   US    01/24/2001   

Establishing and interacting with on-line media collections using identifiers in
media signals

 

Meyer, Joel R.

6798894   US    02/06/2001   

Method and apparatus for watermarking video images

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6580808   US    02/27/2001   

Method and apparatus for discerning image distortion by reference to encoded
marker signals

 

Rhoads, Geoffrey B.

7061510   US    03/05/2001   

Geo-referencing of aerial imagery using embedded image identifiers and
cross-referenced data sets

 

Rhoads, Geoffrey B.

7051086   US    03/09/2001   

Method of linking on-line data to printed documents

 

Rhoads, Geoffrey B.

7209571   US    04/20/2001   

Authenticating metadata and embedding metadata in watermarks of media signals

 

Davis, Bruce L.

6590997   US    04/24/2001   

Files and methods employing common information in both header and steganographic
embedding

 

Rhoads, Geoffrey B.

7024016   US    04/24/2001   

Digital watermarking apparatus and methods

 

Rhoads, Geoffrey B.

7185201   US    05/14/2001   

Content identifiers triggering corresponding responses

 

Rhoads, Geoffrey B.

6675146   US    05/31/2001   

Audio steganography

 

Rhoads, Geoffrey B.

7302574   US    06/21/2001   

Content identifiers triggering corresponding responses through collaborative
processing

 

Conwell, William Y.

6542927   US    06/29/2001   

Linking of computers based on steganographically embedded digital data

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6560350   US    06/29/2001   

Methods for detecting alteration of audio

 

Rhoads, Geoffrey B.

6721440   US    07/02/2001   

Low visibility watermarks using an out-of-phase color

 

Reed, Alastair M.

6959386   US    07/25/2001   

Hiding encrypted messages in information carriers

 

Rhoads, Geoffrey B.

6590998   US    08/01/2001   

Network linking method using information embedded in data objects that have
inherent noise

 

Rhoads, Geoffrey B.

6763123   US    08/20/2001   

Detection of out-of-phase low visibility watermarks

 

Reed, Alastair M.

7058697   US    08/28/2001   

Internet linking from image content

 

Rhoads, Geoffrey B.

6718046   US    08/31/2001   

Low visibility watermark using time decay fluorescence

 

Reed, Alastair M.

6654887   US    09/25/2001   

Steganography decoding methods employing error information

 

Rhoads, Geoffrey B.

6950519   US    11/28/2001   

Geographically watermarked imagery and methods

 

Rhoads, Geoffrey B.

6738495   US    11/29/2001   

Watermarking enhanced to withstand anticipated corruptions

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7042470   US    10/23/2001   

Using embedded steganographic identifiers in segmented areas of geographic
images and characteristics corresponding to imagery data derived from aerial
platforms

 

Rhoads, Geoffrey B.

6920232   US    10/22/2001   

Watermark encoding using arbitrary features

 

Rhoads, Geoffrey B.

7050603   US    12/13/2001   

Watermark encoded video, and related methods

 

Rhoads, Geoffrey B.

7289643   US    12/19/2001   

Method, apparatus and programs for generating and utilizing content signatures

 

Brunk, Hugh L.

6519352   US    01/23/2002   

Encoding and decoding in accordance with steganographically-conveyed data

 

Rhoads, Geoffrey B.

7437430   US    03/06/2002   

Network linking using index modulated on data

 

Rhoads, Geoffrey B.

6654480   US    03/25/2002   

Audio appliance and monitoring device responsive to watermark data

 

Rhoads, Geoffrey B.

7054462   US    03/28/2002   

Inferring object status based on detected watermark data

 

Rhoads, Geoffrey B.

7111170   US    03/29/2002   

Distributed system for responding to watermarked documents

 

Hein, William

6804376   US    03/28/2002   

Equipment employing watermark-based authentication function

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7054463   US    03/28/2002   

Data encoding using frail watermarks

 

Rhoads, Geoffrey B.

6850626   US    03/28/2002   

Methods employing multiple watermarks

 

Rhoads, Geoffrey B.

7095871   US    04/05/2002   

Digital asset management and linking media signals with related data using
watermarks

 

Jones, Kevin C.

6917724   US    04/08/2002   

Methods for opening file on computer via optical sensing

 

Seder, Phillip Andrew

6694042   US    04/08/2002   

Methods for determining contents of media

 

Seder, Phillip Andrew

6694043   US    04/08/2002   

Method of monitoring print data for text associated with a hyperlink

 

Seder, Phillip Andrew

7653210   US    04/08/2002   

Method for monitoring internet dissemination of image, video, and/or audio files

 

Rhoads, Geoffrey B.

6567780   US    04/09/2002   

Audio with hidden in-band digital data

 

Rhoads, Geoffrey B.

6647129   US    05/08/2002   

Method and system for encoding image and audio content

 

Rhoads, Geoffrey B.

7171018   US    05/15/2002   

Portable devices and methods employing digital watermarking

 

Rhoads, Geoffrey B.

7711564   US    06/27/2002   

Connected audio and other media objects

 

Levy, Kenneth L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6647130   US    07/03/2002   

Printable interfaces and digital linking with embedded codes

 

Rhoads, Geoffrey B.

6704869   US    07/22/2002   

Extracting digital watermarks using logarithmic sampling and symmetrical
attributes

 

Rhoads, Geoffrey B.

6700995   US    07/30/2002   

Applying digital watermarks using dot gain correction

 

Reed, Alastair M.

6778682   US    07/31/2002   

Redundantly embedding auxiliary data in source signals

 

Rhoads, Geoffrey B.

6718047   US    08/07/2002   

Watermark embedder and reader

 

Rhoads, Geoffrey B.

6993152   US    08/12/2002   

Hiding geo-location data through arrangement of objects

 

Patterson, Philip R.

7113614   US    09/17/2002   

Embedding auxiliary signals with multiple components into media signals

 

Rhoads, Geoffrey B.

7054465   US    10/16/2002   

Data hiding method and system for embedding and extracting information in
signals

 

Rhoads, Geoffrey B.

7224819   US    10/21/2002   

Integrating digital watermarks in multimedia content

 

Levy, Kenneth L.

7006661   US    10/21/2002   

Digital watermarking systems and methods

 

Miller, Marc D.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6768808   US    12/09/2002   

Encoding and decoding methods in which decryption data is conveyed
steganographically within audio or visual content

 

Rhoads, Geoffrey B.

7319775   US    07/12/2001   

Wavelet domain watermarks

 

Sharma, Ravi K.

7158654   US    01/02/2003   

Image processor and image processing method

 

Rhoads, Geoffrey B.

7333957   US    01/06/2003   

Connected audio and other media objects

 

Levy, Kenneth L.

7349552   US    01/06/2003   

Connected audio and other media objects

 

Levy, Kenneth L.

6744907   US    02/04/2003   

Image capture methods and devices employing steganographic processing

 

Rhoads, Geoffrey B.

6768809   US    02/04/2003   

Digital watermark screening and detection strategies

 

Rhoads, Geoffrey B.

7308110   US    02/26/2003   

Methods for marking images

 

Rhoads, Geoffrey B.

7499564   US    03/05/2003   

Methods for decoding watermark data from audio, and controlling audio devices in
accordance therewith

 

Rhoads, Geoffrey B.

7181022   US    03/25/2003   

Audio watermarking to convey auxiliary information, and media embodying same

 

Rhoads, Geoffrey B.

7003132   US    04/01/2003   

Embedding hidden auxiliary code signals in media

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7340076   US    04/16/2003   

Digital watermarks for unmanned vehicle navigation

 

Stach, John

7391880   US    07/03/2003   

Color adaptive watermarking

 

Reed, Alastair M.

6987862   US    07/11/2003   

Video steganography

 

Rhoads, Geoffrey B.

6975746   US    08/25/2003   

Integrating digital watermarks in multimedia content

 

Davis, Bruce L.

10/658808   US    09/08/2003   

Method for increasing the functionality of a media player/recorder device or an
application program

 

Rhoads, Geoffrey B.

6882738   US    10/23/2003   

Methods and tangible objects employing textured machine readable data

 

Davis, Bruce L.

10/764430   US    01/23/2004   

Paper products and physical objects as means to access and control a computer or
to navigate over or act as a portal on a network

 

Rhoads, Geoffrey B.

RE40919   US    01/27/2004   

Methods for surveying dissemination of proprietary empirical data

 

Inventor: Geoffrey B. Rhoads

7099492   US    02/13/2004   

Method of steganographically embedding geo-location data in media

 

Rhoads, Geoffrey B.

10/792400   US    03/02/2004   

Printer driver separately applying watermark and information

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

10/797617   US    03/09/2004   

Image processing using embedded registration data to determine and compensate
for geometric transformation

 

Rhoads, Geoffrey B.

6996252   US    04/05/2004   

Low visibility watermark using time decay fluorescence

 

Reed, Alastair M.

7062069   US    04/06/2004   

Digital watermark embedding and decoding using encryption keys

 

Rhoads, Geoffrey B.

7035427   US    04/09/2004   

Method and system for managing, accessing and paying for the use of copyrighted
electronic media

 

Rhoads, Geoffrey B.

7027614   US    04/12/2004   

Hiding information to reduce or offset perceptible artifacts

 

Reed, Alastair M.

7505605   US    04/13/2004   

Portable devices and methods employing digital watermarking

 

Rhoads, Geoffrey B.

10/836094   US    04/29/2004   

Fragile and emerging digital watermarks

 

Reed, Alastair M.

7436976   US    05/11/2004   

Digital watermarking systems and methods

 

Levy, Kenneth L.

7184570   US    05/27/2004   

Methods and systems for steganographic processing

 

Rhoads, Geoffrey B.

7139408   US    09/28/2004   

Transform domain watermarking of image signals

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7537170   US    11/15/2004   

Machine-readable security features for printed objects

 

Reed, Alastair M.

7593576   US    12/03/2004   

Systems and methods of managing audio and other media

 

Meyer, Joel R.

7515733   US    01/19/2005   

Methods and arrangements employing digital content items

 

Rhoads, Geoffrey B.

7685426   US    02/02/2005   

Managing and indexing content on a network with image bookmarks and digital
watermarks

 

Ramos, Daniel O.

7164780   US    02/17/2005   

Digital watermarking apparatus and methods

 

Brundage, Trent J.

7177443   US    02/17/2005   

Method and apparatus for associating identifiers with content

 

Rhoads, Geoffrey B.

7076084   US    04/13/2005   

Methods and objects employing machine readable data

 

Davis, Bruce L.

7321667   US    05/11/2005   

Data hiding through arrangement of objects

 

Stach, John

7174031   US    05/17/2005   

Methods for using wireless phones having optical capabilities

 

Rhoads, Geoffrey B.

7184572   US    06/03/2005   

Using steganographic encoded information with maps

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7738673   US    06/14/2005   

Low visible digital watermarks

 

Reed, Alastair M.

7248717   US    07/27/2005   

Securing media content with steganographic encoding

 

Rhoads, Geoffrey B.

11/198892   US    08/04/2005   

Associating data with images in imaging systems

 

Rhoads, Geoffrey B.

11/226847   US    09/13/2005   

Steganographic encoding and decoding of auxiliary codes in media signals

 

Rhoads, Geoffrey B.

11/231553   US    09/20/2005   

Background watermark processing

 

Rhoads, Geoffrey B.

7502489   US    09/27/2005   

Geographically watermarked imagery and methods

 

Rhoads, Geoffrey B.

7567686   US    10/25/2005   

Hiding and detecting messages in media signals

 

Rhoads, Geoffrey B.

7461136   US    11/02/2005   

Internet linking from audio and image content

 

Rhoads, Geoffrey B.

7545951   US    11/14/2005   

Data transmission by watermark or derived identifier proxy

 

Davis, Bruce L.

7444392   US    11/23/2005   

Registering with computer systems

 

Rhoads, Geoffrey B.

7643649   US    12/13/2005   

Integrating digital watermarks in multimedia content

 

Davis, Bruce L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7657058   US    12/13/2005   

Watermark orientation signals conveying payload data

 

Sharma, Ravi K.

7577273   US    12/22/2005   

Steganographically encoded video, deriving or calculating identifiers from
video, and related methods

 

Rhoads, Geoffrey B.

7242790   US    12/22/2005   

Video steganography

 

Rhoads, Geoffrey B.

7536555   US    01/03/2006   

Methods for audio watermarking and decoding

 

Rhoads, Geoffrey B.

7587602   US    01/11/2006   

Methods and devices responsive to ambient audio

 

Rhoads, Geoffrey B.

7424132   US    02/21/2006   

Embedding hidden auxiliary code signals in media

 

Rhoads, Geoffrey B.

7454035   US    02/24/2006   

Digital watermarking systems and methods

 

Miller, Marc D.

7313251   US    04/25/2006   

Method and system for managing and controlling electronic media

 

Rhoads, Geoffrey B.

11/382453   US    05/09/2006   

Embedding geo-location information in media

 

Rhoads, Geoffrey B.

11/382850   US    05/11/2006   

Digital media methods

 

Rhoads, Geoffrey B.

11/382855   US    05/11/2006   

Content protection arrangements

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7266217   US    05/30/2006   

Multiple watermarks in content

 

Rhoads, Geoffrey B.

7369678   US    06/13/2006   

Digital watermark and steganographic decoding

 

Rhoads, Geoffrey B.

7305117   US    07/11/2006   

Methods and tangible objects employing machine readable data

 

Davis, Bruce L.

11/458639   US    07/19/2006   

Methods for inserting and detecting watermarks in digital data

 

Rhoads, Geoffrey B.

7650008   US    08/17/2006   

Digital watermarking compressed video captured from aerial sensors

 

Rhoads, Geoffrey B.

7372976   US    08/22/2006   

Content indexing and searching using content identifiers and associated metadata

 

Rhoads, Geoffrey B.

11/536487   US    09/28/2006   

Methods, apparatus and programs for generating and utilizing content signatures

 

Brunk, Hugh L.

11/538368   US    10/03/2006   

Providing travel-logs based on hidden geo-location metadata

 

Rhoads, Geoffrey B.

11/562357   US    11/21/2006   

Watermarking compressed data

 

Rhoads, Geoffrey B.

11/613876   US    12/20/2006   

Methods, apparatus and programs for generating and utilizing content signatures

 

Brunk, Hugh L.

11/619123   US    01/02/2007   

Methods, systems, and sub-combinations useful in media identification

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

11/620993   US    01/08/2007   

Visual content-based internet search methods and sub-combinations

 

Rhoads, Geoffrey B.

11/620999   US    01/08/2007   

Audio-based internet search methods and sub-combinations

 

Rhoads, Geoffrey B.

7313253   US    01/10/2007   

Methods and tangible objects employing machine readable data in photo-reactive
materials

 

Davis, Bruce L.

7330564   US    01/11/2007   

Digital watermarking apparatus and methods

 

Brundage, Trent J.

7486799   US    01/30/2007   

Methods for monitoring audio and images on the internet

 

Rhoads, Geoffrey B.

7466840   US    01/30/2007   

Soft error decoding of steganographic data

 

Rhoads, Geoffrey B.

7702511   US    02/02/2007   

Watermarking to convey auxiliary information, and media embodying same

 

Rhoads, Geoffrey B.

7406214   US    02/05/2007   

Methods and devices employing optical sensors and/or steganography

 

Rhoads, Geoffrey B.

11/671848   US    02/06/2007   

Methods and devices employing content identifiers

 

Rhoads, Geoffrey B.

7792325   US    02/06/2007   

Methods and devices employing content identifiers

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7359528   US    02/07/2007   

Monitoring of video or audio based on in-band and out-of-band data

 

Rhoads, Geoffrey B.

7433491   US    02/12/2007   

Method and apparatus for associating identifiers with content

 

Rhoads, Geoffrey B.

11/676942   US    02/20/2007   

Audio encoding to convey auxiliary information, and media embodying same

 

Rhoads, Geoffrey B.

7724919   US    02/23/2007   

Methods and systems for steganographic processing

 

Rhoads, Geoffrey B.

11/738973   US    04/23/2007   

Fingerprinting of media signals

 

Rhoads, Geoffrey B.

11/739614   US    04/24/2007   

Authenticating metadata and embedding metadata in watermarks of media signals

 

Rhoads, Geoffrey B.

11/746804   US    05/10/2007   

Methods and systems employing digital content

 

Rhoads, Geoffrey B.

7565294   US    05/10/2007   

Methods and systems employing digital content

 

Rhoads, Geoffrey B.

7676059   US    05/22/2007   

Video steganography or encoding

 

Rhoads, Geoffrey B.

11/754126   US    05/25/2007   

Gestural techniques with wireless mobile phone devices

 

Rhoads, Geoffrey B.

7460726   US    05/29/2007   

Integrating steganographic encoding in multimedia content

 

Levy, Kenneth L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7536034   US    05/31/2007   

Gestural use of wireless mobile phone devices to signal to remote systems

 

Rhoads, Geoffrey B.

7760905   US    05/31/2007   

Wireless mobile phone with content processing

 

Rhoads, Geoffrey B.

7415129   US    07/10/2007   

Providing reports associated with video and audio content

 

Rhoads, Geoffrey B.

7444000   US    07/23/2007   

Content identification, and securing media content with steganographic encoding

 

Rhoads, Geoffrey B.

11/847231   US    08/29/2007   

Machine-readable features for objects

 

Rodriguez, Tony F.

11/874054   US    10/17/2007   

Associating objects with corresponding behaviors

 

Rhoads, Geoffrey B.

7787653   US    10/22/2007   

Methods for controlling rendering of images and video

 

Rhoads, Geoffrey B.

7545952   US    10/23/2007   

Image or video display devices

 

Brundage, Trent J.

11/877832   US    10/24/2007   

Content protection arrangements

 

Rhoads, Geoffrey B.

11/925261   US    10/26/2007   

Audio encoding to convey auxiliary information, and media embodying same

 

Rhoads, Geoffrey B.

11/925303   US    10/26/2007   

Steganographic encoding and detecting for video signals

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7548643   US    10/26/2007   

Methods, objects and apparatus employing machine readable data

 

Davis, Bruce L.

7590259   US    10/29/2007   

Deriving attributes from images, audio or video to obtain metadata

 

Levy, Kenneth L.

7805500   US    10/31/2007   

Network linking methods and apparatus

 

Rhoads, Geoffrey B.

11/932839   US    10/31/2007   

Connected audio and other media objects

 

Levy, Kenneth L.

11/945859   US    11/27/2007   

Content identifiers

 

Conwell, William Y.

7697719   US    12/20/2007   

Methods for analyzing electronic media including video and audio

 

Rhoads, Geoffrey B.

7711143   US    12/11/2007   

Methods for marking images

 

Rhoads, Geoffrey B.

12/014690   US    01/15/2008   

Wavelet domain watermarks

 

Sharma, Ravi K.

7532741   US    01/22/2008   

Data hiding in media

 

Stach, John

12/103513   US    04/15/2008   

Apparatus and methods to process video or audio

 

Rhoads, Geoffrey B.

7756290   US    05/06/2008   

Detecting embedded signals in media content using coincidence metrics

 

Rhoads, Geoffrey B.

7650009   US    05/07/2008   

Controlling use of audio or image content

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/120150   US    05/13/2008   

Content indexing and searching using content identifiers and associated metadata

 

Rhoads, Geoffrey B.

12/143389   US    06/20/2008   

Digital media methods

 

Rhoads, Geoffrey B.

7693300   US    06/24/2008   

Color image or video processing

 

Reed, Alastair M.

7606390   US    08/14/2008   

Processing data representing video and audio and methods and apparatus related
thereto

 

Rhoads, Geoffrey B.

7672477   US    09/09/2008   

Detecting hidden auxiliary code signals in media

 

Rhoads, Geoffrey B.

7747038   US    10/07/2008   

Method and apparatus for associating identifiers with content

 

Rhoads, Geoffrey B.

7693965   US    10/14/2008   

Analyzing audio, including analyzing streaming audio signals

 

Rhoads, Geoffrey B.

12/251362   US    10/14/2008   

Digital watermarking systems and methods

 

Levy, Kenneth L.

7564992   US    10/24/2008   

Content identification through deriving identifiers from video, images and audio

 

Rhoads, Geoffrey B.

12/259890   US    10/28/2008   

Image sensors worn or attached on humans for imagery identification

 

Rhoads, Geoffrey B.

7620253   US    11/17/2008   

Steganographic systems and methods

 

Miller, Marc D.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7650010   US    11/21/2008   

Connected video and audio

 

Levy, Kenneth L.

12/324422   US    11/26/2008   

Internet linking from audio and image content

 

Rhoads, Geoffrey B.

7602978   US    12/02/2008   

Deriving multiple identifiers from multimedia content

 

Levy, Kenneth L.

12/331227   US    12/09/2008   

Methods, apparatus and programs for generating and utilizing content signatures

 

Brunk, Hugh L.

12/332654   US    12/11/2008   

Methods, apparatus and programs for generating and utilizing content signatures

 

Brunk, Hugh L.

7751588   US    12/16/2008   

Error processing of steganographic message signals

 

Rhoads, Geoffrey B.

7751596   US    01/08/2009   

Methods and arrangements employing digital content items

 

Rhoads, Geoffrey B.

12/397232   US    03/03/2009   

Methods for managing content using intentional degradation and insertion of
steganographic codes

 

Rhoads, Geoffrey B.

12/401403   US    03/10/2009   

Geographical encoding imagery and video

 

Rhoads, Geoffrey B.

12/407487   US    03/19/2009   

Methods and systems employing digital content

 

Rhoads, Geoffrey B.

12/419800   US    04/07/2009   

Methods and arrangements employing digital content items

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/464679   US    05/12/2009   

Arrangement of objects in images or graphics to convey a machine-readable signal

 

Stach, John

12/468703   US    05/19/2009   

Interactive systems and methods employing wireless mobile devices

 

Rhoads, Geoffrey B.

12/468727   US    05/19/2009   

Methods for audio watermarking and decoding

 

Rhoads, Geoffrey B.

12/471172   US    05/22/2009   

Methods and devices responsive to ambient audio

 

Rhoads, Geoffrey B.

12/477759   US    06/03/2009   

Digital watermarking apparatus and methods

 

Rhoads, Geoffrey B.

12/481438   US    06/09/2009   

Data transmission by extracted or calculated identifying data

 

Davis, Bruce L.

12/485666   US    06/16/2009   

Methods, objects and apparatus employing machine readable data

 

Davis, Bruce L.

12/494036   US    06/29/2009   

Deriving or calculating identifiers from video signals

 

Rhoads, Geoffrey B.

12/498930   US    07/07/2009   

Portable audio appliance

 

Rhoads, Geoffrey B.

12/506843   US    07/21/2009   

Deriving identifying data from video and audio

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/506854   US    07/21/2009   

Methods and systems employing digital content

 

Rhoads, Geoffrey B.

12/510760   US    07/28/2009   

Hiding and detecting messages in media signals

 

Rhoads, Geoffrey B.

12/554722   US    09/04/2009   

Methods and devices responsive to ambient audio

 

Rhoads, Geoffrey B.

12/560177   US    09/15/2009   

Methods and systems for steganographic processing

 

Rhoads, Geoffrey B.

12/560186   US    09/15/2009   

Embedding hidden auxiliary information in media

 

Rhoads, Geoffrey B.

12/560223   US    09/15/2009   

Connected audio and other media objects

 

Levy, Kenneth L.

12/564776   US    09/22/2009   

Systems and methods of managing audio and other media

 

Meyer, Joel R.

12/577487   US    10/12/2009   

Extracting multiple identifiers from audio and video content

 

Levy, Kenneth L.

12/577964   US    10/13/2009   

Hiding and detecting auxiliary data in media materials and signals

 

Rhoads, Geoffrey B.

12/582408   US    10/20/2009   

Processing data representing video and audio and methods related thereto

 

Rhoads, Geoffrey B.

12/611004   US    11/02/2009   

User feedback in connection with object recognition

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/620295   US    11/17/2009   

Steganographic systems and methods

 

Miller, Marc D.

12/652678   US    01/05/2010   

Synchronizing rendering of multimedia content

 

Davis, Bruce L.

12/761242   US    04/15/2010   

Methods and arrangements employing digital content items

 

Rhoads, Geoffrey B.

AU2009200468   AU    02/06/2009   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

CA2174413   CA    11/16/1994   

Steganographic methods and apparatuses

 

Rhoads, Geoffrey B.

CA2218957   CA    05/07/1996   

Steganography systems

 

Rhoads, Geoffrey B.

CA2373208   CA    05/18/2000   

Methods and systems for processing audio

 

Rhoads, Geoffrey B.

CA2373511   CA    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

CA2422081   CA    10/25/2001   

Digitally marked objects and promotional methods

 

Davis, Bruce L.

CH1003324   CH    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

CH1137251   CH    05/07/1996   

Use of calibration data steganographically embedded in the transform domain to
discern image distortion

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

CH1372334   CH    05/07/1996   

Method of embedding a machine readable steganographic code

 

Rhoads, Geoffrey B.

DE69426787.2   DE    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

DE69432480.9   DE    11/16/1994   

Steganographic system

 

Rhoads, Geoffrey B.

DE69434237.8   DE    11/16/1994   

Video with hidden in-band digital data

 

Rhoads, Geoffrey B.

DE69435076.1   DE    11/16/1994   

Identification/authentication system using robust, distributed coding

 

Rhoads, Geoffrey B.

DE69620751.6   DE    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

DE69625626.6   DE    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

DE69629134.7   DE    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

DE69631806.7   DE    05/07/1996   

Use of calibration data steganographically embedded in the transform domain to
discern image distortion

 

Rhoads, Geoffrey B.

DE69637782.9   DE    05/07/1996   

Method of embedding a machine readable steganographic code

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

DE69739209.0   DE    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

EP00936096.7   EP    05/18/2000   

Methods and systems employing digital watermarking in music and other media

 

Rhoads, Geoffrey B.

EP01906702.4   EP    01/25/2001   

Connected audio and other media objects

 

Meyer, Joel R.

EP01988889.0   EP    10/25/2001   

Digitally marked objects and promotional methods

 

Davis, Bruce L.

EP04030490.9   EP    11/16/1994   

Signal processing method

 

Rhoads, Geoffrey B.

EP08100632.2   EP    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

EP08104558.5   EP    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

EP08171782.9   EP    05/07/1996   

A method of recognising content signals in a network of computing devices

 

Rhoads, Geoffrey B.

ES2302888   ES    11/16/1994   

Identification/authentication system using robust, distributed coding

 

Rhoads, Geoffrey B.

ES2236999   ES    11/16/1994   

Video with hidden in-band digital data

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

FI1049320   FI    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

FI0824821   FI    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

FR1003324   FR    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

FR1049320   FR    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

FR1137251   FR    05/07/1996   

Use of calibration data steganographically embedded in the transform domain to
discern image distortion

 

Rhoads, Geoffrey B.

FR1372334   FR    05/07/1996   

Method of embedding a machine readable steganographic code

 

Rhoads, Geoffrey B.

FR1389011   FR    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

FR0737387   FR    11/16/1994   

Steganographic system

 

Rhoads, Geoffrey B.

FR0824821   FR    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

FR1019868   FR    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

FR0959620   FR    11/16/1994   

Video with hidden in-band digital data

 

Rhoads, Geoffrey B.

FR0959621   FR    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

GB1003324   GB    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

GB1049320   GB    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

GB1137251   GB    05/07/1996   

Use of calibration data steganographically embedded in the transform domain to
discern image distortion

 

Rhoads, Geoffrey B.

GB1372334   GB    05/07/1996   

Method of embedding a machine readable steganographic code

 

Rhoads, Geoffrey B.

GB1389011   GB    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

GB0737387   GB    11/16/1994   

Identification/authentication coding method and apparatus

 

Rhoads, Geoffrey B.

GB0824821   GB    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

GB1019868   GB    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

GB0959620   GB    11/16/1994   

Video with hidden in-band digital data

 

Rhoads, Geoffrey B.

GB0959621   GB    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

HK1026796   HK    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

HK1026968   HK    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

HK1030122   HK    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

HK05108893.6   HK    11/16/1994   

Signal processing method

 

Rhoads, Geoffrey B.

HK09102296.8   HK    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

IT1389011   IT    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

IT0824821   IT    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

JP3649731   JP    11/16/1994   

Identification/authentication coding method and apparatus

 

Rhoads, Geoffrey B.

JP4068301   JP    08/24/1998   

Method and apparatus for watermarking video images

 

Rhoads, Geoffrey B.

JP2000-618895   JP    05/18/2000   

Methods and systems employing digital watermarking in music and other media

 

Rhoads, Geoffrey B.

JP2000-618954   JP    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

JP2001-549260   JP    12/21/2000   

Digital watermarks as data proxies

 

Davis, Bruce L.

JP2001-555365   JP    01/25/2001   

Connected audio and other media objects

 

Meyer, Joel R.

JP4205624   JP    04/08/2004   

Identification/authentication coding method and apparatus

 

Rhoads, Geoffrey B.

JP3949679   JP    07/30/2004   

Steganographic system

 

Rhoads, Geoffrey B.

JP2007-025998   JP    02/05/2007   

Verification/authentication encoding method and apparatus

 

Rhoads, Geoffrey B.

JP2007-124835   JP    05/09/2007   

Steganographic system

 

Rhoads, Geoffrey B.

JP4417979   JP    05/09/2007   

Steganographic system

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

KR10-2001-7014758   KR    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

KR10-0853951   KR    05/18/2000   

Methods and systems employing digital watermarking in music and other media

 

Rhoads, Geoffrey B.

KR10-0840520   KR    12/21/2000   

Digital watermarks as data proxies

 

Davis, Bruce L.

KR10-0827215   KR    01/25/2001   

Connected audio and other media objects

 

Meyer, Joel R.

KR10-0799477   KR    01/25/2006   

Connected audio and other media objects

 

Meyer, Joel R.

KR10-0960232   KR    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

KR10-2010-7007176   KR    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

NL1003324   NL    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

NL1049320   NL    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

NL1137251   NL    05/07/1996   

Use of calibration data steganographically embedded in the transform domain to
discern image distortion

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

NL1389011   NL    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

NL0737387   NL    11/16/1994   

Identification/authentication coding method and apparatus

 

Rhoads, Geoffrey B.

NL0824821   NL    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

NL1019868   NL    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

NL0959621   NL    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

SE1049320   SE    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

SE0824821   SE    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

5832119C1   US    09/25/1995   

Methods for controlling systems using control signals embedded in empirical data

 

Rhoads, Geoffrey B.

5822436   US    04/25/1996   

Photographic products and methods employing embedded information

 

Rhoads, Geoffrey B.

5841886   US    12/04/1996   

Security system for photographic identification

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6111954   US    10/08/1998   

Steganographic methods and media for photography

 

Rhoads, Geoffrey B.

6064737   US    10/13/1998   

Anti-piracy system for wireless telephony

 

Rhoads, Geoffrey B.

6546112   US    11/23/1998   

Security document with steganographically-encoded authentication data

 

Rhoads, Geoffrey B.

6278781   US    06/23/1999   

Wireless telephony with steganography

 

Rhoads, Geoffrey B.

6252963   US    11/03/1999   

Method and system for preventing reproduction of documents

 

Rhoads, Geoffrey B.

7522728   US    01/06/2000   

Wireless methods and devices employing steganography

 

Rhoads, Geoffrey B.

6438231   US    08/17/2000   

Emulsion film media employing steganography

 

Rhoads, Geoffrey B.

6751320   US    06/14/2001   

Method and system for preventing reproduction of professional photographs

 

Rhoads, Geoffrey B.

7362781   US    08/07/2001   

Wireless methods and devices employing steganography

 

Rhoads, Geoffrey B.

7116781   US    08/22/2001   

Counteracting geometric distortions in watermarking

 

Rhoads, Geoffrey B.

6968057   US    03/19/2002   

Emulsion products and imagery employing steganography

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7043052   US    06/04/2002   

Digital authentication with analog documents

 

Rhoads, Geoffrey B.

7103197   US    07/16/2002   

Arrangement for embedding subliminal data in imaging

 

Rhoads, Geoffrey B.

7113596   US    09/10/2002   

Embedding information related to a subject of an identification document in the
identification document

 

Rhoads, Geoffrey B.

10/286517   US    11/01/2002   

Authentication using a digital watermark

 

Rhoads, Geoffrey B.

6804378   US    02/12/2003   

Methods and products employing biometrics and steganography

 

Rhoads, Geoffrey B.

7016516   US    09/04/2003   

Authentication of identification documents

 

Rhoads, Geoffrey B.

7770013   US    09/04/2003   

Digital authentication with digital and analog documents

 

Rhoads, Geoffrey B.

7330563   US    05/09/2006   

Documents, articles and authentication of documents and articles

 

Rhoads, Geoffrey B.

7715446   US    02/02/2007   

Wireless methods and devices employing plural-bit data derived from audio
information

 

Rhoads, Geoffrey B.

7349555   US    02/26/2007   

Documents and apparatus to encode documents

 

Rhoads, Geoffrey B.

7620200   US    10/29/2007   

Authentication of identification documents

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7724920   US    10/29/2007   

Digital authentication with analog documents

 

Rhoads, Geoffrey B.

11/941268   US    11/16/2007   

Methods and systems responsive to features sensed from imagery or other data

 

Rhoads, Geoffrey B.

12/106815   US    04/21/2008   

Wireless methods using signature codes

 

Rhoads, Geoffrey B.

12/620332   US    11/17/2009   

Authentication of identification documents

 

Rhoads, Geoffrey B.

CA2483419   CA    05/07/1996   

Methods and systems for processing digital media content

 

Rhoads, Geoffrey B.

5721788   US    07/31/1992   

Method and system for digital image signatures

 

Powell, Robert D.

5809160   US    11/12/1997   

Method for encoding auxiliary data within a source signal

 

Powell, Robert D.

5930377   US    05/07/1998   

Method for image encoding

 

Powell, Robert D.

6072888   US    05/24/1999   

Method for image encoding

 

Powell, Robert D.

6628801   US    10/12/1999   

Image marking with pixel modification

 

Powell, Robert D.

6317505   US    11/03/1999   

Image marking with error correction

 

Powell, Robert D.

6137892   US    11/03/1999   

Data hiding based on neighborhood attributes

 

Powell, Robert D.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6307950   US    02/02/2000   

Methods and systems for embedding data in images

 

Powell, Robert D.

6301369   US    01/10/2001   

Image marking to permit later identification

 

Powell, Robert D.

6459803   US    04/11/2001   

Method for encoding auxiliary data within a source signal

 

Powell, Robert D.

6678392   US    07/25/2001   

Method for encoding auxiliary data within a source signal

 

Powell, Robert D.

6385330   US    08/28/2001   

Method for encoding auxiliary data within a source signal

 

Powell, Robert D.

7068811   US    03/27/2002   

Protecting images with image markings

 

Powell, Robert D.

6614915   US    06/13/2002   

Image capture and marking

 

Powell, Robert D.

7062070   US    10/21/2004   

Image marking adapted to the image

 

Powell, Robert D.

7136503   US    03/07/2005   

Encoding hidden data

 

Powell, Robert D.

7068812   US    03/07/2005   

Decoding hidden data from imagery

 

Powell, Robert D.

7412074   US    09/27/2006   

Hiding codes in input data

 

Powell, Robert D.

7280672   US    09/28/2006   

Image data processing

 

Powell, Robert D.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7593545   US    08/11/2008   

Determining whether two or more creative works correspond

 

Powell, Robert D.

12/564733   US    09/22/2009   

Hiding codes in input data

 

Powell, Robert D.

CA2101673   CA    07/30/1993   

Method and system for digital image signatures

 

Powell, Robert D.

CA2504316   CA    07/30/1993   

Method and system for digital image signatures

 

Powell, Robert D.

JP3837432   JP    05/09/2005   

Processing method and system for secret mark of digital image

 

Powell, Robert D.

JP4004528   JP    06/27/2006   

Processing method and system for digital image signatures

 

Powell, Robert D.

JP4009655   JP    06/27/2006   

Processing method and system for password of digital image

 

Powell, Robert D.

JP4444317   JP    08/09/2007   

Method of processing digital image signature

 

Powell, Robert D.

JP4485585   JP    08/13/2008   

Processing method and system for digital image signature

 

Powell, Robert D.

6449377   US    05/06/1998   

Methods and systems for watermark processing of line art images

 

Rhoads, Geoffrey B.

6345104   US    07/31/1998   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6580819   US    04/07/1999   

Methods of producing security documents having digitally encoded data and
documents employing same

 

Rhoads, Geoffrey B.

6285776   US    04/15/1999   

Methods for identifying equipment used in counterfeiting

 

Rhoads, Geoffrey B.

6724912   US    05/01/2000   

Digital watermarking of physical objects

 

Carr, J. Scott

6567534   US    07/27/2000   

Methods and systems for watermark processing of line art images

 

Rhoads, Geoffrey B.

6965873   US    10/04/2000   

Electronic commerce using optical input device

 

Rhoads, Geoffrey B.

6522771   US    01/16/2001   

Processing scanned security documents notwithstanding corruptions such as
rotation

 

Rhoads, Geoffrey B.

6985600   US    03/15/2001   

Printing media and methods employing digital watermarking

 

Rhoads, Geoffrey B.

6771796   US    07/03/2001   

Methods for identifying equipment used in counterfeiting

 

Rhoads, Geoffrey B.

6804379   US    08/24/2001   

Digital watermarks and postage

 

Rhoads, Geoffrey B.

6750985   US    10/10/2001   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6754377   US    06/06/2002   

Methods and systems for marking printed documents

 

Rhoads, Geoffrey B.

6978036   US    06/10/2002   

Tamper-resistant authentication techniques for identification documents

 

Alattar, Adnan M.

7720249   US    10/18/2002   

Watermark embedder and reader

 

Rhoads, Geoffrey B.

7113615   US    02/13/2003   

Watermark embedder and reader

 

Rhoads, Geoffrey B.

7263203   US    03/03/2003   

Digital watermarks

 

Rhoads, Geoffrey B.

7286684   US    06/11/2003   

Secure document design carrying auxiliary machine readable information

 

Rhoads, Geoffrey B.

6959100   US    06/11/2003   

Secure document design with machine readable, variable message encoded in a
visible registration pattern

 

Rhoads, Geoffrey B.

7760902   US    05/28/2004   

Content objects with computer instructions steganographically encoded therein,
and associated methods

 

Rhoads, Geoffrey B.

7539325   US    06/01/2004   

Documents and methods involving multiple watermarks

 

Rhoads, Geoffrey B.

7130087   US    06/15/2004   

Methods and apparatus to produce security documents

 

Rhoads, Geoffrey B.

7136502   US    02/03/2005   

Printing media and methods employing digital watermarking

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7239734   US    12/19/2005   

Authentication of identification documents and banknotes

 

Alattar, Adnan M.

7602977   US    10/05/2006   

Digital watermarks

 

Rhoads, Geoffrey B.

7602940   US    10/05/2006   

Steganographic data hiding using a device clock

 

Rhoads, Geoffrey B.

7418111   US    10/24/2006   

Methods and apparatus to process media

 

Rhoads, Geoffrey B.

7778437   US    11/08/2006   

Printing media and methods employing digital watermarking

 

Rhoads, Geoffrey B.

7570784   US    07/03/2007   

Identification and protection of security documents

 

Alattar, Adnan M.

7796826   US    08/28/2007   

Digital watermarks

 

Rhoads, Geoffrey B.

7555139   US    10/23/2007   

Secure documents with hidden signals, and related methods and systems

 

Rhoads, Geoffrey B.

7720255   US    08/26/2008   

Methods and apparatus to process video and audio media

 

Rhoads, Geoffrey B.

12/493983   US    06/29/2009   

Security document carrying machine readable pattern

 

Rhoads, Geoffrey B.

12/534381   US    08/03/2009   

Identification and protection of video

 

Alattar, Adnan M.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/575150   US    10/07/2009   

Signal processing of audio and video data, including deriving identifying
information

 

Rhoads, Geoffrey B.

12/575168   US    10/07/2009   

Digital watermarks

 

Rhoads, Geoffrey B.

12/689898   US    01/19/2010   

Methods and arrangements for composing information-carrying artwork

 

Rhoads, Geoffrey B.

AU761566   AU    04/14/1999   

Digital watermarking and banknotes

 

Rhoads, Geoffrey B.

CA2326565   CA    04/14/1999   

Digital watermarking and banknotes

 

Rhoads, Geoffrey B.

CA2338618   CA    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

CN200710148561.6   CN    06/24/1999   

Digital watermarking and methods for security documents

 

Rhoads, Geoffrey B.

CNZL99808918.4   CN    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

EP99931962.7   EP    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

GB2353168   GB    04/14/1999   

Digital watermarking and banknotes

 

Rhoads, Geoffrey B.

GB2375254   GB    04/14/1999   

Marking documents with machine-readable data and watermarks

 

Rhoads, Geoffrey B.

HK1031013   HK    04/14/1999   

Digital watermarking and banknotes

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

HK1077147   HK    06/24/1999   

Digital watermarking and methods for security documents

 

Rhoads, Geoffrey B.

IN225457   IN    06/24/1999   

A substrate having a background pattern formed over at least a portion thereof
and security documents formed thereon

 

Rhoads, Geoffrey B.

JP4071261   JP    05/09/2006   

Method and system using digital watermark

 

Rhoads, Geoffrey B.

JP2007-303525   JP    11/22/2007   

Method and system using digital watermark

 

Rhoads, Geoffrey B.

SG78503   SG    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

ZA20010615   ZA    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

6427020   US    04/15/1999   

Methods and devices for recognizing banknotes and responding accordingly

 

Rhoads, Geoffrey B.

6636615   US    11/03/1999   

Methods and systems using multiple watermarks

 

Rhoads, Geoffrey B.

6332031   US    07/14/2000   

Multiple watermarking techniques for documents and other data

 

Rhoads, Geoffrey

6744906   US    12/07/2001   

Methods and systems using multiple watermarks

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6728390   US    12/07/2001   

Methods and systems using multiple watermarks

 

Rhoads, Geoffrey B.

6922480   US    07/29/2002   

Methods for encoding security documents

 

Rhoads, Geoffrey B.

7171020   US    11/26/2003   

Method for utilizing fragile watermark for enhanced security

 

Rhoads, Geoffrey B.

7499566   US    07/22/2005   

Methods for steganographic encoding media

 

Rhoads, Geoffrey B.

11/553406   US    10/26/2006   

Methods for steganographic encoding media

 

Rhoads, Geoffrey B.

7400743   US    01/10/2007   

Methods to evaluate images, video and documents

 

Rhoads, Geoffrey B.

11/621905   US    01/10/2007   

Apparatus to process images, video and objects

 

Rhoads, Geoffrey B.

12/397073   US    03/03/2009   

Methods for extracting identifying information from video and audio content

 

Rhoads, Geoffrey B.

AU747372   AU    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

CA2318564   CA    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

CA2666703   CA    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey B.

DE69937044.2   DE    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

FR1050005   FR    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

GB1050005   GB    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

HK1032464   HK    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

6442284   US    04/30/1999   

Watermark detection utilizing regions with higher probability of success

 

Gustafson, Ammon

7013021   US    08/31/2001   

Watermark detection utilizing regions with higher probability of success

 

Sharma, Ravi K.

7574014   US    02/07/2006   

Digital watermark detection utilizing host carrier information

 

Sharma, Ravi K.

12/539093   US    08/11/2009   

Signal processing utilizing host carrier information

 

Sharma, Ravi K.

7269734   US    02/20/1998   

Invisible digital watermarks

 

Johnson, Andrew

11/695523   US    04/02/2007   

Digital watermark systems and methods

 

Johnson, Andrew

11/877486   US    10/23/2007   

Digital watermark systems and methods

 

Johnson, Andrew

11/940017   US    11/14/2007   

Digital watermark systems and methods

 

Johnson, Andrew

AU741906   AU    02/20/1998   

Invisible digital watermarks

 

Johnson, Andrew

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6549638   US    11/03/1998   

Methods for evidencing illicit use of a computer system or device

 

Davis, Bruce L.

6674886   US    10/28/1999   

Method and system for recognizing security documents

 

Davis, Bruce L.

6389151   US    11/18/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan Scott

6970573   US    11/09/2001   

Self validating security documents utilizing watermarks

 

Carr, Jonathan Scott

10/326575   US    12/20/2002   

Personal document authentication system using watermarking

 

Rhoads, Geoffrey B.

7269275   US    11/23/2005   

Physical objects and validation of physical objects

 

Carr, J. Scott

7639837   US    01/23/2007   

Identification documents and authentication of such documents

 

Carr, Scott J.

DE69923781.5   DE    11/13/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan, Scott

DE69937972.5   DE    11/13/1999   

Photographic identification document

 

Carr, Jonathan, Scott

FR1484710   FR    11/13/1999   

Photographic identification document

 

Carr, Jonathan, Scott

FR1131769   FR    11/13/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan, Scott

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

GB1484710   GB    11/13/1999   

Photographic identification document

 

Carr, Jonathan, Scott

GB1131769   GB    11/13/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan, Scott

7044395   US    11/30/1999   

Embedding and reading imperceptible codes on objects

 

Davis, Bruce L.

6804377   US    04/02/2002   

Detecting information hidden out-of-phase in color channels

 

Reed, Alastair M.

6891959   US    04/02/2002   

Hiding information out-of-phase in color channels

 

Reed, Alastair M.

6912295   US    04/02/2002   

Enhancing embedding of out-of-phase signals

 

Reed, Alastair M.

6869023   US    06/14/2002   

Linking documents through digital watermarking

 

Hawes, Jonathan L.

7152786   US    04/22/2004   

Identification document including embedded data

 

Brundage, Trent J.

11/082182   US    03/15/2005   

Associating media through steganography

 

Hawes, Jonathan L.

11/383684   US    05/16/2006   

Embedding and reading codes on objects

 

Davis, Bruce L.

11/613088   US    12/19/2006   

Authentication methods and systems including embedded auxiliary data

 

Brundage, Trent J.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

EP02744779.6   EP    07/01/2002   

Hiding information out-of-phase in color channels

 

Reed, Alastair M.

6608919   US    02/29/2000   

Method and apparatus for encoding paper with information

 

Alattar, Adnan M.

7050201   US    08/14/2003   

Method and apparatus for encoding paper with information

 

Alattar, Adnan M.

7427334   US    05/22/2006   

Method and apparatus for encoding substrates with information

 

Alattar, Adnan M.

12/236307   US    09/23/2008   

Processes for encoding substrates with information and related substrates

 

Alattar, Adnan M.

09/531076   US    03/18/2000   

System for linking from objects to remote resources

 

Rhoads, Geoffey B.

7206820   US    04/12/2000   

System for linking from object to remote resource

 

Rhoads, Geoffrey B.

11/735292   US    04/13/2007   

Methods and systems useful in linking from objects to remote resources

 

Rhoads, Geoffrey B.

11/867480   US    10/04/2007   

Methods for linking from objects to remote resources

 

Rhoads, Geoffrey B.

11/924914   US    10/26/2007   

Systems and methods for processing content objects

 

Ramos, Daniel O.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/273343   US    11/18/2008   

Method for enhancing content using persistent content identification

 

Ramos, Daniel O.

EP01909242.8   EP    02/14/2001   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

HK03101649.0   HK    02/14/2001   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

JP2001-560828   JP    02/14/2001   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

KR10-0799090   KR    02/14/2001   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

KR10-0878338   KR    06/26/2007   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

KR10-0920320   KR    08/25/2008   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

7164413   US    08/06/2004   

Enhanced input peripheral

 

Davis, Bruce L.

6714683   US    08/24/2000   

Wavelet based feature modulation watermarks and related applications

 

Tian, Jun

6683966   US    10/11/2000   

Watermarking recursive hashes into frequency domain regions

 

Tian, Jun

7181042   US    10/09/2003   

Digital authentication with digital and analog documents

 

Tian, Jun

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

11/675505   US    02/15/2007   

Digital authentication with digital and analog documents

 

Tian, Jun

6763122   US    10/23/2000   

Watermarking an image in color plane separations and detecting such watermarks

 

Rodriguez, Tony

6973197   US    05/22/2002   

Watermarking with separate application of the grid and payload signals

 

Miller, Marc

7039214   US    06/14/2002   

Embedding watermark components during separate printing stages

 

Miller, Marc D.

7346776   US    12/06/2000   

Authenticating media signals by adjusting frequency characteristics to reference
values

 

Levy, Kenneth L.

6961444   US    09/10/2001   

Time and object based masking for video watermarking

 

Levy, Kenneth L.

7197164   US    11/01/2005   

Time-varying video watermark

 

Levy, Kenneth L.

12/050820   US    03/18/2008   

Watermarking a media signal by adjusting frequency domain values and adapting to
the media signal

 

Levy, Kenneth L.

6631198   US    06/19/2000   

Perceptual modeling of media signals based on local contrast and directional
edges

 

Hannigan, Brett T.

6633654   US    12/13/2000   

Perceptual modeling of media signals based on local contrast and directional
edges

 

Hannigan, Brett T.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7088844   US    10/10/2003   

Perceptual modeling of media signals based on local contrast and directional
edges

 

Hannigan, Brett T.

7483547   US    08/02/2006   

Perceptual modeling of media signals for data hiding

 

Hannigan, Brett T.

12/360549   US    01/27/2009   

Perceptual modeling of media signals for data hiding

 

Hannigan, Brett T.

6788800   US    07/25/2000   

Authenticating objects using embedded data

 

Carr, J. Scott

6823075   US    02/02/2001   

Authentication watermarks for printed objects and related applications

 

Perry, Burt W.

AU277147   AU    07/24/2001   

Authentication watermarks for printed objects and related applications

 

Perry, Burt W.

EP01954933.6   EP    07/24/2001   

Authentication watermarks for printed objects and related applications

 

Perry, Burt W.

JP2002-514649   JP    07/24/2001   

Authentication watermarks for printed objects and related applications

 

Perry, Burt W.

7298864   US    02/15/2001   

Digital watermarks as a gateway and control mechanism

 

Jones, Kevin C.

11/943361   US    11/20/2007   

Digital watermarks as a gateway and control mechanism

 

Jones, Kevin C.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7111168   US    02/21/2001   

Digital watermarking systems

 

Lofgren, Neil

7142691   US    03/16/2001   

Watermark embedding functions in rendering description files

 

Levy, Kenneth L.

10/028751   US    12/21/2001   

Watermark systems for media

 

Levy, Kenneth L.

7123740   US    12/21/2001   

Watermark systems and methods

 

Mckinley, Tyler J.

7412072   US    07/10/2002   

Variable message coding protocols for encoding auxiliary data in media signals

 

Sharma, Ravi K.

10/973934   US    10/25/2004   

Digital watermarking apparatus and methods

 

Hannigan, Brett T.

11/530391   US    09/08/2006   

Systems and methods facilitating communication with remote computers

 

Seder, Phillip Andrew

11/548167   US    10/10/2006   

Watermark systems and methods

 

Mckinley, Tyler J.

11/564225   US    11/28/2006   

Watermark embedding functions adapted for transmission channels

 

Levy, Kenneth L.

12/116633   US    05/07/2008   

Systems and methods facilitating communication with remote computers

 

Lofgren, Neil E.

7778442   US    08/11/2008   

Variable message coding protocols for encoding auxiliary data in media signals

 

Sharma, Ravi K.

12/331129   US    12/09/2008   

Media methods and systems

 

Levy, Kenneth L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

AU277047   AU    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

CA2416530   CA    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

DE60127689   DE    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

EP07004478.9   EP    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

FR1311973   FR    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

GB1311973   GB    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

JP2002-514579   JP    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

KR10-0865249   KR    01/20/2003   

Using embedded data with file sharing

 

Levy, Kenneth L.

7020303   US    03/16/2001   

Feature-based watermarks and watermark detection strategies

 

Levy, Kenneth L.

7305104   US    11/17/2004   

Authentication of identification documents using digital watermarks

 

Carr, J. Scott

7424131   US    02/03/2005   

Authentication of physical and electronic media objects using digital watermarks

 

Alattar, Adnan M.

7508955   US    10/26/2007   

Authentication of objects using steganography

 

Carr, J. Scott

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/207211   US    09/09/2008   

Authentication of physical and electronic media objects using digital watermarks

 

Alattar, Adnan M.

12/406802   US    03/18/2009   

Steganographic encoding methods and apparatus

 

Carr, J. Scott

6694041   US    10/11/2000   

Halftone watermarking and related applications

 

Brunk, Hugh L.

6760464   US    04/20/2001   

Halftone watermarking and related applications

 

Brunk, Hugh L.

7020349   US    02/17/2004   

Halftone watermarking and related applications

 

Brunk, Hugh L.

6993154   US    05/28/2004   

Measuring digital watermark strength using error correction coding metrics

 

Brunk, Hugh L.

7098931   US    05/15/2001   

Image management system and methods using digital watermarks

 

Patterson, Phillip R.

6664976   US    03/13/2002   

Image management system and methods using digital watermarks

 

Lofgren, Neil E.

6483927   US    06/28/2001   

Synchronizing readers of hidden auxiliary data in quantization-based data hiding
schemes

 

Brunk, Hugh L.

6580809   US    03/22/2002   

Quantization-based data hiding employing calibration and locally adaptive
quantization

 

Stach, John

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7076082   US    11/18/2002   

Media signal filtering for use in digital watermark reading

 

Sharma, Ravi K.

7454033   US    03/22/2002   

Quantization-based data hiding employing calibration and locally adaptive
quantization

 

Stach, John

7376242   US    12/19/2003   

Quantization-based data embedding in mapped data

 

Bradley, Brett A.

7391881   US    07/11/2006   

Curve fitting for synchronizing readers of hidden auxiliary data

 

Sharma, Ravi K.

7769202   US    05/20/2008   

Quantization-based data embedding in mapped data

 

Bradley, Brett A.

12/273423   US    11/18/2008   

Signal embedding and detection using circular structures in a transform domain
of a media signal

 

Stach, John

6608911   US    08/06/2001   

Digitally watermaking holograms for use with smart cards

 

Lofgren, Neil

6782115   US    10/28/2002   

Watermark holograms

 

Decker, Stephen K.

6882737   US    06/18/2003   

Digitally watermarking holograms for identity documents

 

Lofgren, Neil E.

11/090968   US    03/23/2005   

Digitally watermarking holograms

 

Decker, Stephen K.

09/952475   US    09/11/2001   

Content sensitive connected content

 

Levy, Kenneth L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7248715   US    09/20/2001   

Digitally watermarking physical media

 

Levy, Kenneth L.

6320680   US    06/18/1998   

Stochastic scanning documents to change moire effects

 

Rhoads, Geoffrey B.

6631015   US    08/15/2001   

Stochastic scanning documents to change moire effects

 

Rhoads, Geoffrey B.

7656565   US    10/03/2003   

Exploiting random motion during scanning to yield improved image

 

Rhoads, Geoffrey B.

12/694518   US    01/27/2010    7246239   US    08/23/2001   

Digital watermarks for checking authenticity of printed objects

 

Rodriguez, Tony F.

7277468   US    09/10/2001   

Measuring quality of service of broadcast multimedia signals using digital
watermark analyses

 

Tian, Jun

7607016   US    10/26/2001   

Including a metric in a digital watermark for media authentication

 

Brunk, Hugh L.

11/779061   US    07/17/2007   

Digital watermarks for checking authenticity of printed objects

 

Rodriguez, Tony F.

7656930   US    10/02/2007   

Assessing quality of service using digital watermark information

 

Tian, Jun

12/582398   US    10/20/2009   

Benchmarks for digital watermarking

 

Brunk, Hugh L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

JP4199540   JP    10/10/2001   

Halftone watermarking and related applications

 

Brunk, Hugh L.

JP4187749   JP    03/24/2006   

Halftone watermarking and related applications

 

Brunk, Hugh L.

7756892   US    09/11/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

11/925594   US    10/26/2007   

Using object identifiers with content distribution

 

Levy, Kenneth L.

6366680   US    11/22/1999   

Adjusting an electronic camera to acquire a watermarked image

 

Brunk, Hugh

6546116   US    11/13/2001   

Adjusting an electronic camera to acquire an image

 

Brunk, Hugh

7266704   US    04/18/2002   

User-friendly rights management systems and methods

 

Levy, Kenneth L.

7587601   US    06/14/2005   

Digital watermarking methods and apparatus for use with audio and video content

 

Levy, Kenneth L.

11/208441   US    08/19/2005   

Rights management systems and methods using digital watermarking

 

Levy

11/847914   US    08/30/2007   

Rights management system and methods

 

Levy, Kenneth L.

11/865557   US    10/01/2007   

Rights management systems and methods using content identifiers

 

Levy, Kenneth L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6965683   US    12/20/2001   

Routing networks for use with watermark systems

 

Hein, Iii, William C.

7369676   US    11/15/2005   

Routing networks for use with content linking systems

 

Hein, Iii, William C.

7747037   US    05/06/2008   

Routing networks for use with content linking systems

 

Hein, Iii, William C.

6975744   US    12/20/2001   

Detection of multiple watermarks and improved watermark calibration signals

 

Sharma, Ravi K.

7389420   US    10/18/2001   

Content authentication and recovery using digital watermarks

 

Tian, Jun

12/138198   US    06/12/2008   

Content authentication and recovery using digital watermarks

 

Tian, Jun

6993150   US    01/17/2002   

Halftone primitive watermarking and related applications

 

Haynes, Mark E.

10/053488   US    11/02/2001   

Parallel processing of digital watermarking operations

 

Mckinley, Tyler J.

11/371374   US    03/07/2006   

Batch identifier registration and embedding in media signals

 

Mckinley, Tyler J.

6993149   US    09/25/2001   

Embedding digital watermarks in spot colors

 

Brunk, Hugh L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6763124   US    02/11/2002   

Embedding digital watermarks in spot colors

 

Alattar, Osama M.

10/122141   US    04/12/2002   

Watermark systems and methods

 

Anglin, Hugh W.

7046819   US    04/24/2002   

Encoded reference signal for digital watermarks

 

Sharma, Ravi K.

7489801   US    05/16/2006   

Encoding and decoding signals for digital watermarking

 

Sharma, Ravi K.

7706570   US    02/09/2009   

Encoding and decoding auxiliary signals

 

Sharma, Ravi K.

12/768519   US    04/27/2010    7502759   US    05/02/2002   

Digital watermarking methods and related toy and game applications

 

Hannigan, Brett T.

12/400476   US    03/09/2009   

Methods and related toy and game applications using encoded information

 

Hannigan, Brett T.

10/172733   US    06/13/2002   

Watermarking to set video usage permissions

 

Davis, Bruce L.

7263202   US    06/13/2002   

Watermarking to control video recording

 

Davis, Bruce L.

10/172735   US    06/13/2002   

Watermarking and electronic program guides

 

Davis, Bruce L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7697718   US    07/10/2007   

Methods employing topical subject criteria in video processing

 

Davis, Bruce L.

7778441   US    07/10/2007   

Methods employing topical subject criteria in video processing

 

Davis, Bruce L.

12/758616   US    04/10/2010   

Methods employing stored preference data to identify video of interest to a
cosumer

 

Davis, Bruce L.

6442283   US    01/11/1999   

Multimedia data embedding

 

Tewfik, Ahmed

6751337   US    08/26/2002   

Digital watermark detecting with weighting functions

 

Tewfik, Ahmed

7454034   US    06/15/2004   

Digital watermarking of tonal and non-tonal components of media signals

 

Tewfik, Ahmed

12/273479   US    11/18/2008   

Multimedia data embedding and decoding

 

Tewfik, Ahmed

7151854   US    09/05/2002   

Pattern recognition of objects in image streams

 

Shen, Lance Lixin

7684623   US    12/19/2006   

Pattern recognition of objects in image streams

 

Shen, Lance Lixin

7027612   US    09/11/2002   

Marking physical objects and related systems and methods

 

Patterson, Philip R.

10/275197   US    04/30/2001   

Digital watermarking systems

 

Sharma, Ravi K

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7577841   US    11/19/2002   

Watermark placement in watermarking of time varying media signals

 

Celik, Mehmet U.

7187780   US    12/13/2002   

Image processing methods using reversible watermarking

 

Tian, Jun

7515730   US    12/13/2002   

Progressive image quality control using watermarking

 

Tian, Jun

10/435612   US    05/08/2003   

Transforming data files into logical storage units for auxiliary data through
reversible watermarks

 

Lofgren, Neil E.

7542587   US    03/06/2007   

Content processing methods using reversible watermarking

 

Tian, Jun

12/419830   US    04/07/2009   

Progressive image quality control using watermarking

 

Tian, Jun

12/476844   US    06/02/2009   

Content processing methods using reversible watermarking

 

Tian, Jun

7561714   US    12/12/2002   

Reversible watermarking

 

Tian, Jun

7006662   US    05/08/2003   

Reversible watermarking using expansion, rate control and iterative embedding

 

Alattar, Adnan M.

7599518   US    02/28/2006   

Reversible watermarking using expansion, rate control and iterative embedding

 

Alattar, Adnan M.

12/574626   US    10/06/2009   

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7231061   US    01/21/2003   

Adaptive prediction filtering for digital watermarking

 

Bradley, Brett A.

7688996   US    06/12/2007   

Adaptive prediction filtering for digital watermarking

 

Bradley, Brett A.

12/750579   US    03/30/2010   

Adaptive prediction filtering for encoding/decoding digital signals in media
content

 

Bradley, Brett A.

7020304   US    01/22/2003   

Digital watermarking and fingerprinting including synchronization, layering,
version control, and compressed embedding

 

Alattar, Adnan M.

11/389560   US    03/23/2006   

Digital watermarking and fingerprinting including synchronization, layering,
version control, and compressed embedding

 

Alattar

6512837   US    10/11/2000   

Watermarks carrying content dependent signal metrics for detecting and
characterizing signal alteration

 

Ahmed, Farid

6771797   US    01/27/2003   

Watermarks carrying content dependent signal metrics for detecting and
characterizing signal alteration

 

Ahmed, Farid

7065228   US    10/31/2002   

Injection molding process including digital watermarking and articles
manufactured from injection molding process

 

Brundage, Trent J.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7162052   US    02/05/2003   

Steganographically encoding specular surfaces

 

Brundage, Trent J.

7403633   US    01/09/2007   

Steganographically encoding metallic, shiny or specular surfaces

 

Brundage, Trent J.

7760906   US    07/22/2008   

Steganographic encoding

 

Brundage, Trent J.

7254249   US    02/20/2003   

Embedding location data in video

 

Rhoads, Geoffrey B.

11/835142   US    08/07/2007   

embedding location data in video

 

Rhoads, Geoffrey B.

7502937   US    03/04/2003   

Digital watermarking security systems

 

Mckinley, Tyler J.

12/401394   US    03/10/2009   

Decoding information to allow access to computerized systems

 

Mckinley, Tyler J.

10/423489   US    04/25/2003   

Image management system and methods using digital watermarks

 

Rhoads, Geoffrey B.

7197160   US    04/25/2003   

Geographic information systems using digital watermarks

 

Rhoads, Geoffrey B.

7502490   US    10/04/2006   

Geographic information systems using digital watermarks

 

Rhoads, Geoffrey B.

12/401412   US    03/10/2009   

Systems and methods using identifying data derived or extracted from video,
audio or images

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6577746   US    12/28/1999   

Watermark-based object linking and embedding

 

Evans, Douglas B.

6917691   US    05/29/2003   

Substituting information based on watermark-enable linking

 

Evans, Douglas B.

7209573   US    06/03/2005   

Substituting images in copies based on digital watermarks

 

Evans, Douglas B.

7362879   US    04/24/2007   

Substituting objects based on steganographic encoding

 

Evans, Douglas B.

7773770   US    04/22/2008   

Substituting or replacing components in media objects based on steganographic
encoding

 

Evans, Douglas B.

7519819   US    05/29/2002   

Layered security in digital watermarking

 

Bradley, Brett Alan

10/449827   US    05/29/2003   

Layered security in digital watermarking

 

Brett T. Hannigan

12/422715   US    04/13/2009   

Layered security in digital watermarking

 

Bradley, Brett Alan

6594373   US    07/19/2000   

Multi-carrier watermarks using carrier signals modulated with auxiliary messages

 

Gustafson, Ammon E.

6915002   US    07/14/2003   

Multi-carrier watermarks using carrier signals modulated with auxiliary messages

 

Gustafson, Ammon E.

7567721   US    08/06/2003   

Digital watermarking of low bit rate video

 

Alattar, Adnan M.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/510983   US    07/28/2009   

Digital watermarking of low bit rate video

 

Alattar, Adnan M.

7152021   US    08/06/2003   

Computing distortion of media signals embedded data with repetitive structure
and log-polar mapping

 

Alattar, Adnan M.

7529647   US    12/19/2006   

Computing distortion of media signals using embedded data with repetitive
structure and log-polar mapping

 

Alattar, Adnan M.

11/622373   US    01/11/2007   

Methods utilizing steganography

 

Carr, Scott J.

6625297   US    02/10/2000   

Self-orienting watermarks

 

Bradley, Brett A.

6993153   US    09/23/2003   

Self-orienting watermarks

 

Bradley, Brett A.

10/686547   US    10/14/2003   

Digital watermarking for identification documents

 

Carr, J. Scott

11/527361   US    09/25/2006   

Identification document and related methods

 

Brundage, Trent J.

11/877463   US    10/23/2007   

Detecting media areas likely of hosting watermarks

 

Brundage, Trent J.

6650761   US    06/29/1999   

Watermarked business cards and methods

 

Rodriguez, Tony F.

7377421   US    04/02/2004   

Methods and systems for interacting with printed articles, such as posters

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

11/058917   US    02/15/2005   

Collateral data combined with user characteristics to select web site

 

Rhoads, Geoffrey B.

7628320   US    05/23/2008   

Methods and systems for interacting with physical objects

 

Rhoads, Geoffrey B.

12/633646   US    12/08/2009   

Methods and systems for interacting with physical objects

 

Rhoads, Geoffrey B.

10/723181   US    11/26/2003   

Automated methods for distinguishing copies from original printed objects

 

Rodriguez, Tony F.

7763179   US    12/19/2003   

Color laser engraving and digital watermarking

 

Levy, Kenneth L.

6674876   US    09/14/2000   

Watermarking in the time-frequency domain

 

Hannigan, Brett T.

7330562   US    01/05/2004   

Watermarking in the time-frequency domain

 

Hannigan, Brett T.

7711144   US    02/12/2008   

Watermarking employing the time-frequency domain

 

Hannigan, Brett T.

12/773536   US    05/04/2010   

Signal hiding employing feature modification

 

Hannigan, Brett T.

10/794395   US    03/05/2004   

Camera, camera accessories for reading digital watermarks, digital watermarking
method and systems, and embedding digital watermarks with metallic inks

 

Brundage, Trent J.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

EP04718025.2   EP    03/05/2004   

Camera and digital watermarking systems and methods

 

Brundage, Trent J.

JP2006-509158   JP    03/05/2004   

Camera and digital watermarking systems and methods

 

Brundage, Trent J.

7606790   US    03/03/2004   

Integrating and enhancing searching of media content and biometric databases

 

Levy, Kenneth L.

12/582572   US    10/20/2009   

Integrating and enhancing searching of media content and biometric databases

 

Levy, Kenneth L.

7352878   US    04/15/2004   

Human perceptual model applied to rendering of watermarked signals

 

Reed, Alastair M.

12/057745   US    03/28/2008   

Perceptability model applied to watermark signals

 

Reed, Alastair M.

6724914   US    10/16/2001   

Progressive watermark decoding on a distributed computing platform

 

Brundage, Trent J.

7227972   US    04/20/2004   

Progressive watermark decoding on a distributed computing platform

 

Brundage, Trent J.

7676060   US    06/05/2007   

Distributed content identification

 

Brundage, Trent J.

12/720555   US    03/09/2010   

Distributed decoding of digitally encoded media signals

 

Brundage, Trent J.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6766102   US    09/20/1999   

Methods for reading watermarks in unknown data types, and dvd drives with such
functionality

 

Rhoads, Geoffrey B.

10/841970   US    05/06/2004   

Methods for reading watermarks in unknown data types, and dvd drives with such
functionality

 

Inventor: Geoffrey B. Rhoads

7392394   US    06/10/2004   

Digital watermarking with variable orientation and protocols

 

Levy, Kenneth L.

12/145373   US    06/24/2008   

Digital watermarking with variable orientation and protocols

 

Levy, Kenneth L.

10/871349   US    06/17/2004   

Watermarking electronic text documents

 

Alattar, Adnan M.

7570781   US    07/07/2004   

Embedded data in gaming objects for authentication and association of behavior
information

 

Rhoads, Geoffrey B.

12/534539   US    08/03/2009   

Interactive gaming objects

 

Rhoads, Geoffrey B.

7213757   US    09/13/2004   

Emerging security features for identification documents

 

Jones, Robert L.

7427030   US    05/08/2007   

Security features for objects and method regarding same

 

Jones, Robert L.

7762468   US    09/22/2008   

Readers to analyze security features on objects

 

Jones, Robert L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7443537   US    09/29/2004   

Methods and apparatuses for printer recalibration

 

Reed, Alastair M.

12/105647   US    04/18/2008   

Methods and apparatuses for printer calibration

 

Reed, Alastair M.

12/259720   US    10/28/2008   

Methods and apparatuses for printer calibration

 

Reed, Alastair M.

7480393   US    12/10/2004   

Optimized digital watermarking functions for streaming data

 

Gustafson, Ammon E.

12/356489   US    01/20/2009   

Optimized digital watermarking functions for streaming data

 

Gustafson, Ammon E.

11/051502   US    02/03/2005   

Digital watermarking image signals on-chip and photographic travel logs through
dgital watermarking

 

Rodriguez, Tony F.

11/672330   US    02/07/2007   

Digital watermarking methods, systems and apparatus

 

Rodriguez, Tony F.

7616777   US    02/07/2007   

Digital watermarking methods, systems and apparatus

 

Rodriguez, Tony F.

12/564754   US    09/22/2009   

Watermarking methods, systems and apparatus

 

Inventors: Tony F. Rodriguez

11/082179   US    03/15/2005   

Watermark payload encryption methods and systems

 

Sharma, Ravi K.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

11/084689   US    03/17/2005   

Digital watermarking for workflow

 

Levy, Kenneth L.

7370190   US    04/06/2005   

Data processing systems and methods with enhanced bios functionality

 

Calhoon, Sean

12/115341   US    05/05/2008   

Data processing systems and methods

 

Calhoon, Sean

6899475   US    01/30/2002   

Watermarking a page description language file

 

Walton, Scott E

11/142827   US    05/31/2005   

Watermarking a page description language file

 

Walton, Scott E

7450734   US    06/13/2005   

Digital asset management, targeted searching and desktop searching using digital
watermarks

 

Rodriguez, Tony F.

11/152685   US    06/13/2005   

Metadata management and generation using digital watermarks

 

Rodriguez

12/211620   US    09/16/2008   

Internet and database searching with handheld devices

 

Rodriguez, Tony F.

JP2007-518107   JP    06/13/2005   

Digital asset management, targeted searching and desktop searching using digital
watermarks

 

Rodriguez, Tony F.

6952485   US    09/11/2000   

Watermark encoding and decoding in imaging devices and imaging device interfaces

 

Davidson, Clayton L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7657057   US    10/04/2005   

Watermark encoding and decoding

 

Davidson, Clayton L.

12/698651   US    02/02/2010   

Watermark decoding from streaming media

 

Davidson, Clayton L.

11/244907   US    10/05/2005   

Linking from paper invoices and statements to on-line resources

 

Brundage, Trent J.

6970886   US    05/25/2000   

Consumer driven methods for associating content indentifiers with related web
addresses

 

Conwell, William Y.

11/286134   US    11/23/2005   

Consumer driven methods for associating content identifiers with related web
addresses

 

Conwell, William Y.

7043048   US    06/01/2000   

Capturing and encoding unique user attributes in media signals

 

Ellingson, Eric E.

7769208   US    05/08/2006   

Capturing and encoding unique user attributes in media signals

 

Ellingson, Eric E.

7072487   US    01/26/2001   

Watermark detection using adaptive color projections

 

Reed, Allister

11/427265   US    06/28/2006   

Digital watermark detection using predetermined color projections

 

Reed, Allister

7249257   US    04/10/2001   

Digitally watermarked maps and signs and related navigational tools

 

Brundage, Trent J.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

11/537965   US    10/02/2006   

Digital watermarked imagery, video, maps and signs

 

Brundage, Trent

7506169   US    07/23/2007   

Digital watermarking maps and signs, and related navigational tools

 

Brundage, Trent J.

12/405937   US    03/17/2009   

Handheld devices and methods for extracting data

 

Brundage,Trent

7194106   US    04/03/2003   

Creating electronic forms through digital watermarking

 

Brundage, Trent J.

7738658   US    03/20/2007   

Electronic forms including digital watermarking

 

Brundage, Trent J.

12/814138   US    06/11/2010   

Electronic forms using indicia, sometimes hidden indicia

 

Brundage, Trent J.

7218751   US    06/29/2001   

Generating super resolution digital images

 

Reed, Alastair M.

11/748851   US    05/15/2007   

Methods for generating enhanced digital images

 

Reed, Alastair M.

7346184   US    05/02/2000   

Processing methods combining multiple frames of image data

 

Carr, J. Scott

12/050000   US    03/17/2008   

Methods combining multiple frames of image data

 

Carr, J. Scott

7508944   US    06/02/2000   

Using classification techniques in digital watermarking

 

Brunk, Hugh L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/408529   US    03/20/2009   

Using classification techniques in digital watermarking

 

Brunk, Hugh L.

7657064   US    09/26/2000   

Methods of processing text found in images

 

Conwell, William Y.

12/691608   US    01/21/2010   

Method and systems for processing text found in images

 

Conwell, William Y.

CA2502232   CA    10/14/2003   

Identification document and related methods

 

Brundage, Trent J.

EP03779118.3   EP    10/14/2003   

Identification document and related methods

 

Brundage, Trent J.

HK06100621.1   HK    10/14/2003   

Identification document and related methods

 

Brundage, Trent J.

EP01942456.3   EP    01/11/2001   

Authenticating metadata and embedding metadata in watermarks of media signals

 

Davis, Bruce L.

JP2001-552328   JP    01/11/2001   

Authenticating metadata and embedding metadata in watermarks of media signals

 

Davis, Bruce L.

KR10-0865247   KR    01/11/2001   

Authenticating metadata and embedding metadata in watermarks of media signals

 

Davis, Bruce L.

7392392   US    12/13/2001   

Forensic digital watermarking with variable orientation and protocols

 

Levy, Kenneth L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

EP02797258.7   EP    12/09/2002   

Forensic digital watermarking with variable orientation and protocols

 

Levy, Kenneth L.

JP2003-553418   JP    12/09/2002   

Forensic digital watermarking with variable orientation and protocols

 

Levy, Kenneth L.

EP03790079.2   EP    11/26/2003   

Systems and methods for authentication of print media

 

Rodriguez, Tony F.

JP4510643   JP    11/26/2003   

Systems and methods for authentication of print media

 

Rodriguez, Tony F.

EP05722787.8   EP    02/03/2005   

Digital watermarking image signals on-chip and photographic travel logs through
digital watermarking

 

Rodriguez, Tony F.

JP2006-552319   JP    02/03/2005   

Digital watermarking image signals on-chip and photographic travel logs through
digital watermarking

 

Rodriguez, Tony F.

EP05729199.9   EP    03/18/2005   

Watermark payload encryption methods and systems

 

Sharma, Ravi K.

6735324   US    07/31/2000   

Digital watermarks and trading cards

 

Mckinley, Tyler J.

6961442   US    03/09/2001   

Watermarking a carrier on which an image will be placed or projected

 

Hannigan, Brett T.

5710834   US    05/08/1995   

Method and apparatus responsive to a code signal conveyed through a graphic
image

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

5748783   US    05/08/1995   

Method and apparatus for robust information coding

 

Rhoads, Geoffrey B.

6959098   US    11/30/1999   

Method and system for determining image transformation

 

Alattar, Adnan M.

7010144   US    01/13/2000   

Associating data with images in imaging systems

 

Davis, Bruce L.

7143949   US    04/05/2000   

Internet-linking scanner

 

Hannigan, Brett T.

7191156   US    05/01/2000   

Digital watermarking systems

 

Seder, Phillip Andrew

09/562517   US    05/01/2000   

Audio and video content-based methods

 

Davis, Bruce L.

7689532   US    07/20/2000   

Using embedded data with file sharing

 

Levy, Kenneth L.

09/697015   US    10/25/2000   

Access control system and methods

 

Davis, Bruce L.

6513717   US    12/07/2000   

Integrated cursor control and scanner device

 

Hannigan, Brett T.

7068809   US    08/27/2001   

Segmentation in digital watermarking

 

Stach, John

6975745   US    10/25/2001   

Synchronizing watermark detectors in geometrically distorted signals

 

Bradley, Brett A.

10/086180   US    02/25/2002   

Distribution and use of trusted photos

 

Davis, Bruce L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6987861   US    03/19/2002   

Security arrangements for printed documents

 

Rhoads, Geoffrey B.

7072490   US    11/22/2002   

Symmetry watermark

 

Stach, John

11/875551   US    10/19/2007   

Wireless methods and devices employing steganography

 

Rhoads, Geoffrey B.

12/244531   US    10/02/2008   

Methods and systems for user-association of visual stimuli with corresponding
responses

 

Rhoads, Geoffrey B.

12/543414   US    08/18/2009   

Watermark placement in watermarking of time varying media signals

 

Celik, Mehmet U.

12/555618   US    09/08/2009   

Processing audio or video content with multiple watermark layers

 

Levy, Kenneth L.

12/644534   US    12/22/2009   

Identification documents and authentication of such documents

 

Carr, J. Scott

12/687687   US    01/14/2010   

Digital watermarking video captured from airborne platforms

 

Rhoads, Geoffrey B.

12/689453   US    01/19/2010   

Controlling use of audio or image content

 

Rhoads, Geoffrey B.

12/689465   US    01/19/2010   

Connected audio content

 

Levy, Kenneth L.

12/692451   US    01/22/2010   

Watermark synchronization signals conveying payload data

 

Sharma, Ravi K.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/692470   US    01/22/2010   

Assessing quality of service using digital watermark information

 

Tian, Jun

12/711906   US    02/24/2010   

Methods and apparatus to process imagery or audio content

 

Rhoads, Geoffrey B.

12/727838   US    03/19/2010   

System for managing display and retrieval of image content on a network with
image identification and linking to network content

 

Ramos, Daniel O.

12/750532   US    03/30/2010   

Content identification and management in content distribution networks

 

Levy, Kenneth L.

12/755145   US    04/06/2010   

Color image or video processing

 

Reed, Alastair M.

12/755149   US    04/06/2010   

Color image or video processing

 

Reed, Alastair M.

12/755160   US    04/06/2010   

Audio processing

 

Rhoads, Geoffrey B.

12/755167   US    04/06/2010   

Steganographic encoding for video and images

 

Rhoads, Geoffrey B.

12/759311   US    04/13/2010   

Methods for analyzing electronic media including video and audio

 

Rhoads, Geoffrey B.

12/761230   US    04/15/2010   

Watermark systems and methods

 

Anglin, Hugh

12/762957   US    04/19/2010   

Location-based arrangements employing mobile devices

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/763847   US    04/20/2010   

Audio and video signal processing

 

Rhoads, Geoffrey B.

12/777524   US    05/11/2010   

Wireless methods and devices employing plural-bit data derived from audio
information

 

Rhoads, Geoffrey B.

12/787225   US    05/25/2010   

Methods and systems for steganographic processing

 

Rhoads, Geoffrey B.

12/787235   US    05/25/2010   

Digital authentication with analog documents

 

Rhoads, Geoffrey B.

12/814218   US    06/11/2010   

Digital watermarking in data representing color channels

 

Reed, Alastair M.

12/820744   US    06/22/2010   

Audio-based, location-related methods

 

Rhoads, Geoffrey B.

12/821956   US    06/23/2010   

Method and apparatus for associating identifiers with content

 

Rhoads, Geoffrey B.

12/826525   US    06/29/2010   

Routing networks for use with content linking systems

 

Hein, William C., Iii

12/831116   US    07/06/2010   

Error processing of steganographic message signals

 

Rhoads, Geoffrey B.

12/835535   US    07/13/2010   

Using embedded data with file sharing

 

Levy, Kenneth L.

12/835542   US    07/13/2010   

Encoding and decoding media signals

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/839110   US    07/19/2010   

Content objects with computer instructions steganographically encoded therein,
and associated methods

 

Rhoads, Geoffrey B.

12/839907   US    07/20/2010   

Wireless mobile phone methods

 

Rhoads, Geoffrey B

12/840073   US    07/20/2010   

Steganographic encoding

 

Brundage, Trent J

12/844633   US    07/27/2010   

Color laser engraving

 

Levy, Kenneth L.

12/844651   US    07/27/2010   

Apparatus to analyze security features on objects

 

Reed, Alastair M.

12/849514   US    08/03/2010   

Bi-directional image capture methods and apparatuses

 

Ellingson, Eric E.

12/849726   US    08/03/2010   

Quantization-based data embedding in mapped data

 

Bradley, Brett A.

12/852253   US    08/03/2010   

Methods and devices involving imagery and gestures

 

Rhoads, Geoffrey B.

12/853964   US    08/10/2010   

Substituting or replacing components in sound based on steganographic encoding

 

Evans, Douglas B.

12/858240   US    08/17/2010   

Printing media and methods employing digital watermarking

 

Rhoads, Geoffrey B.

12/858259   US    08/17/2010   

Methods employing topical subject criteria in video processing

 

Davis, Bruce L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

 

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/858351   US    08/17/2010   

Variable message coding protocols for encoding auxiliary data in media signals

 

Sharma, Ravi K.

12/872989   US    08/31/2010   

Methods for controlling rendering of images and video

 

Rhoads, Geoffrey B.

12/876920   US    09/07/2010   

Methods and devices employing content identifiers

 

Rhoads, Geoffrey B.

11/082217   US    3/15/2005   

Watermark payload encryption for media including multiple watermarks

 

Levy, Kenneth L.

11/152686   US    6/13/2005   

Digital watermarking methods, programs and apparatus

 

Rodriguez; Tony F.; Stach; John; Reed; Alastair M.

12/562883   US    9/18/2009   

Digital watermarking methods, programs and apparatus

 

Rodriguez; Tony F.; Stach; John; Reed; Alastair M.

11/740,140   US    4/25/2007   

Methods and Systems Responsive to Features Sensed From Imagery or Other Data

 

Rhoads, Geoffrey B.

JP2010-158011   JP    6/13/2005   

DIGITAL ASSET MANAGEMENT, TARGETED SEARCHING AND DESKTOP SEARCHING USING DIGITAL
WATERMARKS

 

Rodriguez, Tony F.

HK9108777.3   HK    5/7/1996   

METHOD OF EMBEDDING A MACHINE READABLE STEGANOGRAPHIC CODE IN A DOCUMENT

 

Rhoads, Geoffrey B.

EP10166581.8   EP    2/14/2001   

WATERMARK ENCODER AND DECODER ENABLED SOFTWARE

 

Ramos, Daniel O

JP2010-049197   JP    3/5/2010   

WATERMARK ENCODER AND DECODER ENABLED SOFTWARE

 

Ramos, Daniel O.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

SCHEDULE B

MEMORANDUM OF EXCLUSIVE LICENSE/RIGHTS

Digimarc Corporation, an Oregon corporation, having offices at 9405 SW Gemini
Drive, Beaverton, OR 97008, (“Licensor”), has granted to IV Digital Multimedia
Inventions LLC, a Delaware limited liability company, having an office at 2711
Centerville Road, Suite 400, Wilmington, DE 19808 (“Licensee”), the exclusive,
worldwide, transferable, sublicensable license of all its rights of any kind
conferred by the patents, patent applications, and provisional patent
applications listed in the attached Appendix, including, without limitation, the
rights of any kind to, or conferred by, the Patents (defined below) to (a) use
or otherwise practice any art, methods, processes, and procedures covered by the
Patents, (b) make, have made, use, offer to sell, sell, import, and otherwise
distribute or dispose of any inventions, discoveries, products, services,
technologies or services covered by the Patents, (c) otherwise exploit any
rights granted in the Patents and/or any invention or discovery described in the
Patents, and (d) exclude other Persons from exercising any of such rights.

The “Patents” include all right, title, and interest that exist today and may
exist in the future in and to any and all of the provisional patent
applications, patent applications and patents listed in the attached Appendix
and any and all applications, patents, certificates, models, protections,
grants, and/or issuances resulting from the rights granted in subsection (a)
below.

Licensor has also assigned, transferred and conveyed to Licensee all right,
title, and interest in and to:

(a) rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any of the Patents and the inventions and discoveries therein
including the right to claim priority to any of the Patents (including, without
limitation, continuation, division and continuation-in-part priority), with the
resulting applications, patents, certificates, models, protections, grants,
and/or issuances also being included under the definition of Patents;

(b) all causes of action and enforcement rights of any kind (whether such
claims, causes of action or enforcement rights are known or unknown; currently
pending, filed, to be filed, or otherwise) under the Patents and/or under or on
account of any of the Patents for past, current and future infringement of the
Patents, including without limitation, all rights to (i) pursue and collect
damages, profits and awards of whatever nature recoverable, (ii) injunctive
relief, (iii) other remedies, and (iv) compromise and/or settle all such claims,
causes of action and enforcement rights, for such infringement by granting an
infringing party a sublicense or otherwise; and

(c) rights to collect royalties or other payments under or on account of any of
the Patents or any of the foregoing.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

The preparation, filing, prosecution, maintenance and defense of the Patents
will be under Licensee’s exclusive control and discretion, in all pertinent
governmental patent offices anywhere in the world.

Licensor hereby irrevocably grants Licensee the exclusive power to grant one or
more powers of attorney with respect to the Patents and the exclusive discretion
to transfer that right to Licensee’s agent(s) or representative(s) that Licensee
may designate one or more time, now or in the future. Licensor understands that
execution of this document confers on any attorney(s) or agent(s) to whom
Licensee may grant a power of attorney the exclusive right to correspond with
any patent office with repect to the Patents, and that this document does not
create an attorney - client relationship with such practitioners to whom
Licensee grants powers of attorney pursuant to this paragraph.

IN WITNESS WHEREOF this Memorandum of Exclusive License/Rights is executed at
Beaverton, Oregon on October 5, 2010.

 

LICENSOR:

 

DIGIMARC CORPORATION

By:

 

 

 

Robert Chamness

Chief Legal Officer and Secretary

 

STATE OF OREGON    )       )    ss. COUNTY OF WASHINGTON    )   

ATTESTATION OF SIGNATURE PURSUANT TO 28 U.S.C. § 1746

The undersigned witnessed the signature of Robert Chamness to the above
Assignment of Patent Rights on behalf of Digimarc Corporation and makes the
following statements:

1. I am over the age of 18 and competent to testify as to the facts in this
Attestation block if called upon to do so.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

2. Robert Chamness is personally known to me (or proved to me on the basis of
satisfactory evidence) and appeared before me on October 5, 2010 to execute the
above Assignment of Patent Rights on behalf of Digimarc Corporation.

3. Robert Chamness subscribed to the above Assignment of Patent Rights on behalf
of Digimarc Corporation.

I declare under penalty of perjury under the laws of the United States of
America that the statements made in the three (3) numbered paragraphs
immediately above are true and correct.

 

EXECUTED on October 5, 2010

 

Print Name:

 

 

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

APPENDIX

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

5768426    US    10/21/1994   

Graphics processing system employing embedded code signals

 

Rhoads, Geoffrey B.

5636292C1    US    05/08/1995   

Steganography methods employing embedded calibration data

 

Rhoads, Geoffrey B.

5748763    US    05/08/1995   

Image steganography system featuring perceptually adaptive and globally scalable
signal embedding

 

Rhoads, Geoffrey B.

5850481C1    US    05/08/1995   

Steganographic system

 

Rhoads, Geoffrey B.

5841978    US    07/27/1995   

Network linking method using steganographically embedded data objects

 

Rhoads, Geoffrey B.

5745604    US    03/15/1996   

Identification/authentication system using robust, distributed coding

 

Rhoads, Geoffrey B.

6122403    US    11/12/1996   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

6026193    US    10/16/1997   

Video steganography

 

Rhoads, Geoffrey B.

6122392C1    US    11/12/1997   

Signal processing to hide plural-bit information in image, video, and audio data

 

Rhoads, Geoffrey B.

6324573    US    08/06/1998   

Linking of computers using information steganographically embedded in data
objects

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6229924    US    08/21/1998   

Method and apparatus for watermarking video images

 

Rhoads, Geoffrey B.

6421070    US    10/01/1998   

Smart images and image bookmarking for an internet browser

 

Ramos, Daniel O.

7171016    US    11/05/1998   

Method for monitoring internet dissemination of image, video and/or audio files

 

Rhoads, Geoffrey B.

6681028    US    05/19/1999   

Paper-based control of computer systems

 

Rodriguez, Tony F.

6404898    US    06/24/1999   

Method and system for encoding image and audio content

 

Rhoads, Geoffrey B.

6496591    US    06/29/1999   

Video copy-control with plural embedded signals

 

Rhoads, Geoffrey B.

6400827    US    06/29/1999   

Methods for hiding in-band digital data in images and video

 

Rhoads, Geoffrey B.

6311214    US    06/29/1999   

Linking of computers based on optical sensing of digital data

 

Rhoads, Geoffrey B.

6343138    US    06/29/1999   

Security documents with hidden digital data

 

Rhoads, Geoffrey B.

6700990    US    09/29/1999   

Digital watermark decoding method

 

Rhoads, Geoffrey B.

6879701    US    09/29/1999   

Tile-based digital watermarking techniques

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6408331    US    09/29/1999   

Computer linking methods using encoded graphics

 

Rhoads, Geoffrey B.

6307949    US    11/04/1999   

Methods for optimizing watermark detection

 

Rhoads, Geoffrey B.

6539095    US    11/17/1999   

Audio watermarking to convey auxiliary control information, and media embodying
same

 

Rhoads, Geoffrey B.

6381341    US    11/17/1999   

Watermark encoding method exploiting biases inherent in original signal

 

Rhoads, Geoffrey B.

6363159    US    11/17/1999   

Consumer audio appliance responsive to watermark data

 

Rhoads, Geoffrey B.

6542618    US    11/17/1999   

Methods for watermark decoding

 

Rhoads, Geoffrey B.

6587821    US    11/17/1999   

Methods for decoding watermark data from audio, and controlling audio devices in
accordance therewith

 

Rhoads, Geoffrey B.

6408082    US    11/30/1999   

Watermark detection using a fourier mellin transform

 

Rhoads, Geoffrey B.

6286036    US    12/15/1999   

Audio- and graphics-based linking to internet

 

Rhoads, Geoffrey B.

6560349    US    12/28/1999   

Audio monitoring using steganographic information

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6813366    US    12/30/1999   

Steganographic decoding with transform to spatial domain

 

Rhoads, Geoffrey B.

7562392    US    12/30/1999   

Methods of interacting with audio and ambient music

 

Rhoads, Geoffrey B.

6330335    US    01/13/2000   

Audio steganography

 

Rhoads, Geoffrey B.

6983051    US    01/18/2000   

Methods for audio watermarking and decoding

 

Rhoads, Geoffrey B.

6574350    US    02/03/2000   

Digital watermarking employing both frail and robust watermarks

 

Rhoads, Geoffrey B.

6289108    US    02/10/2000   

Methods for detecting alteration of audio and images

 

Rhoads, Geoffrey B.

6614914    US    02/14/2000   

Watermark embedder and reader

 

Rhoads, Geoffrey B.

6965682    US    02/15/2000   

Data transmission by watermark proxy

 

Davis, Bruce L.

6449379    US    02/29/2000   

Video steganography methods avoiding introduction of fixed pattern noise

 

Rhoads, Geoffrey B.

6266430    US    03/08/2000   

Audio or video steganography

 

Rhoads, Geoffrey B.

6353672    US    03/08/2000   

Steganography using dynamic codes

 

Rhoads, Geoffrey B.

6611607    US    03/15/2000   

Integrating digital watermarks in multimedia content

 

Davis, Bruce L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6516079    US    03/15/2000   

Digital watermark screening and detecting strategies

 

Rhoads, Geoffrey B.

6988202    US    03/17/2000   

Pre-filteriing to increase watermark signal-to-noise ratio

 

Rhoads, Geoffrey

09/538493    US    03/30/2000   

Method for inserting and detecting watermarks in digital data

 

Rhoads, Geoffrey B.

6775392    US    04/06/2000   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

6535617    US    04/19/2000   

Removal of fixed pattern noise and other fixed patterns from media signals

 

Hannigan, Brett T.

6590996    US    04/19/2000   

Color adaptive watermarking

 

Reed, Alastair M.

6553129    US    04/28/2000   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey

6567533    US    04/27/2000   

Method and apparatus for discerning image distortion by reference to encoded
marker signals

 

Rhoads, Geoffrey B.

6505160    US    05/02/2000   

Connected audio and other media objects

 

Levy, Kenneth L.

6424725    US    05/08/2000   

Determining transformations of media signals with embedded code signals

 

Rhoads, Geoffrey B.

6947571    US    05/15/2000   

Cell phones with optical capabilities, and related applications

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6522769    US    05/18/2000   

Reconfiguring a watermark detector

 

Rhoads, Geoffrey B.

09/574726    US    05/18/2000   

Method and systems employing digital watermarking in music and other media

 

Rhoads, Geoffrey B.

6944298    US    05/31/2000   

Steganographic encoding and decoding of auxiliary codes in media signals

 

Rhoads, Geoffrey B.

6411725    US    06/20/2000   

Watermark enabled video objects

 

Rhoads, Geoffrey B.

6681029    US    07/06/2000   

Decoding steganographic messages embedded in media signals

 

Rhoads, Geoffrey B.

6535618    US    07/17/2000   

Image capture device with steganographic data embedding

 

Rhoads, Geoffrey B.

6385329    US    07/19/2000   

Wavelet domain watermarks

 

Sharma, Ravi K.

6542620    US    07/27/2000   

Signal processing to hide plural-bit information in image, video, and audio data

 

Rhoads, Geoffrey B.

6522770    US    08/01/2000   

Management of documents and other objects using optical devices

 

Seder, Phillip Andrew

6647128    US    09/07/2000   

Method for monitoring internet dissemination of image, video, and/or audio files

 

Rhoads, Geoffrey B.

7003731    US    10/17/2000   

User control and activation of watermark enabled objects

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

09/697009    US    10/25/2000   

Digitally marked objects and promotional methods

 

Davis, Bruce L.

7261612    US    11/08/2000   

Methods and systems for read-aloud books

 

Hannigan, Brett T.

6442285    US    12/08/2000   

Controlling operation of a device using a re-configurable watermark detector

 

Rhoads, Geoffrey B.

6757406    US    01/10/2001   

Steganographic image processing

 

Rhoads, Geoffrey B.

6567535    US    01/10/2001   

Steganographic system with changing operations

 

Rhoads, Geoffrey B.

6430302    US    01/10/2001   

Steganographically encoding a first image in accordance with a second image

 

Rhoads, Geoffrey B.

7224995    US    01/10/2001   

Data entry method and system

 

Rhoads, Geoffrey B.

6760463    US    01/17/2001   

Watermarking methods and media

 

Rhoads, Geoffrey B.

6829368    US    01/24/2001   

Establishing and interacting with on-line media collections using identifiers in
media signals

 

Meyer, Joel R.

6798894    US    02/06/2001   

Method and apparatus for watermarking video images

 

Rhoads, Geoffrey B.

6580808    US    02/27/2001   

Method and apparatus for discerning image distortion by reference to encoded
marker signals

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7061510    US    03/05/2001   

Geo-referencing of aerial imagery using embedded image identifiers and
cross-referenced data sets

 

Rhoads, Geoffrey B.

7051086    US    03/09/2001   

Method of linking on-line data to printed documents

 

Rhoads, Geoffrey B.

7209571    US    04/20/2001   

Authenticating metadata and embedding metadata in watermarks of media signals

 

Davis, Bruce L.

6590997    US    04/24/2001   

Files and methods employing common information in both header and steganographic
embedding

 

Rhoads, Geoffrey B.

7024016    US    04/24/2001   

Digital watermarking apparatus and methods

 

Rhoads, Geoffrey B.

7185201    US    05/14/2001   

Content identifiers triggering corresponding responses

 

Rhoads, Geoffrey B.

6675146    US    05/31/2001   

Audio steganography

 

Rhoads, Geoffrey B.

7302574    US    06/21/2001   

Content identifiers triggering corresponding responses through collaborative
processing

 

Conwell, William Y.

6542927    US    06/29/2001   

Linking of computers based on steganographically embedded digital data

 

Rhoads, Geoffrey B.

6560350    US    06/29/2001   

Methods for detecting alteration of audio

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6721440    US    07/02/2001   

Low visibility watermarks using an out-of-phase color

 

Reed, Alastair M.

6959386    US    07/25/2001   

Hiding encrypted messages in information carriers

 

Rhoads, Geoffrey B.

6590998    US    08/01/2001   

Network linking method using information embedded in data objects that have
inherent noise

 

Rhoads, Geoffrey B.

6763123    US    08/20/2001   

Detection of out-of-phase low visibility watermarks

 

Reed, Alastair M.

7058697    US    08/28/2001   

Internet linking from image content

 

Rhoads, Geoffrey B.

6718046    US    08/31/2001   

Low visibility watermark using time decay fluorescence

 

Reed, Alastair M.

6654887    US    09/25/2001   

Steganography decoding methods employing error information

 

Rhoads, Geoffrey B.

6950519    US    11/28/2001   

Geographically watermarked imagery and methods

 

Rhoads, Geoffrey B.

6738495    US    11/29/2001   

Watermarking enhanced to withstand anticipated corruptions

 

Rhoads, Geoffrey B.

7042470    US    10/23/2001   

Using embedded steganographic identifiers in segmented areas of geographic
images and characteristics corresponding to imagery data derived from aerial
platforms

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6920232    US    10/22/2001   

Watermark encoding using arbitrary features

 

Rhoads, Geoffrey B.

7050603    US    12/13/2001   

Watermark encoded video, and related methods

 

Rhoads, Geoffrey B.

7289643    US    12/19/2001   

Method, apparatus and programs for generating and utilizing content signatures

 

Brunk, Hugh L.

6519352    US    01/23/2002   

Encoding and decoding in accordance with steganographically-conveyed data

 

Rhoads, Geoffrey B.

7437430    US    03/06/2002   

Network linking using index modulated on data

 

Rhoads, Geoffrey B.

6654480    US    03/25/2002   

Audio appliance and monitoring device responsive to watermark data

 

Rhoads, Geoffrey B.

7054462    US    03/28/2002   

Inferring object status based on detected watermark data

 

Rhoads, Geoffrey B.

7111170    US    03/29/2002   

Distributed system for responding to watermarked documents

 

Hein, William

6804376    US    03/28/2002   

Equipment employing watermark-based authentication function

 

Rhoads, Geoffrey B.

7054463    US    03/28/2002   

Data encoding using frail watermarks

 

Rhoads, Geoffrey B.

6850626    US    03/28/2002   

Methods employing multiple watermarks

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7095871    US    04/05/2002   

Digital asset management and linking media signals with related data using
watermarks

 

Jones, Kevin C.

6917724    US    04/08/2002   

Methods for opening file on computer via optical sensing

 

Seder, Phillip Andrew

6694042    US    04/08/2002   

Methods for determining contents of media

 

Seder, Phillip Andrew

6694043    US    04/08/2002   

Method of monitoring print data for text associated with a hyperlink

 

Seder, Phillip Andrew

7653210    US    04/08/2002   

Method for monitoring internet dissemination of image, video, and/or audio files

 

Rhoads, Geoffrey B.

6567780    US    04/09/2002   

Audio with hidden in-band digital data

 

Rhoads, Geoffrey B.

6647129    US    05/08/2002   

Method and system for encoding image and audio content

 

Rhoads, Geoffrey B.

7171018    US    05/15/2002   

Portable devices and methods employing digital watermarking

 

Rhoads, Geoffrey B.

7711564    US    06/27/2002   

Connected audio and other media objects

 

Levy, Kenneth L.

6647130    US    07/03/2002   

Printable interfaces and digital linking with embedded codes

 

Rhoads, Geoffrey B.

6704869    US    07/22/2002   

Extracting digital watermarks using logarithmic sampling and symmetrical
attributes

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6700995    US    07/30/2002   

Applying digital watermarks using dot gain correction

 

Reed, Alastair M.

6778682    US    07/31/2002   

Redundantly embedding auxiliary data in source signals

 

Rhoads, Geoffrey B.

6718047    US    08/07/2002   

Watermark embedder and reader

 

Rhoads, Geoffrey B.

6993152    US    08/12/2002   

Hiding geo-location data through arrangement of objects

 

Patterson, Philip R.

7113614    US    09/17/2002   

Embedding auxiliary signals with multiple components into media signals

 

Rhoads, Geoffrey B.

7054465    US    10/16/2002   

Data hiding method and system for embedding and extracting information in
signals

 

Rhoads, Geoffrey B.

7224819    US    10/21/2002   

Integrating digital watermarks in multimedia content

 

Levy, Kenneth L.

7006661    US    10/21/2002   

Digital watermarking systems and methods

 

Miller, Marc D.

6768808    US    12/09/2002   

Encoding and decoding methods in which decryption data is conveyed
steganographically within audio or visual content

 

Rhoads, Geoffrey B.

7319775    US    07/12/2001   

Wavelet domain watermarks

 

Sharma, Ravi K.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7158654    US    01/02/2003   

Image processor and image processing method

 

Rhoads, Geoffrey B.

7333957    US    01/06/2003   

Connected audio and other media objects

 

Levy, Kenneth L.

7349552    US    01/06/2003   

Connected audio and other media objects

 

Levy, Kenneth L.

6744907    US    02/04/2003   

Image capture methods and devices employing steganographic processing

 

Rhoads, Geoffrey B.

6768809    US    02/04/2003   

Digital watermark screening and detection strategies

 

Rhoads, Geoffrey B.

7308110    US    02/26/2003   

Methods for marking images

 

Rhoads, Geoffrey B.

7499564    US    03/05/2003   

Methods for decoding watermark data from audio, and controlling audio devices in
accordance therewith

 

Rhoads, Geoffrey B.

7181022    US    03/25/2003   

Audio watermarking to convey auxiliary information, and media embodying same

 

Rhoads, Geoffrey B.

7003132    US    04/01/2003   

Embedding hidden auxiliary code signals in media

 

Rhoads, Geoffrey B.

7340076    US    04/16/2003   

Digital watermarks for unmanned vehicle navigation

 

Stach, John

7391880    US    07/03/2003   

Color adaptive watermarking

 

Reed, Alastair M.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6987862    US    07/11/2003   

Video steganography

 

Rhoads, Geoffrey B.

6975746    US    08/25/2003   

Integrating digital watermarks in multimedia content

 

Davis, Bruce L.

10/658808    US    09/08/2003   

Method for increasing the functionality of a media player/recorder device or an
application program

 

Rhoads, Geoffrey B.

6882738    US    10/23/2003   

Methods and tangible objects employing textured machine readable data

 

Davis, Bruce L.

10/764430    US    01/23/2004   

Paper products and physical objects as means to access and control a computer or
to navigate over or act as a portal on a network

 

Rhoads, Geoffrey B.

RE40919    US    01/27/2004   

Methods for surveying dissemination of proprietary empirical data

 

Inventor: Geoffrey B. Rhoads

7099492    US    02/13/2004   

Method of steganographically embedding geo-location data in media

 

Rhoads, Geoffrey B.

10/792400    US    03/02/2004   

Printer driver separately applying watermark and information

 

Rhoads, Geoffrey B.

10/797617    US    03/09/2004   

Image processing using embedded registration data to determine and compensate
for geometric transformation

 

Rhoads, Geoffrey B.

6996252    US    04/05/2004   

Low visibility watermark using time decay fluorescence

 

Reed, Alastair M.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7062069    US    04/06/2004   

Digital watermark embedding and decoding using encryption keys

 

Rhoads, Geoffrey B.

7035427    US    04/09/2004   

Method and system for managing, accessing and paying for the use of copyrighted
electronic media

 

Rhoads, Geoffrey B.

7027614    US    04/12/2004   

Hiding information to reduce or offset perceptible artifacts

 

Reed, Alastair M.

7505605    US    04/13/2004   

Portable devices and methods employing digital watermarking

 

Rhoads, Geoffrey B.

10/836094    US    04/29/2004   

Fragile and emerging digital watermarks

 

Reed, Alastair M.

7436976    US    05/11/2004   

Digital watermarking systems and methods

 

Levy, Kenneth L.

7184570    US    05/27/2004   

Methods and systems for steganographic processing

 

Rhoads, Geoffrey B.

7139408    US    09/28/2004   

Transform domain watermarking of image signals

 

Rhoads, Geoffrey B.

7537170    US    11/15/2004   

Machine-readable security features for printed objects

 

Reed, Alastair M.

7593576    US    12/03/2004   

Systems and methods of managing audio and other media

 

Meyer, Joel R.

7515733    US    01/19/2005   

Methods and arrangements employing digital content items

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7685426    US    02/02/2005   

Managing and indexing content on a network with image bookmarks and digital
watermarks

 

Ramos, Daniel O.

7164780    US    02/17/2005   

Digital watermarking apparatus and methods

 

Brundage, Trent J.

7177443    US    02/17/2005   

Method and apparatus for associating identifiers with content

 

Rhoads, Geoffrey B.

7076084    US    04/13/2005   

Methods and objects employing machine readable data

 

Davis, Bruce L.

7321667    US    05/11/2005   

Data hiding through arrangement of objects

 

Stach, John

7174031    US    05/17/2005   

Methods for using wireless phones having optical capabilities

 

Rhoads, Geoffrey B.

7184572    US    06/03/2005   

Using steganographic encoded information with maps

 

Rhoads, Geoffrey B.

7738673    US    06/14/2005   

Low visible digital watermarks

 

Reed, Alastair M.

7248717    US    07/27/2005   

Securing media content with steganographic encoding

 

Rhoads, Geoffrey B.

11/198892    US    08/04/2005   

Associating data with images in imaging systems

 

Rhoads, Geoffrey B.

11/226847    US    09/13/2005   

Steganographic encoding and decoding of auxiliary codes in media signals

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

11/231553    US    09/20/2005   

Background watermark processing

 

Rhoads, Geoffrey B.

7502489    US    09/27/2005   

Geographically watermarked imagery and methods

 

Rhoads, Geoffrey B.

7567686    US    10/25/2005   

Hiding and detecting messages in media signals

 

Rhoads, Geoffrey B.

7461136    US    11/02/2005   

Internet linking from audio and image content

 

Rhoads, Geoffrey B.

7545951    US    11/14/2005   

Data transmission by watermark or derived identifier proxy

 

Davis, Bruce L.

7444392    US    11/23/2005   

Registering with computer systems

 

Rhoads, Geoffrey B.

7643649    US    12/13/2005   

Integrating digital watermarks in multimedia content

 

Davis, Bruce L.

7657058    US    12/13/2005   

Watermark orientation signals conveying payload data

 

Sharma, Ravi K.

7577273    US    12/22/2005   

Steganographically encoded video, deriving or calculating identifiers from
video, and related methods

 

Rhoads, Geoffrey B.

7242790    US    12/22/2005   

Video steganography

 

Rhoads, Geoffrey B.

7536555    US    01/03/2006   

Methods for audio watermarking and decoding

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7587602    US    01/11/2006   

Methods and devices responsive to ambient audio

 

Rhoads, Geoffrey B.

7424132    US    02/21/2006   

Embedding hidden auxiliary code signals in media

 

Rhoads, Geoffrey B.

7454035    US    02/24/2006   

Digital watermarking systems and methods

 

Miller, Marc D.

7313251    US    04/25/2006   

Method and system for managing and controlling electronic media

 

Rhoads, Geoffrey B.

11/382453    US    05/09/2006   

Embedding geo-location information in media

 

Rhoads, Geoffrey B.

11/382850    US    05/11/2006   

Digital media methods

 

Rhoads, Geoffrey B.

11/382855    US    05/11/2006   

Content protection arrangements

 

Rhoads, Geoffrey B.

7266217    US    05/30/2006   

Multiple watermarks in content

 

Rhoads, Geoffrey B.

7369678    US    06/13/2006   

Digital watermark and steganographic decoding

 

Rhoads, Geoffrey B.

7305117    US    07/11/2006   

Methods and tangible objects employing machine readable data

 

Davis, Bruce L.

11/458639    US    07/19/2006   

Methods for inserting and detecting watermarks in digital data

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7650008    US    08/17/2006   

Digital watermarking compressed video captured from aerial sensors

 

Rhoads, Geoffrey B.

7372976    US    08/22/2006   

Content indexing and searching using content identifiers and associated metadata

 

Rhoads, Geoffrey B.

11/536487    US    09/28/2006   

Methods, apparatus and programs for generating and utilizing content signatures

 

Brunk, Hugh L.

11/538368    US    10/03/2006   

Providing travel-logs based on hidden geo-location metadata

 

Rhoads, Geoffrey B.

11/562357    US    11/21/2006   

Watermarking compressed data

 

Rhoads, Geoffrey B.

11/613876    US    12/20/2006   

Methods, apparatus and programs for generating and utilizing content signatures

 

Brunk, Hugh L.

11/619123    US    01/02/2007   

Methods, systems, and sub-combinations useful in media identification

 

Rhoads, Geoffrey B.

11/620993    US    01/08/2007   

Visual content-based internet search methods and sub-combinations

 

Rhoads, Geoffrey B.

11/620999    US    01/08/2007   

Audio-based internet search methods and sub-combinations

 

Rhoads, Geoffrey B.

7313253    US    01/10/2007   

Methods and tangible objects employing machine readable data in photo-reactive
materials

 

Davis, Bruce L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7330564    US    01/11/2007   

Digital watermarking apparatus and methods

 

Brundage, Trent J.

7486799    US    01/30/2007   

Methods for monitoring audio and images on the internet

 

Rhoads, Geoffrey B.

7466840    US    01/30/2007   

Soft error decoding of steganographic data

 

Rhoads, Geoffrey B.

7702511    US    02/02/2007   

Watermarking to convey auxiliary information, and media embodying same

 

Rhoads, Geoffrey B.

7406214    US    02/05/2007   

Methods and devices employing optical sensors and/or steganography

 

Rhoads, Geoffrey B.

11/671848    US    02/06/2007   

Methods and devices employing content identifiers

 

Rhoads, Geoffrey B.

7792325    US    02/06/2007   

Methods and devices employing content identifiers

 

Rhoads, Geoffrey B.

7359528    US    02/07/2007   

Monitoring of video or audio based on in-band and out-of-band data

 

Rhoads, Geoffrey B.

7433491    US    02/12/2007   

Method and apparatus for associating identifiers with content

 

Rhoads, Geoffrey B.

11/676942   

US

   02/20/2007   

Audio encoding to convey auxiliary information, and media embodying same

 

Rhoads, Geoffrey B.

7724919   

US

   02/23/2007   

Methods and systems for steganographic processing

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

11/738973    US    04/23/2007   

Fingerprinting of media signals

 

Rhoads, Geoffrey B.

11/739614    US    04/24/2007   

Authenticating metadata and embedding metadata in watermarks of media signals

 

Rhoads, Geoffrey B.

11/746804    US    05/10/2007   

Methods and systems employing digital content

 

Rhoads, Geoffrey B.

7565294    US    05/10/2007   

Methods and systems employing digital content

 

Rhoads, Geoffrey B.

7676059    US    05/22/2007   

Video steganography or encoding

 

Rhoads, Geoffrey B.

11/754126    US    05/25/2007   

Gestural techniques with wireless mobile phone devices

 

Rhoads, Geoffrey B.

7460726    US    05/29/2007   

Integrating steganographic encoding in multimedia content

 

Levy, Kenneth L.

7536034    US    05/31/2007   

Gestural use of wireless mobile phone devices to signal to remote systems

 

Rhoads, Geoffrey B.

7760905    US    05/31/2007   

Wireless mobile phone with content processing

 

Rhoads, Geoffrey B.

7415129    US    07/10/2007   

Providing reports associated with video and audio content

 

Rhoads, Geoffrey B.

7444000    US    07/23/2007   

Content identification, and securing media content with steganographic encoding

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

11/847231    US    08/29/2007   

Machine-readable features for objects

 

Rodriguez, Tony F.

11/874054    US    10/17/2007   

Associating objects with corresponding behaviors

 

Rhoads, Geoffrey B.

7787653    US    10/22/2007   

Methods for controlling rendering of images and video

 

Rhoads, Geoffrey B.

7545952    US    10/23/2007   

Image or video display devices

 

Brundage, Trent J.

11/877832    US    10/24/2007   

Content protection arrangements

 

Rhoads, Geoffrey B.

11/925261    US    10/26/2007   

Audio encoding to convey auxiliary information, and media embodying same

 

Rhoads, Geoffrey B.

11/925303    US    10/26/2007   

Steganographic encoding and detecting for video signals

 

Rhoads, Geoffrey B.

7548643    US    10/26/2007   

Methods, objects and apparatus employing machine readable data

 

Davis, Bruce L.

7590259    US    10/29/2007   

Deriving attributes from images, audio or video to obtain metadata

 

Levy, Kenneth L.

7805500    US    10/31/2007   

Network linking methods and apparatus

 

Rhoads, Geoffrey B.

11/932839    US    10/31/2007   

Connected audio and other media objects

 

Levy, Kenneth L.

11/945859    US    11/27/2007   

Content identifiers

 

Conwell, William Y.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7697719    US    12/20/2007   

Methods for analyzing electronic media including video and audio

 

Rhoads, Geoffrey B.

7711143    US    12/11/2007   

Methods for marking images

 

Rhoads, Geoffrey B.

12/014690    US    01/15/2008   

Wavelet domain watermarks

 

Sharma, Ravi K.

7532741    US    01/22/2008   

Data hiding in media

 

Stach, John

12/103513    US    04/15/2008   

Apparatus and methods to process video or audio

 

Rhoads, Geoffrey B.

7756290    US    05/06/2008   

Detecting embedded signals in media content using coincidence metrics

 

Rhoads, Geoffrey B.

7650009    US    05/07/2008   

Controlling use of audio or image content

 

Rhoads, Geoffrey B.

12/120150    US    05/13/2008   

Content indexing and searching using content identifiers and associated metadata

 

Rhoads, Geoffrey B.

12/143389    US    06/20/2008   

Digital media methods

 

Rhoads, Geoffrey B.

7693300    US    06/24/2008   

Color image or video processing

 

Reed, Alastair M.

7606390    US    08/14/2008   

Processing data representing video and audio and methods and apparatus related
thereto

 

Rhoads, Geoffrey B.

7672477    US    09/09/2008   

Detecting hidden auxiliary code signals in media

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7747038    US    10/07/2008   

Method and apparatus for associating identifiers with content

 

Rhoads, Geoffrey B.

7693965    US    10/14/2008   

Analyzing audio, including analyzing streaming audio signals

 

Rhoads, Geoffrey B.

12/251362    US    10/14/2008   

Digital watermarking systems and methods

 

Levy, Kenneth L.

7564992    US    10/24/2008   

Content identification through deriving identifiers from video, images and audio

 

Rhoads, Geoffrey B.

12/259890    US    10/28/2008   

Image sensors worn or attached on humans for imagery identification

 

Rhoads, Geoffrey B.

7620253    US    11/17/2008   

Steganographic systems and methods

 

Miller, Marc D.

7650010    US    11/21/2008   

Connected video and audio

 

Levy, Kenneth L.

12/324422    US    11/26/2008   

Internet linking from audio and image content

 

Rhoads, Geoffrey B.

7602978    US    12/02/2008   

Deriving multiple identifiers from multimedia content

 

Levy, Kenneth L.

12/331227    US    12/09/2008   

Methods, apparatus and programs for generating and utilizing content signatures

 

Brunk, Hugh L.

12/332654    US    12/11/2008   

Methods, apparatus and programs for generating and utilizing content signatures

 

Brunk, Hugh L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7751588    US    12/16/2008   

Error processing of steganographic message signals

 

Rhoads, Geoffrey B.

7751596    US    01/08/2009   

Methods and arrangements employing digital content items

 

Rhoads, Geoffrey B.

12/397232    US    03/03/2009   

Methods for managing content using intentional degradation and insertion of
steganographic codes

 

Rhoads, Geoffrey B.

12/401403    US    03/10/2009   

Geographical encoding imagery and video

 

Rhoads, Geoffrey B.

12/407487    US    03/19/2009   

Methods and systems employing digital content

 

Rhoads, Geoffrey B.

12/419800    US    04/07/2009   

Methods and arrangements employing digital content items

 

Rhoads, Geoffrey B.

12/464679    US    05/12/2009   

Arrangement of objects in images or graphics to convey a machine-readable signal

 

Stach, John

12/468703    US    05/19/2009   

Interactive systems and methods employing wireless mobile devices

 

Rhoads, Geoffrey B.

12/468727    US    05/19/2009   

Methods for audio watermarking and decoding

 

Rhoads, Geoffrey B.

12/471172    US    05/22/2009   

Methods and devices responsive to ambient audio

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/477759    US    06/03/2009   

Digital watermarking apparatus and methods

 

Rhoads, Geoffrey B.

12/481438    US    06/09/2009   

Data transmission by extracted or calculated identifying data

 

Davis, Bruce L.

12/485666    US    06/16/2009   

Methods, objects and apparatus employing machine readable data

 

Davis, Bruce L.

12/494036    US    06/29/2009   

Deriving or calculating identifiers from video signals

 

Rhoads, Geoffrey B.

12/498930    US    07/07/2009   

Portable audio appliance

 

Rhoads, Geoffrey B.

12/506843    US    07/21/2009   

Deriving identifying data from video and audio

 

Rhoads, Geoffrey B.

12/506854    US    07/21/2009   

Methods and systems employing digital content

 

Rhoads, Geoffrey B.

12/510760    US    07/28/2009   

Hiding and detecting messages in media signals

 

Rhoads, Geoffrey B.

12/554722    US    09/04/2009   

Methods and devices responsive to ambient audio

 

Rhoads, Geoffrey B.

12/560177    US    09/15/2009   

Methods and systems for steganographic processing

 

Rhoads, Geoffrey B.

12/560186    US    09/15/2009   

Embedding hidden auxiliary information in media

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/560223    US    09/15/2009   

Connected audio and other media objects

 

Levy, Kenneth L.

12/564776    US    09/22/2009   

Systems and methods of managing audio and other media

 

Meyer, Joel R.

12/577487    US    10/12/2009   

Extracting multiple identifiers from audio and video content

 

Levy, Kenneth L.

12/577964    US    10/13/2009   

Hiding and detecting auxiliary data in media materials and signals

 

Rhoads, Geoffrey B.

12/582408    US    10/20/2009   

Processing data representing video and audio and methods related thereto

 

Rhoads, Geoffrey B.

12/611004    US    11/02/2009   

User feedback in connection with object recognition

 

Rhoads, Geoffrey B.

12/620295    US    11/17/2009   

Steganographic systems and methods

 

Miller, Marc D.

12/652678    US    01/05/2010   

Synchronizing rendering of multimedia content

 

Davis, Bruce L.

12/761242    US    04/15/2010   

Methods and arrangements employing digital content items

 

Rhoads, Geoffrey B.

AU2009200468    AU    02/06/2009   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

CA2174413    CA    11/16/1994   

Steganographic methods and apparatuses

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

CA2218957    CA    05/07/1996   

Steganography systemsRhoads,

 

Geoffrey B.

CA2373208    CA    05/18/2000   

Methods and systems for processing audio

 

Rhoads, Geoffrey B.

CA2373511    CA    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

CA2422081    CA    10/25/2001   

Digitally marked objects and promotional methods

 

Davis, Bruce L.

CH1003324    CH    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

CH1137251    CH    05/07/1996   

Use of calibration data steganographically embedded in the transform domain to
discern image distortion

 

Rhoads, Geoffrey B.

CH1372334    CH    05/07/1996   

Method of embedding a machine readable steganographic code

 

Rhoads, Geoffrey B.

DE69426787.2    DE    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

DE69432480.9    DE    11/16/1994   

Steganographic system

 

Rhoads, Geoffrey B.

DE69434237.8    DE    11/16/1994   

Video with hidden in-band digital data

 

Rhoads, Geoffrey B.

DE69435076.1    DE    11/16/1994   

Identification/authentication system using robust, distributed coding

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

DE69620751.6    DE    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

DE69625626.6    DE    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

DE69629134.7    DE    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

DE69631806.7    DE    05/07/1996   

Use of calibration data steganographically embedded in the transform domain to
discern image distortion

 

Rhoads, Geoffrey B.

DE69637782.9    DE    05/07/1996   

Method of embedding a machine readable steganographic code

 

Rhoads, Geoffrey B.

DE69739209.0    DE    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

EP00936096.7    EP    05/18/2000   

Methods and systems employing digital watermarking in music and other media

 

Rhoads, Geoffrey B.

EP01906702.4    EP    01/25/2001   

Connected audio and other media objects

 

Meyer, Joel R.

EP01988889.0    EP    10/25/2001   

Digitally marked objects and promotional methods

 

Davis, Bruce L.

EP04030490.9    EP    11/16/1994   

Signal processing method

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

EP08100632.2    EP    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

EP08104558.5    EP    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

EP08171782.9    EP    05/07/1996   

A method of recognising content signals in a network of computing devices

 

Rhoads, Geoffrey B.

ES2302888    ES    11/16/1994   

Identification/authentication system using robust, distributed coding

 

Rhoads, Geoffrey B.

ES2236999    ES    11/16/1994   

Video with hidden in-band digital data

 

Rhoads, Geoffrey B.

FI1049320    FI    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

FI0824821    FI    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

FR1003324    FR    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

FR1049320    FR    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

FR1137251    FR    05/07/1996   

Use of calibration data steganographically embedded in the transform domain to
discern image distortion

 

Rhoads, Geoffrey B.

FR1372334    FR    05/07/1996   

Method of embedding a machine readable steganographic code

 

Rhoads, Geoffrey B.

FR1389011    FR    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

FR0737387    FR    11/16/1994   

Steganographic system

 

Rhoads, Geoffrey B.

FR0824821    FR    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

FR1019868    FR    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

FR0959620    FR    11/16/1994   

Video with hidden in-band digital data

 

Rhoads, Geoffrey B.

FR0959621    FR    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

GB1003324    GB    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

GB1049320    GB    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

GB1137251    GB    05/07/1996   

Use of calibration data steganographically embedded in the transform domain to
discern image distortion

 

Rhoads, Geoffrey B.

GB1372334    GB    05/07/1996   

Method of embedding a machine readable steganographic code

 

Rhoads, Geoffrey B.

GB1389011    GB    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

GB0737387    GB    11/16/1994   

Identification/authentication coding method and apparatus

 

Rhoads, Geoffrey B.

GB0824821    GB    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

GB1019868    GB    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

GB0959620    GB    11/16/1994   

Video with hidden in-band digital data

 

Rhoads, Geoffrey B.

GB0959621    GB    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

HK1026796    HK    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

HK1026968    HK    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

HK1030122    HK    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

HK05108893.6    HK    11/16/1994   

Signal processing method

 

Rhoads, Geoffrey B.

HK09102296.8    HK    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

IT1389011    IT    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

IT0824821    IT    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

JP3649731    JP    11/16/1994   

Identification/authentication coding method and apparatus

 

Rhoads, Geoffrey B.

JP4068301    JP    08/24/1998   

Method and apparatus for watermarking video images

 

Rhoads, Geoffrey B.

JP2000-618895    JP    05/18/2000   

Methods and systems employing digital watermarking in music and other media

 

Rhoads, Geoffrey B.

JP2000-618954    JP    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

JP2001-549260    JP    12/21/2000   

Digital watermarks as data proxies

 

Davis, Bruce L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

JP2001-555365    JP    01/25/2001   

Connected audio and other media objects

 

Meyer, Joel R.

JP4205624    JP    04/08/2004   

Identification/authentication coding method and apparatus

 

Rhoads, Geoffrey B.

JP3949679    JP    07/30/2004   

Steganographic system

 

Rhoads, Geoffrey B.

JP2007-025998    JP    02/05/2007   

Verification/authentication encoding method and apparatus

 

Rhoads, Geoffrey B.

JP2007-124835    JP    05/09/2007   

Steganographic system

 

Rhoads, Geoffrey B.

JP4417979    JP    05/09/2007   

Steganographic system

 

Rhoads, Geoffrey B.

KR10-2001-7014758    KR    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

KR10-0853951    KR    05/18/2000   

Methods and systems employing digital watermarking in music and other media

 

Rhoads, Geoffrey B.

KR10-0840520    KR    12/21/2000   

Digital watermarks as data proxies

 

Davis, Bruce L.

KR10-0827215    KR    01/25/2001   

Connected audio and other media objects

 

Meyer, Joel R.

KR10-0799477    KR    01/25/2006   

Connected audio and other media objects

 

Meyer, Joel R.

KR10-0960232    KR    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

KR10-2010-7007176    KR    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

NL1003324    NL    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

NL1049320    NL    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

NL1137251    NL    05/07/1996   

Use of calibration data steganographically embedded in the transform domain to
discern image distortion

 

Rhoads, Geoffrey B.

NL1389011    NL    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

NL0737387    NL    11/16/1994   

Identification/authentication coding method and apparatus

 

Rhoads, Geoffrey B.

NL0824821    NL    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

NL1019868    NL    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

NL0959621    NL    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

SE1049320    SE    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

SE0824821    SE    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

5832119C1    US    09/25/1995   

Methods for controlling systems using control signals embedded in empirical data

 

Rhoads, Geoffrey B.

5822436    US    04/25/1996   

Photographic products and methods employing embedded information

 

Rhoads, Geoffrey B.

5841886    US    12/04/1996   

Security system for photographic identification

 

Rhoads, Geoffrey B.

6111954    US    10/08/1998   

Steganographic methods and media for photography

 

Rhoads, Geoffrey B.

6064737    US    10/13/1998   

Anti-piracy system for wireless telephony

 

Rhoads, Geoffrey B.

6546112    US    11/23/1998   

Security document with steganographically-encoded authentication data

 

Rhoads, Geoffrey B.

6278781    US    06/23/1999   

Wireless telephony with steganography

 

Rhoads, Geoffrey B.

6252963    US    11/03/1999   

Method and system for preventing reproduction of documents

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7522728    US    01/06/2000   

Wireless methods and devices employing steganography

 

Rhoads, Geoffrey B.

6438231    US    08/17/2000   

Emulsion film media employing steganography

 

Rhoads, Geoffrey B.

6751320    US    06/14/2001   

Method and system for preventing reproduction of professional photographs

 

Rhoads, Geoffrey B.

7362781    US    08/07/2001   

Wireless methods and devices employing steganography

 

Rhoads, Geoffrey B.

7116781    US    08/22/2001   

Counteracting geometric distortions in watermarking

 

Rhoads, Geoffrey B.

6968057    US    03/19/2002   

Emulsion products and imagery employing steganography

 

Rhoads, Geoffrey B.

7043052    US    06/04/2002   

Digital authentication with analog documents

 

Rhoads, Geoffrey B.

7103197    US    07/16/2002   

Arrangement for embedding subliminal data in imaging

 

Rhoads, Geoffrey B.

7113596    US    09/10/2002   

Embedding information related to a subject of an identification document in the
identification document

 

Rhoads, Geoffrey B.

10/286517    US    11/01/2002   

Authentication using a digital watermark

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6804378    US    02/12/2003   

Methods and products employing biometrics and steganography

 

Rhoads, Geoffrey B.

7016516    US    09/04/2003   

Authentication of identification documents

 

Rhoads, Geoffrey B.

7770013    US    09/04/2003   

Digital authentication with digital and analog documents

 

Rhoads, Geoffrey B.

7330563    US    05/09/2006   

Documents, articles and authentication of documents and articles

 

Rhoads, Geoffrey B.

7715446    US    02/02/2007   

Wireless methods and devices employing plural-bit data derived from audio
information

 

Rhoads, Geoffrey B.

7349555    US    02/26/2007   

Documents and apparatus to encode documents

 

Rhoads, Geoffrey B.

7620200    US    10/29/2007   

Authentication of identification documents

 

Rhoads, Geoffrey B.

7724920    US    10/29/2007   

Digital authentication with analog documents

 

Rhoads, Geoffrey B.

11/941268    US    11/16/2007   

Methods and systems responsive to features sensed from imagery or other data

 

Rhoads, Geoffrey B.

12/106815    US    04/21/2008   

Wireless methods using signature codes

 

Rhoads, Geoffrey B.

12/620332    US    11/17/2009   

Authentication of identification documents

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

CA2483419    CA    05/07/1996   

Methods amd systems for processing digital media content

 

Rhoads, Geoffrey B.

5721788    US    07/31/1992   

Method and system for digital image signatures

 

Powell, Robert D.

5809160    US    11/12/1997   

Method for encoding auxiliary data within a source signal

 

Powell, Robert D.

5930377    US    05/07/1998   

Method for image encoding

 

Powell, Robert D.

6072888    US    05/24/1999   

Method for image encoding

 

Powell, Robert D.

6628801    US    10/12/1999   

Image marking with pixel modification

 

Powell, Robert D.

6317505    US    11/03/1999   

Image marking with error correction

 

Powell, Robert D.

6137892    US    11/03/1999   

Data hiding based on neighborhood attributes

 

Powell, Robert D.

6307950    US    02/02/2000   

Methods and systems for embedding data in images

 

Powell, Robert D.

6301369    US    01/10/2001   

Image marking to permit later identification

 

Powell, Robert D.

6459803    US    04/11/2001   

Method for encoding auxiliary data within a source signal

 

Powell, Robert D.

6678392

  

US

   07/25/2001   

Method for encoding auxiliary data within a source signal

 

Powell, Robert D.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6385330    US    08/28/2001   

Method for encoding auxiliary data within a source signal

 

Powell, Robert D.

7068811    US    03/27/2002   

Protecting images with image markings

 

Powell, Robert D.

6614915    US    06/13/2002   

Image capture and marking

 

Powell, Robert D.

7062070    US    10/21/2004   

Image marking adapted to the image

 

Powell, Robert D.

7136503    US    03/07/2005   

Encoding hidden data

 

Powell, Robert D.

7068812    US    03/07/2005   

Decoding hidden data from imagery

 

Powell, Robert D.

7412074    US    09/27/2006   

Hiding codes in input data

 

Powell, Robert D.

7280672    US    09/28/2006   

Image data processing

 

Powell, Robert D.

7593545    US    08/11/2008   

Determining whether two or more creative works correspond

 

Powell, Robert D.

12/564733    US    09/22/2009   

Hiding codes in input data

 

Powell, Robert D.

CA2101673    CA    07/30/1993   

Method and system for digital image signatures

 

Powell, Robert D.

CA2504316    CA    07/30/1993   

Method and system for digital image signatures

 

Powell, Robert D.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

JP3837432    JP    05/09/2005   

Processing method and system for secret mark of digital image

 

Powell, Robert D.

JP4004528    JP    06/27/2006   

Processing method and system for digital image signatures

 

Powell, Robert D.

JP4009655    JP    06/27/2006   

Processing method and system for password of digital image

 

Powell, Robert D.

JP4444317    JP    08/09/2007   

Method of processing digital image signature

 

Powell, Robert D.

JP4485585    JP    08/13/2008   

Processing method and system for digital image signature

 

Powell, Robert D.

6449377    US    05/06/1998   

Methods and systems for watermark processing of line art images

 

Rhoads, Geoffrey B.

6345104    US    07/31/1998   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

6580819    US    04/07/1999   

Methods of producing security documents having digitally encoded data and
documents employing same

 

Rhoads, Geoffrey B.

6285776    US    04/15/1999   

Methods for identifying equipment used in counterfeiting

 

Rhoads, Geoffrey B.

6724912    US    05/01/2000   

Digital watermarking of physical objects

 

Carr, J. Scott

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6567534    US    07/27/2000   

Methods and systems for watermark processing of line art images

 

Rhoads, Geoffrey B.

6965873    US    10/04/2000   

Electronic commerce using optical input device

 

Rhoads, Geoffrey B.

6522771    US    01/16/2001   

Processing scanned security documents notwithstanding corruptions such as
rotation

 

Rhoads, Geoffrey B.

6985600    US    03/15/2001   

Printing media and methods employing digital watermarking

 

Rhoads, Geoffrey B.

6771796    US    07/03/2001   

Methods for identifying equipment used in counterfeiting

 

Rhoads, Geoffrey B.

6804379    US    08/24/2001   

Digital watermarks and postage

 

Rhoads, Geoffrey B.

6750985    US    10/10/2001   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

6754377    US    06/06/2002   

Methods and systems for marking printed documents

 

Rhoads, Geoffrey B.

6978036    US    06/10/2002   

Tamper-resistant authentication techniques for identification documents

 

Alattar, Adnan M.

7720249    US    10/18/2002   

Watermark embedder and reader

 

Rhoads, Geoffrey B.

7113615

  

US

   02/13/2003   

Watermark embedder and reader

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7263203    US    03/03/2003   

Digital watermarks

 

Rhoads, Geoffrey B.

7286684    US    06/11/2003   

Secure document design carrying auxiliary machine readable information

 

Rhoads, Geoffrey B.

6959100    US    06/11/2003   

Secure document design with machine readable, variable message encoded in a
visible registration pattern

 

Rhoads, Geoffrey B.

7760902    US    05/28/2004   

Content objects with computer instructions steganographically encoded therein,
and associated methods

 

Rhoads, Geoffrey B.

7539325    US    06/01/2004   

Documents and methods involving multiple watermarks

 

Rhoads, Geoffrey B.

7130087    US    06/15/2004   

Methods and apparatus to produce security documents

 

Rhoads, Geoffrey B.

7136502    US    02/03/2005   

Printing media and methods employing digital watermarking

 

Rhoads, Geoffrey B.

7239734    US    12/19/2005   

Authentication of identification documents and banknotes

 

Alattar, Adnan M.

7602977    US    10/05/2006   

Digital watermarks

 

Rhoads, Geoffrey B.

7602940    US    10/05/2006   

Steganographic data hiding using a device clock

 

Rhoads, Geoffrey B.

7418111    US    10/24/2006   

Methods and apparatus to process media

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7778437    US    11/08/2006   

Printing media and methods employing digital watermarking

 

Rhoads, Geoffrey B.

7570784    US    07/03/2007   

Identification and protection of security documents

 

Alattar, Adnan M.

7796826    US    08/28/2007   

Digital watermarks

 

Rhoads, Geoffrey B.

7555139    US    10/23/2007   

Secure documents with hidden signals, and related methods and systems

 

Rhoads, Geoffrey B.

7720255    US    08/26/2008   

Methods and apparatus to process video and audio media

 

Rhoads, Geoffrey B.

12/493983    US    06/29/2009   

Security document carrying machine readable pattern

 

Rhoads, Geoffrey B.

12/534381    US    08/03/2009   

Identification and protection of video

 

Alattar, Adnan M.

12/575150    US    10/07/2009   

Signal processing of audio and video data, including deriving identifying
information

 

Rhoads, Geoffrey B.

12/575168    US    10/07/2009   

Digital watermarks

 

Rhoads, Geoffrey B.

12/689898    US    01/19/2010   

Methods and arrangements for composing information-carrying artwork

 

Rhoads, Geoffrey B.

AU761566    AU    04/14/1999   

Digital watermarking and banknotes

 

Rhoads, Geoffrey B.

CA2326565    CA    04/14/1999   

Digital watermarking and banknotes

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

CA2338618    CA    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

CN200710148561.6    CN    06/24/1999   

Digital watermarking and methods for security documents

 

Rhoads, Geoffrey B.

CNZL99808918.4    CN    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

EP99931962.7    EP    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

GB2353168    GB    04/14/1999   

Digital watermarking and banknotes

 

Rhoads, Geoffrey B.

GB2375254    GB    04/14/1999   

Marking documents with machine-readable data and watermarks

 

Rhoads, Geoffrey B.

HK1031013    HK    04/14/1999   

Digital watermarking and banknotes

 

Rhoads, Geoffrey B.

HK1077147    HK    06/24/1999   

Digital watermarking and methods for security documents

 

Rhoads, Geoffrey B.

IN225457    IN    06/24/1999   

A substrate having a background pattern formed over at least a portion thereof
and security documents formed thereon

 

Rhoads, Geoffrey B.

JP4071261    JP    05/09/2006   

Method and system using digital watermark

 

Rhoads, Geoffrey B.

JP2007-303525    JP    11/22/2007   

Method and system using digital watermark

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

SG78503    SG    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

ZA20010615    ZA    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

6427020    US    04/15/1999   

Methods and devices for recognizing banknotes and responding accordingly

 

Rhoads, Geoffrey B.

6636615    US    11/03/1999   

Methods and systems using multiple watermarks

 

Rhoads, Geoffrey B.

6332031    US    07/14/2000   

Multiple watermarking techniques for documents and other data

 

Rhoads, Geoffrey

6744906    US    12/07/2001   

Methods and systems using multiple watermarks

 

Rhoads, Geoffrey B.

6728390    US    12/07/2001   

Methods and systems using multiple watermarks

 

Rhoads, Geoffrey B.

6922480    US    07/29/2002   

Methods for encoding security documents

 

Rhoads, Geoffrey B.

7171020    US    11/26/2003   

Method for utilizing fragile watermark for enhanced security

 

Rhoads, Geoffrey B.

7499566    US    07/22/2005   

Methods for steganographic encoding media

 

Rhoads, Geoffrey B.

11/553406    US    10/26/2006   

Methods for steganographic encoding media

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7400743    US    01/10/2007   

Methods to evaluate images, video and documents

 

Rhoads, Geoffrey B.

11/621905    US    01/10/2007   

Apparatus to process images, video and objects

 

Rhoads, Geoffrey B.

12/397073    US    03/03/2009   

Methods for extracting identifying information from video and audio content

 

Rhoads, Geoffrey B.

AU747372    AU    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

CA2318564    CA    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

CA2666703    CA    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey B.

DE69937044.2    DE    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

FR1050005    FR    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

GB1050005    GB    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

HK1032464    HK    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

6442284    US    04/30/1999   

Watermark detection utilizing regions with higher probability of success

 

Gustafson, Ammon

7013021    US    08/31/2001   

Watermark detection utilizing regions with higher probability of success

 

Sharma, Ravi K.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7574014    US    02/07/2006   

Digital watermark detection utilizing host carrier information

 

Sharma, Ravi K.

12/539093    US    08/11/2009   

Signal processing utilizing host carrier information

 

Sharma, Ravi K.

7269734    US    02/20/1998   

Invisible digital watermarks

 

Johnson, Andrew

11/695523    US    04/02/2007   

Digital watermark systems and methods

 

Johnson, Andrew

11/877486    US    10/23/2007   

Digital watermark systems and methods

 

Johnson, Andrew

11/940017    US    11/14/2007   

Digital watermark systems and methods

 

Johnson, Andrew

AU741906    AU    02/20/1998   

Invisible digital watermarks

 

Johnson, Andrew

6549638    US    11/03/1998   

Methods for evidencing illicit use of a computer system or device

 

Davis, Bruce L.

6674886    US    10/28/1999   

Method and system for recognizing security documents

 

Davis, Bruce L.

6389151    US    11/18/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan Scott

6970573    US    11/09/2001   

Self validating security documents utilizing watermarks

 

Carr, Jonathan Scott

10/326575    US   

12/20/2002

  

Personal document authentication system using watermarking

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7269275    US    11/23/2005   

Physical objects and validation of physical objects

 

Carr, J. Scott

7639837    US    01/23/2007   

Identification documents and authentication of such documents

 

Carr, Scott J.

DE69923781.5    DE    11/13/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan, Scott

DE69937972.5    DE    11/13/1999   

Photographic identification document

 

Carr, Jonathan, Scott

FR1484710    FR    11/13/1999   

Photographic identification document

 

Carr, Jonathan, Scott

FR1131769    FR    11/13/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan, Scott

GB1484710    GB    11/13/1999   

Photographic identification document

 

Carr, Jonathan, Scott

GB1131769    GB    11/13/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan, Scott

7044395    US    11/30/1999   

Embedding and reading imperceptible codes on objects

 

Davis, Bruce L.

6804377    US    04/02/2002   

Detecting information hidden out-of-phase in color channels

 

Reed, Alastair M.

6891959    US    04/02/2002   

Hiding information out-of-phase in color channels

 

Reed, Alastair M.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6912295    US    04/02/2002   

Enhancing embedding of out-of-phase signals

 

Reed, Alastair M.

6869023    US    06/14/2002   

Linking documents through digital watermarking

 

Hawes, Jonathan L.

7152786    US    04/22/2004   

Identification document including embedded data

 

Brundage, Trent J.

11/082182    US    03/15/2005   

Associating media through steganography

 

Hawes, Jonathan L.

11/383684    US    05/16/2006   

Embedding and reading codes on objects

 

Davis, Bruce L.

11/613088    US    12/19/2006   

Authentication methods and systems including embedded auxiliary data

 

Brundage, Trent J.

EP02744779.6    EP    07/01/2002   

Hiding information out-of-phase in color channels

 

Reed, Alastair M.

6608919    US    02/29/2000   

Method and apparatus for encoding paper with information

 

Alattar, Adnan M.

7050201    US    08/14/2003   

Method and apparatus for encoding paper with information

 

Alattar, Adnan M.

7427334    US    05/22/2006   

Method and apparatus for encoding substrates with information

 

Alattar, Adnan M.

12/236307    US    09/23/2008   

Processes for encoding substrates with information and related substrates

 

Alattar, Adnan M.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

09/531076    US    03/18/2000   

System for linking from objects to remote resources

 

Rhoads, Geoffey B.

7206820    US    04/12/2000   

System for linking from object to remote resource

 

Rhoads, Geoffrey B.

11/735292    US    04/13/2007   

Methods and systems useful in linking from objects to remote resources

 

Rhoads, Geoffrey B.

11/867480    US    10/04/2007   

Methods for linking from objects to remote resources

 

Rhoads, Geoffrey B.

11/924914    US    10/26/2007   

Systems and methods for processing content objects

 

Ramos, Daniel O.

12/273343    US    11/18/2008   

Method for enhancing content using persistent content identification

 

Ramos, Daniel O.

EP01909242.8    EP    02/14/2001   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

HK03101649.0    HK    02/14/2001   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

JP2001-560828    JP    02/14/2001   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

KR10-0799090    KR    02/14/2001   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

KR10-0878338    KR    06/26/2007   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

KR10-0920320    KR    08/25/2008   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

7164413    US    08/06/2004   

Enhanced input peripheral

 

Davis, Bruce L.

6714683    US    08/24/2000   

Wavelet based feature modulation watermarks and related applications

 

Tian, Jun

6683966    US    10/11/2000   

Watermarking recursive hashes into frequency domain regions

 

Tian, Jun

7181042    US    10/09/2003   

Digital authentication with digital and analog documents

 

Tian, Jun

11/675505    US    02/15/2007   

Digital authentication with digital and analog documents

 

Tian, Jun

6763122    US    10/23/2000   

Watermarking an image in color plane separations and detecting such watermarks

 

Rodriguez, Tony

6973197    US    05/22/2002   

Watermarking with separate application of the grid and payload signals

 

Miller, Marc

7039214    US    06/14/2002   

Embedding watermark components during separate printing stages

 

Miller, Marc D.

7346776    US    12/06/2000   

Authenticating media signals by adjusting frequency characteristics to reference
values

 

Levy, Kenneth L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6961444    US    09/10/2001   

Time and object based masking for video watermarking

 

Levy, Kenneth L.

7197164    US    11/01/2005   

Time-varying video watermark

 

Levy, Kenneth L.

12/050820    US    03/18/2008   

Watermarking a media signal by adjusting frequency domain values and adapting to
the media signal

 

Levy, Kenneth L.

6631198    US    06/19/2000   

Perceptual modeling of media signals based on local contrast and directional
edges

 

Hannigan, Brett T.

6633654    US    12/13/2000   

Perceptual modeling of media signals based on local contrast and directional
edges

 

Hannigan, Brett T.

7088844    US    10/10/2003   

Perceptual modeling of media signals based on local contrast and directional
edges

 

Hannigan, Brett T.

7483547    US    08/02/2006   

Perceptual modeling of media signals for data hiding

 

Hannigan, Brett T.

12/360549    US    01/27/2009   

Perceptual modeling of media signals for data hiding

 

Hannigan, Brett T.

6788800    US    07/25/2000   

Authenticating objects using embedded data

 

Carr, J. Scott

6823075    US    02/02/2001   

Authentication watermarks for printed objects and related applications

 

Perry, Burt W.

AU277147    AU    07/24/2001   

Authentication watermarks for printed objects and related applications

 

Perry, Burt W.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

EP01954933.6    EP    07/24/2001   

Authentication watermarks for printed objects and related applications

 

Perry, Burt W.

JP2002-514649    JP    07/24/2001   

Authentication watermarks for printed objects and related applications

 

Perry, Burt W.

7298864    US    02/15/2001   

Digital watermarks as a gateway and control mechanism

 

Jones, Kevin C.

11/943361    US    11/20/2007   

Digital watermarks as a gateway and control mechanism

 

Jones, Kevin C.

7111168    US    02/21/2001   

Digital watermarking systems

 

Lofgren, Neil

7142691    US    03/16/2001   

Watermark embedding functions in rendering description files

 

Levy, Kenneth L.

10/028751    US    12/21/2001   

Watermark systems for media

 

Levy, Kenneth L.

7123740    US    12/21/2001   

Watermark systems and methods

 

Mckinley, Tyler J.

7412072    US    07/10/2002   

Variable message coding protocols for encoding auxiliary data in media signals

 

Sharma, Ravi K.

10/973934    US    10/25/2004   

Digital watermarking apparatus and methods

 

Hannigan, Brett T.

11/530391    US    09/08/2006   

Systems and methods facilitating communication with remote computers

 

Seder, Phillip Andrew

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

11/548167    US    10/10/2006   

Watermark systems and methods

 

Mckinley, Tyler J.

11/564225    US    11/28/2006   

Watermark embedding functions adapted for transmission channels

 

Levy, Kenneth L.

12/116633    US    05/07/2008   

Systems and methods facilitating communication with remote computers

 

Lofgren, Neil E.

7778442    US    08/11/2008   

Variable message coding protocols for encoding auxiliary data in media signals

 

Sharma, Ravi K.

12/331129    US    12/09/2008   

Media methods and systems

 

Levy, Kenneth L.

AU277047    AU    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

CA2416530    CA    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

DE60127689    DE    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

EP07004478.9    EP    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

FR1311973    FR    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

GB1311973    GB    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

JP2002-514579    JP    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

KR10-0865249    KR    01/20/2003   

Using embedded data with file sharing

 

Levy, Kenneth L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7020303    US    03/16/2001   

Feature-based watermarks and watermark detection strategies

 

Levy, Kenneth L.

7305104    US    11/17/2004   

Authentication of identification documents using digital watermarks

 

Carr, J. Scott

7424131    US    02/03/2005   

Authentication of physical and electronic media objects using digital watermarks

 

Alattar, Adnan M.

7508955    US    10/26/2007   

Authentication of objects using steganography

 

Carr, J. Scott

12/207211    US    09/09/2008   

Authentication of physical and electronic media objects using digital watermarks

 

Alattar, Adnan M.

12/406802    US    03/18/2009   

Steganographic encoding methods and apparatus

 

Carr, J. Scott

6694041    US    10/11/2000   

Halftone watermarking and related applications

 

Brunk, Hugh L.

6760464    US    04/20/2001   

Halftone watermarking and related applications

 

Brunk, Hugh L.

7020349    US    02/17/2004   

Halftone watermarking and related applications

 

Brunk, Hugh L.

6993154    US    05/28/2004   

Measuring digital watermark strength using error correction coding metrics

 

Brunk, Hugh L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7098931    US    05/15/2001   

Image management system and methods using digital watermarks

 

Patterson, Phillip R.

6664976    US    03/13/2002   

Image management system and methods using digital watermarks

 

Lofgren, Neil E.

6483927    US    06/28/2001   

Synchronizing readers of hidden auxiliary data in quantization-based data hiding
schemes

 

Brunk, Hugh L.

6580809    US    03/22/2002   

Quantization-based data hiding employing calibration and locally adaptive
quantization

 

Stach, John

7076082    US    11/18/2002   

Media signal filtering for use in digital watermark reading

 

Sharma, Ravi K.

7454033    US    03/22/2002   

Quantization-based data hiding employing calibration and locally adaptive
quantization

 

Stach, John

7376242    US    12/19/2003   

Quantization-based data embedding in mapped data

 

Bradley, Brett A.

7391881    US    07/11/2006   

Curve fitting for synchronizing readers of hidden auxiliary data

 

Sharma, Ravi K.

7769202    US    05/20/2008   

Quantization-based data embedding in mapped data

 

Bradley, Brett A.

12/273423    US    11/18/2008   

Signal embedding and detection using circular structures in a transform domain
of a media signal

 

Stach, John

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6608911    US    08/06/2001   

Digitally watermaking holograms for use with smart cards

 

Lofgren, Neil

6782115    US    10/28/2002   

Watermark holograms

 

Decker, Stephen K.

6882737    US    06/18/2003   

Digitally watermarking holograms for identity documents

 

Lofgren, Neil E.

11/090968    US    03/23/2005   

Digitally watermarking holograms

 

Decker, Stephen K.

09/952475    US    09/11/2001   

Content sensitive connected content

 

Levy, Kenneth L.

7248715    US    09/20/2001   

Digitally watermarking physical media

 

Levy, Kenneth L.

6320680    US    06/18/1998   

Stochastic scanning documents to change moire effects

 

Rhoads, Geoffrey B.

6631015    US    08/15/2001   

Stochastic scanning documents to change moire effects

 

Rhoads, Geoffrey B.

7656565    US    10/03/2003   

Exploiting random motion during scanning to yield improved image

 

Rhoads, Geoffrey B.

12/694518    US    01/27/2010    7246239    US    08/23/2001   

Digital watermarks for checking authenticity of printed objects

 

Rodriguez, Tony F.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7277468    US    09/10/2001   

Measuring quality of service of broadcast multimedia signals using digital
watermark analyses

 

Tian, Jun

7607016    US    10/26/2001   

Including a metric in a digital watermark for media authentication

 

Brunk, Hugh L.

11/779061    US    07/17/2007   

Digital watermarks for checking authenticity of printed objects

 

Rodriguez, Tony F.

7656930    US    10/02/2007   

Assessing quality of service using digital watermark information

 

Tian, Jun

12/582398    US    10/20/2009   

Benchmarks for digital watermarking

 

Brunk, Hugh L.

JP4199540    JP    10/10/2001   

Halftone watermarking and related applications

 

Brunk, Hugh L.

JP4187749    JP    03/24/2006   

Halftone watermarking and related applications

 

Brunk, Hugh L.

7756892    US    09/11/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

11/925594    US    10/26/2007   

Using object identifiers with content distribution

 

Levy, Kenneth L.

6366680    US    11/22/1999   

Adjusting an electronic camera to acquire a watermarked image

 

Brunk, Hugh

6546116    US    11/13/2001   

Adjusting an electronic camera to acquire an image

 

Brunk, Hugh

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7266704    US    04/18/2002   

User-friendly rights management systems and methods

 

Levy, Kenneth L.

7587601    US    06/14/2005   

Digital watermarking methods and apparatus for use with audio and video content

 

Levy, Kenneth L.

11/208441    US    08/19/2005   

Rights management systems and methods using digital watermarking

 

Levy

11/847914    US    08/30/2007   

Rights management system and methods

 

Levy, Kenneth L.

11/865557    US    10/01/2007   

Rights management systems and methods using content identifiers

 

Levy, Kenneth L.

6965683    US    12/20/2001   

Routing networks for use with watermark systems

 

Hein, Iii, William C.

7369676    US    11/15/2005   

Routing networks for use with content linking systems

 

Hein, Iii, William C.

7747037    US    05/06/2008   

Routing networks for use with content linking systems

 

Hein, Iii, William C.

6975744    US    12/20/2001   

Detection of multiple watermarks and improved watermark calibration signals

 

Sharma, Ravi K.

7389420    US    10/18/2001   

Content authentication and recovery using digital watermarks

 

Tian, Jun

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/138198    US    06/12/2008   

Content authentication and recovery using digital watermarks

 

Tian, Jun

6993150    US    01/17/2002   

Halftone primitive watermarking and related applications

 

Haynes, Mark E.

10/053488    US    11/02/2001   

Parallel processing of digital watermarking operations

 

Mckinley, Tyler J.

11/371374    US    03/07/2006   

Batch identifier registration and embedding in media signals

 

Mckinley, Tyler J.

6993149    US    09/25/2001   

Embedding digital watermarks in spot colors

 

Brunk, Hugh L.

6763124    US    02/11/2002   

Embedding digital watermarks in spot colors

 

Alattar, Osama M.

10/122141    US    04/12/2002   

Watermark systems and methods

 

Anglin, Hugh W.

7046819    US    04/24/2002   

Encoded reference signal for digital watermarks

 

Sharma, Ravi K.

7489801    US    05/16/2006   

Encoding and decoding signals for digital watermarking

 

Sharma, Ravi K.

7706570    US    02/09/2009   

Encoding and decoding auxiliary signals

 

Sharma, Ravi K.

12/768519    US    04/27/2010   

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7502759    US    05/02/2002   

Digital watermarking methods and related toy and game applications

 

Hannigan, Brett T.

12/400476    US    03/09/2009   

Methods and related toy and game applications using encoded information

 

Hannigan, Brett T.

10/172733    US    06/13/2002   

Watermarking to set video usage permissions

 

Davis, Bruce L.

7263202    US    06/13/2002   

Watermarking to control video recording

 

Davis, Bruce L.

10/172735    US    06/13/2002   

Watermarking and electronic program guides

 

Davis, Bruce L.

7697718    US    07/10/2007   

Methods employing topical subject criteria in video processing

 

Davis, Bruce L.

7778441    US    07/10/2007   

Methods employing topical subject criteria in video processing

 

Davis, Bruce L.

12/758616    US    04/10/2010   

Methods employing stored preference data to identify video of interest to a
cosumer

 

Davis, Bruce L.

6442283    US    01/11/1999   

Multimedia data embedding

 

Tewfik, Ahmed

6751337    US    08/26/2002   

Digital watermark detecting with weighting functions

 

Tewfik, Ahmed

7454034    US    06/15/2004   

Digital watermarking of tonal and non-tonal components of media signals

 

Tewfik, Ahmed

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/273479    US    11/18/2008   

Multimedia data embedding and decoding

 

Tewfik, Ahmed

7151854    US    09/05/2002   

Pattern recognition of objects in image streams

 

Shen, Lance Lixin

7684623    US    12/19/2006   

Pattern recognition of objects in image streams

 

Shen, Lance Lixin

7027612    US    09/11/2002   

Marking physical objects and related systems and methods

 

Patterson, Philip R.

10/275197    US    04/30/2001   

Digital watermarking systems

 

Sharma, Ravi K

7577841    US    11/19/2002   

Watermark placement in watermarking of time varying media signals

 

Celik, Mehmet U.

7187780    US    12/13/2002   

Image processing methods using reversible watermarking

 

Tian, Jun

7515730    US    12/13/2002   

Progressive image quality control using watermarking

 

Tian, Jun

10/435612    US    05/08/2003   

Transforming data files into logical storage units for auxiliary data through
reversible watermarks

 

Lofgren, Neil E.

7542587    US    03/06/2007   

Content processing methods using reversible watermarking

 

Tian, Jun

12/419830    US    04/07/2009   

Progressive image quality control using watermarking

 

Tian, Jun

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/476844    US    06/02/2009   

Content processing methods using reversible watermarking

 

Tian, Jun

7561714    US    12/12/2002   

Reversible watermarking

 

Tian, Jun

7006662    US    05/08/2003   

Reversible watermarking using expansion, rate control and iterative embedding

 

Alattar, Adnan M.

7599518    US    02/28/2006   

Reversible watermarking using expansion, rate control and iterative embedding

 

Alattar, Adnan M.

12/574626    US    10/06/2009    7231061    US    01/21/2003   

Adaptive prediction filtering for digital watermarking

 

Bradley, Brett A.

7688996    US    06/12/2007   

Adaptive prediction filtering for digital watermarking

 

Bradley, Brett A.

12/750579    US    03/30/2010   

Adaptive prediction filtering for encoding/decoding digital signals in media
content

 

Bradley, Brett A.

7020304    US    01/22/2003   

Digital watermarking and fingerprinting including synchronization, layering,
version control, and compressed embedding

 

Alattar, Adnan M.

11/389560    US    03/23/2006   

Digital watermarking and fingerprinting including synchronization, layering,
version control, and compressed embedding

 

Alattar

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6512837    US    10/11/2000   

Watermarks carrying content dependent signal metrics for detecting and
characterizing signal alteration

 

Ahmed, Farid

6771797    US    01/27/2003   

Watermarks carrying content dependent signal metrics for detecting and
characterizing signal alteration

 

Ahmed, Farid

7065228    US    10/31/2002   

Injection molding process including digital watermarking and articles
manufactured from injection molding process

 

Brundage, Trent J.

7162052    US    02/05/2003   

Steganographically encoding specular surfaces

 

Brundage, Trent J.

7403633    US    01/09/2007   

Steganographically encoding metallic, shiny or specular surfaces

 

Brundage, Trent J.

7760906    US    07/22/2008   

Steganographic encoding

 

Brundage, Trent J.

7254249    US    02/20/2003   

Embedding location data in video

 

Rhoads, Geoffrey B.

11/835142    US    08/07/2007   

embedding location data in video

 

Rhoads, Geoffrey B.

7502937    US    03/04/2003   

Digital watermarking security systems

 

Mckinley, Tyler J.

12/401394    US    03/10/2009   

Decoding information to allow access to computerized systems

 

Mckinley, Tyler J.

10/423489    US    04/25/2003   

Image management system and methods using digital watermarks

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7197160    US    04/25/2003   

Geographic information systems using digital watermarks

 

Rhoads, Geoffrey B.

7502490    US    10/04/2006   

Geographic information systems using digital watermarks

 

Rhoads, Geoffrey B.

12/401412    US    03/10/2009   

Systems and methods using identifying data derived or extracted from video,
audio or images

 

Rhoads, Geoffrey B.

6577746    US    12/28/1999   

Watermark-based object linking and embedding

 

Evans, Douglas B.

6917691    US    05/29/2003   

Substituting information based on watermark-enable linking

 

Evans, Douglas B.

7209573    US    06/03/2005   

Substituting images in copies based on digital watermarks

 

Evans, Douglas B.

7362879    US    04/24/2007   

Substituting objects based on steganographic encoding

 

Evans, Douglas B.

7773770    US    04/22/2008   

Substituting or replacing components in media objects based on steganographic
encoding

 

Evans, Douglas B.

7519819    US    05/29/2002   

Layered security in digital watermarking

 

Bradley, Brett Alan

10/449827    US    05/29/2003   

Layered security in digital watermarking

 

Brett T. Hannigan

12/422715    US    04/13/2009   

Layered security in digital watermarking

 

Bradley, Brett Alan

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6594373    US    07/19/2000   

Multi-carrier watermarks using carrier signals modulated with auxiliary messages

 

Gustafson, Ammon E.

6915002    US    07/14/2003   

Multi-carrier watermarks using carrier signals modulated with auxiliary messages

 

Gustafson, Ammon E.

7567721    US    08/06/2003   

Digital watermarking of low bit rate video

 

Alattar, Adnan M.

12/510983    US    07/28/2009   

Digital watermarking of low bit rate video

 

Alattar, Adnan M.

7152021    US    08/06/2003   

Computing distortion of media signals embedded data with repetitive structure
and log-polar mapping

 

Alattar, Adnan M.

7529647    US    12/19/2006   

Computing distortion of media signals using embedded data with repetitive
structure and log-polar mapping

 

Alattar, Adnan M.

11/622373    US    01/11/2007   

Methods utilizing steganography

 

Carr, Scott J.

6625297    US    02/10/2000   

Self-orienting watermarks

 

Bradley, Brett A.

6993153    US    09/23/2003   

Self-orienting watermarks

 

Bradley, Brett A.

10/686547    US    10/14/2003   

Digital watermarking for identification documents

 

Carr, J. Scott

11/527361    US    09/25/2006   

Identification document and related methods

 

Brundage, Trent J.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

11/877463    US    10/23/2007   

Detecting media areas likely of hosting watermarks

 

Brundage, Trent J.

6650761    US    06/29/1999   

Watermarked business cards and methods

 

Rodriguez, Tony F.

7377421    US    04/02/2004   

Methods and systems for interacting with printed articles, such as posters

 

Rhoads, Geoffrey B.

11/058917    US    02/15/2005   

Collateral data combined with user characteristics to select web site

 

Rhoads, Geoffrey B.

7628320    US    05/23/2008   

Methods and systems for interacting with physical objects

 

Rhoads, Geoffrey B.

12/633646    US    12/08/2009   

Methods and systems for interacting with physical objects

 

Rhoads, Geoffrey B.

10/723181    US    11/26/2003   

Automated methods for distinguishing copies from original printed objects

 

Rodriguez, Tony F.

7763179    US    12/19/2003   

Color laser engraving and digital watermarking

 

Levy, Kenneth L.

6674876    US    09/14/2000   

Watermarking in the time-frequency domain

 

Hannigan, Brett T.

7330562    US    01/05/2004   

Watermarking in the time-frequency domain

 

Hannigan, Brett T.

7711144    US    02/12/2008   

Watermarking employing the time-frequency domain

 

Hannigan, Brett T.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/773536    US    05/04/2010   

Signal hiding employing feature modification

 

Hannigan, Brett T.

10/794395    US    03/05/2004   

Camera, camera accessories for reading digital watermarks, digital watermarking
method and systems, and embedding digital watermarks with metallic inks

 

Brundage, Trent J.

EP04718025.2    EP    03/05/2004   

Camera and digital watermarking systems and methods

 

Brundage, Trent J.

JP2006-509158    JP    03/05/2004   

Camera and digital watermarking systems and methods

 

Brundage, Trent J.

7606790    US    03/03/2004   

Integrating and enhancing searching of media content and biometric databases

 

Levy, Kenneth L.

12/582572    US    10/20/2009   

Integrating and enhancing searching of media content and biometric databases

 

Levy, Kenneth L.

7352878    US    04/15/2004   

Human perceptual model applied to rendering of watermarked signals

 

Reed, Alastair M.

12/057745    US    03/28/2008   

Perceptability model applied to watermark signals

 

Reed, Alastair M.

6724914    US    10/16/2001   

Progressive watermark decoding on a distributed computing platform

 

Brundage, Trent J.

7227972    US    04/20/2004   

Progressive watermark decoding on a distributed computing platform

 

Brundage, Trent J.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7676060    US    06/05/2007   

Distributed content identification

 

Brundage, Trent J.

12/720555    US    03/09/2010   

Distributed decoding of digitally encoded media signals

 

Brundage, Trent J.

6766102    US    09/20/1999   

Methods for reading watermarks in unknown data types, and dvd drives with such
functionality

 

Rhoads, Geoffrey B.

10/841970    US    05/06/2004   

Methods for reading watermarks in unknown data types, and dvd drives with such
functionality

 

Inventor: Geoffrey B. Rhoads

7392394    US    06/10/2004   

Digital watermarking with variable orientation and protocols

 

Levy, Kenneth L.

12/145373    US    06/24/2008   

Digital watermarking with variable orientation and protocols

 

Levy, Kenneth L.

10/871349    US    06/17/2004   

Watermarking electronic text documents

 

Alattar, Adnan M.

7570781    US    07/07/2004   

Embedded data in gaming objects for authentication and association of behavior
information

 

Rhoads, Geoffrey B.

12/534539    US    08/03/2009   

Interactive gaming objects

 

Rhoads, Geoffrey B.

7213757    US    09/13/2004   

Emerging security features for identification documents

 

Jones, Robert L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7427030    US    05/08/2007   

Security features for objects and method regarding same

 

Jones, Robert L.

7762468    US    09/22/2008   

Readers to analyze security features on objects

 

Jones, Robert L.

7443537    US    09/29/2004   

Methods and apparatuses for printer recalibration

 

Reed, Alastair M.

12/105647    US    04/18/2008   

Methods and apparatuses for printer calibration

 

Reed, Alastair M.

12/259720    US    10/28/2008   

Methods and apparatuses for printer calibration

 

Reed, Alastair M.

7480393    US    12/10/2004   

Optimized digital watermarking functions for streaming data

 

Gustafson, Ammon E.

12/356489    US    01/20/2009   

Optimized digital watermarking functions for streaming data

 

Gustafson, Ammon E.

11/051502    US    02/03/2005   

Digital watermarking image signals on-chip and photographic travel logs through
dgital watermarking

 

Rodriguez, Tony F.

11/672330    US    02/07/2007   

Digital watermarking methods, systems and apparatus

 

Rodriguez, Tony F.

7616777    US    02/07/2007   

Digital watermarking methods, systems and apparatus

 

Rodriguez, Tony F.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/564754    US    09/22/2009   

Watermarking methods, systems and apparatus

 

Inventors: Tony F. Rodriguez

11/082179    US    03/15/2005   

Watermark payload encryption methods and systems

 

Sharma, Ravi K.

11/084689    US    03/17/2005   

Digital watermarking for workflow

 

Levy, Kenneth L.

7370190    US    04/06/2005   

Data processing systems and methods with enhanced bios functionality

 

Calhoon, Sean

12/115341    US    05/05/2008   

Data processing systems and methods

 

Calhoon, Sean

6899475    US    01/30/2002   

Watermarking a page description language file

 

Walton, Scott E

11/142827    US    05/31/2005   

Watermarking a page description language file

 

Walton, Scott E

7450734    US    06/13/2005   

Digital asset management, targeted searching and desktop searching using digital
watermarks

 

Rodriguez, Tony F.

11/152685    US    06/13/2005   

Metadata management and generation using digital watermarks

 

Rodriguez

12/211620    US    09/16/2008   

Internet and database searching with handheld devices

 

Rodriguez, Tony F.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

JP2007-518107    JP    06/13/2005   

Digital asset management, targeted searching and desktop searching using digital
watermarks

 

Rodriguez, Tony F.

6952485    US    09/11/2000   

Watermark encoding and decoding in imaging devices and imaging device interfaces

 

Davidson, Clayton L.

7657057    US    10/04/2005   

Watermark encoding and decoding

 

Davidson, Clayton L.

12/698651    US    02/02/2010   

Watermark decoding from streaming media

 

Davidson, Clayton L.

11/244907    US    10/05/2005   

Linking from paper invoices and statements to on-line resources

 

Brundage, Trent J.

6970886    US    05/25/2000   

Consumer driven methods for associating content indentifiers with related web
addresses

 

Conwell, William Y.

11/286134    US    11/23/2005   

Consumer driven methods for associating content identifiers with related web
addresses

 

Conwell, William Y.

7043048    US    06/01/2000   

Capturing and encoding unique user attributes in media signals

 

Ellingson, Eric E.

7769208    US    05/08/2006   

Capturing and encoding unique user attributes in media signals

 

Ellingson, Eric E.

7072487    US    01/26/2001   

Watermark detection using adaptive color projections

 

Reed, Allister

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

11/427265    US    06/28/2006   

Digital watermark detection using predetermined color projections

 

Reed, Allister

7249257    US    04/10/2001   

Digitally watermarked maps and signs and related navigational tools

 

Brundage, Trent J.

11/537965    US    10/02/2006   

Digital watermarked imagery, video, maps and signs

 

Brundage, Trent

7506169    US    07/23/2007   

Digital watermarking maps and signs, and related navigational tools

 

Brundage, Trent J.

12/405937    US    03/17/2009   

Handheld devices and methods for extracting data

 

Brundage,Trent

7194106    US    04/03/2003   

Creating electronic forms through digital watermarking

 

Brundage, Trent J.

7738658    US    03/20/2007   

Electronic forms including digital watermarking

 

Brundage, Trent J.

12/814138    US    06/11/2010   

Electronic forms using indicia, sometimes hidden indicia

 

Brundage, Trent J.

7218751    US    06/29/2001   

Generating super resolution digital images

 

Reed, Alastair M.

11/748851    US    05/15/2007   

Methods for generating enhanced digital images

 

Reed, Alastair M.

7346184    US    05/02/2000   

Processing methods combining multiple frames of image data

 

Carr, J. Scott

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/050000    US    03/17/2008   

Methods combining multiple frames of image data

 

Carr, J. Scott

7508944    US    06/02/2000   

Using classification techniques in digital watermarking

 

Brunk, Hugh L.

12/408529    US    03/20/2009   

Using classification techniques in digital watermarking

 

Brunk, Hugh L.

7657064    US    09/26/2000   

Methods of processing text found in images

 

Conwell, William Y.

12/691608    US    01/21/2010   

Method and systems for processing text found in images

 

Conwell, William Y.

CA2502232    CA    10/14/2003   

Identification document and related methods

 

Brundage, Trent J.

EP03779118.3    EP    10/14/2003   

Identification document and related methods

 

Brundage, Trent J.

HK06100621.1    HK    10/14/2003   

Identification document and related methods

 

Brundage, Trent J.

EP01942456.3    EP    01/11/2001   

Authenticating metadata and embedding metadata in watermarks of media signals

 

Davis, Bruce L.

JP2001-552328    JP    01/11/2001   

Authenticating metadata and embedding metadata in watermarks of media signals

 

Davis, Bruce L.

KR10-0865247    KR    01/11/2001   

Authenticating metadata and embedding metadata in watermarks of media signals

 

Davis, Bruce L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

7392392    US    12/13/2001   

Forensic digital watermarking with variable orientation and protocols

 

Levy, Kenneth L.

EP02797258.7    EP    12/09/2002   

Forensic digital watermarking with variable orientation and protocols

 

Levy, Kenneth L.

JP2003-553418    JP    12/09/2002   

Forensic digital watermarking with variable orientation and protocols

 

Levy, Kenneth L.

EP03790079.2    EP    11/26/2003   

Systems and methods for authentication of print media

 

Rodriguez, Tony F.

JP4510643    JP    11/26/2003   

Systems and methods for authentication of print media

 

Rodriguez, Tony F.

EP05722787.8    EP    02/03/2005   

Digital watermarking image signals on-chip and photographic travel logs through
digital watermarking

 

Rodriguez, Tony F.

JP2006-552319    JP    02/03/2005   

Digital watermarking image signals on-chip and photographic travel logs through
digital watermarking

 

Rodriguez, Tony F.

EP05729199.9    EP    03/18/2005   

Watermark payload encryption methods and systems

 

Sharma, Ravi K.

6735324    US    07/31/2000   

Digital watermarks and trading cards

 

Mckinley, Tyler J.

6961442    US    03/09/2001   

Watermarking a carrier on which an image will be placed or projected

 

Hannigan, Brett T.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

5710834    US    05/08/1995   

Method and apparatus responsive to a code signal conveyed through a graphic
image

 

Rhoads, Geoffrey B.

5748783    US    05/08/1995   

Method and apparatus for robust information coding

 

Rhoads, Geoffrey B.

6959098    US    11/30/1999   

Method and system for determining image transformation

 

Alattar, Adnan M.

7010144    US    01/13/2000   

Associating data with images in imaging systems

 

Davis, Bruce L.

7143949    US    04/05/2000   

Internet-linking scanner

 

Hannigan, Brett T.

7191156    US    05/01/2000   

Digital watermarking systems

 

Seder, Phillip Andrew

09/562517    US    05/01/2000   

Audio and video content-based methods

 

Davis, Bruce L.

7689532    US    07/20/2000   

Using embedded data with file sharing

 

Levy, Kenneth L.

09/697015    US    10/25/2000   

Access control system and methods

 

Davis, Bruce L.

6513717    US    12/07/2000   

Integrated cursor control and scanner device

 

Hannigan, Brett T.

7068809    US    08/27/2001   

Segmentation in digital watermarking

 

Stach, John

6975745    US    10/25/2001   

Synchronizing watermark detectors in geometrically distorted signals

 

Bradley, Brett A.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

10/086180    US    02/25/2002   

Distribution and use of trusted photos

 

Davis, Bruce L.

6987861    US    03/19/2002   

Security arrangements for printed documents

 

Rhoads, Geoffrey B.

7072490    US    11/22/2002   

Symmetry watermark

 

Stach, John

11/875551    US    10/19/2007   

Wireless methods and devices employing steganography

 

Rhoads, Geoffrey B.

12/244531    US    10/02/2008   

Methods and systems for user-association of visual stimuli with corresponding
responses

 

Rhoads, Geoffrey B.

12/543414    US    08/18/2009   

Watermark placement in watermarking of time varying media signals

 

Celik, Mehmet U.

12/555618    US    09/08/2009   

Processing audio or video content with multiple watermark layers

 

Levy, Kenneth L.

12/644534    US    12/22/2009   

Identification documents and authentication of such documents

 

Carr, J. Scott

12/687687    US    01/14/2010   

Digital watermarking video captured from airborne platforms

 

Rhoads, Geoffrey B.

12/689453    US    01/19/2010   

Controlling use of audio or image content

 

Rhoads, Geoffrey B.

12/689465    US    01/19/2010   

Connected audio content

 

Levy, Kenneth L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/692451    US    01/22/2010   

Watermark synchronization signals conveying payload dataS

 

harma, Ravi K.

12/692470    US    01/22/2010   

Assessing quality of service using digital watermark information

 

Tian, Jun

12/711906    US    02/24/2010   

Methods and apparatus to process imagery or audio content

 

Rhoads, Geoffrey B.

12/727838    US    03/19/2010   

System for managing display and retrieval of image content on a network with
image identification and linking to network content

 

Ramos, Daniel O.

12/750532    US    03/30/2010   

Content identification and management in content distribution networks

 

Levy, Kenneth L.

12/755145    US    04/06/2010   

Color image or video processing

 

Reed, Alastair M.

12/755149    US    04/06/2010   

Color image or video processing

 

Reed, Alastair M.

12/755160    US    04/06/2010   

Audio processing

 

Rhoads, Geoffrey B.

12/755167    US    04/06/2010   

Steganographic encoding for video and images

 

Rhoads, Geoffrey B.

12/759311    US    04/13/2010   

Methods for analyzing electronic media including video and audio

 

Rhoads, Geoffrey B.

12/761230    US    04/15/2010   

Watermark systems and methods

 

Anglin, Hugh

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/762957    US    04/19/2010   

Location-based arrangements employing mobile devices

 

Rhoads, Geoffrey B.

12/763847    US    04/20/2010   

Audio and video signal processing

 

Rhoads, Geoffrey B.

12/777524    US    05/11/2010   

Wireless methods and devices employing plural-bit data derived from audio
information

 

Rhoads, Geoffrey B.

12/787225    US    05/25/2010   

Methods and systems for steganographic processing

 

Rhoads, Geoffrey B.

12/787235    US    05/25/2010   

Digital authentication with analog documents

 

Rhoads, Geoffrey B.

12/814218    US    06/11/2010   

Digital watermarking in data representing color channels

 

Reed, Alastair M.

12/820744    US    06/22/2010   

Audio-based, location-related methods

 

Rhoads, Geoffrey B.

12/821956    US    06/23/2010   

Method and apparatus for associating identifiers with content

 

Rhoads, Geoffrey B.

12/826525    US    06/29/2010   

Routing networks for use with content linking systems

 

Hein, William C., Iii

12/831116    US    07/06/2010   

Error processing of steganographic message signals

 

Rhoads, Geoffrey B.

12/835535    US    07/13/2010   

Using embedded data with file sharing

 

Levy, Kenneth L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/835542    US    07/13/2010   

Encoding and decoding media signals

 

Rhoads, Geoffrey B.

12/839110    US    07/19/2010   

Content objects with computer instructions steganographically encoded therein,
and associated methods

 

Rhoads, Geoffrey B.

12/839907    US    07/20/2010   

Wireless mobile phone methods

 

Rhoads, Geoffrey B

12/840073    US    07/20/2010   

Steganographic encoding

 

Brundage, Trent J

12/844633    US    07/27/2010   

Color laser engraving

 

Levy, Kenneth L.

12/844651    US    07/27/2010   

Apparatus to analyze security features on objects

 

Reed, Alastair M.

12/849514    US    08/03/2010   

Bi-directional image capture methods and apparatuses

 

Ellingson, Eric E.

12/849726    US    08/03/2010   

Quantization-based data embedding in mapped data

 

Bradley, Brett A.

12/852253    US    08/03/2010   

Methods and devices involving imagery and gestures

 

Rhoads, Geoffrey B.

12/853964    US    08/10/2010   

Substituting or replacing components in sound based on steganographic encoding

 

Evans, Douglas B.

12/858240    US    08/17/2010   

Printing media and methods employing digital watermarking

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

12/858259    US    08/17/2010   

Methods employing topical subject criteria in video processing

 

Davis, Bruce L.

12/858351    US    08/17/2010   

Variable message coding protocols for encoding auxiliary data in media signals

 

Sharma, Ravi K.

12/872989    US    08/31/2010   

Methods for controlling rendering of images and video

 

Rhoads, Geoffrey B.

12/876920    US    09/07/2010   

Methods and devices employing content identifiers

 

Rhoads, Geoffrey B.

11/082217    US    3/15/2005   

Watermark payload encryption for media including multiple watermarks

 

Levy, Kenneth L.

11/152686    US    6/13/2005   

Digital watermarking methods, programs and apparatus

 

Rodriguez; Tony F.; Stach; John; Reed; Alastair M.

12/562883    US    9/18/2009   

Digital watermarking methods, programs and apparatus

 

Rodriguez; Tony F.; Stach; John; Reed; Alastair M.

11/740,140    US    4/25/2007   

Methods and Systems Responsive to Features Sensed From Imagery or Other Data

 

Rhoads, Geoffrey B.

JP2010-158011    JP    6/13/2005   

DIGITAL ASSET MANAGEMENT, TARGETED SEARCHING AND DESKTOP SEARCHING USING DIGITAL
WATERMARKS

 

Rodriguez, Tony F.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

HK9108777.3    HK    5/7/1996   

METHOD OF EMBEDDING A MACHINE READABLE STEGANOGRAPHIC CODE IN A DOCUMENT

 

Rhoads, Geoffrey B.

EP10166581.8    EP    2/14/2001   

WATERMARK ENCODER AND DECODER ENABLED SOFTWARE

 

Ramos, Daniel O

JP2010-049197    JP    3/5/2010   

WATERMARK ENCODER AND DECODER ENABLED SOFTWARE

 

Ramos, Daniel O.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE B



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

SCHEDULE C

TRANSFER OF RIGHTS IN ABANDONED ASSETS

Digimarc Corporation, an Oregon corporation, having offices at 9405 SW Gemini
Drive, Beaverton, OR 97008, (“Licensor”), has granted to IV Digital Multimedia
Inventions LLC, a Delaware limited liability company, having an office at 2711
Centerville Road, Suite 400, Wilmington, DE 19808 (“Licensee”), the exclusive,
worldwide, transferable, sublicensable license of all its rights of any kind
conferred by the patents, patent applications, and provisional patent
applications listed in the attached Appendix.

Licensor assigns to Licensee the rights, if any, to revive prosecution of claims
under such assets and to sue or otherwise enforce any claims under such assets
for past, present or future infringement.

Licensor hereby authorizes the respective patent office or governmental agency
in each jurisdiction to make available to Licensee all records regarding the
Abandoned Assets.

DATED this 5th day of October, 2010.

 

LICENSOR: DIGIMARC CORPORATION By:  

 

  Robert Chamness   Chief Legal Officer and Secretary

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

APPENDIX

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

08/154866

  

US

   11/18/1993   

Method and apparatus for positive identification of audio signals, images, and
other forms of signals with inherent noise

 

Rhoads, Geoffrey B.

08/215289    US    03/17/1994   

Identification/authentication system using robust, distributed coding

 

Rhoads, Geoffrey B.

5862260    US    05/16/1996   

Methods for surveying dissemination of proprietary empirical data

 

Rhoads, Geoffrey B.

09/150147    US    09/09/1998   

Steganographic system

 

Rhoads, Geoffrey B.

09/151492    US    09/11/1998   

Methods and tangible objects employing steganographically encoded date
information

 

Davis, Bruce L.

09/337590    US    06/21/1999   

Electronic payment system for content delivery

 

Rhoads, Geoffrey B.

09/342971    US    06/29/1999   

Advertising employing watermarking

 

Rodriguez, Tony F.

09/343101    US    06/29/1999   

Enhanced input peripheral

 

Davis, Bruce L.

09/343104    US    06/29/1999   

Paper products and physical objects as means to access and control a computer or
to navigate over or act as a portal on a network

 

Rodriguez, Tony F.

09/413117    US    10/06/1999   

Methods for making images

 

Rhoads, Geoffrey B.

09/482749    US    01/13/2000   

Watermark embedder and reader

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

09/491534    US    01/26/2000   

Data transmission by watermark proxy

 

Davis, Bruce L.

09/496380    US    02/02/2000   

System for detecting embedded data in audio notwithstanding variation in
playback speed

 

Rhoads, Geoffrey B.

09/507096    US    02/17/2000   

Associating data with media signals using embedded signals

 

Davis, Bruce L.

09/515826    US    02/29/2000   

Paper products and physical objects as means to access and control a computer or
to navigate over or act as a portal on a network

 

Rodriguez, Tony F.

09/552998    US    04/19/2000   

Watermark technology as applied to irregular objects

 

Hannigan, Brett T.

09/567405    US    05/08/2000   

Postal methods and systems

 

Carr, J. Scott

09/629649    US    08/01/2000   

Postal methods and systems employing digital watermarks

 

Carr, J. Scott

09/633587    US    08/07/2000   

Document management using adhesive notes

 

Rhoads, Geoffrey B.

09/689289    US    10/11/2000   

Printing media and methods employing digital watermarks

 

Carr, J. Scott

09/768941    US    01/23/2001   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

09/800094    US    03/05/2001   

Payment-based systems for internet music

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

09/804679    US    03/12/2001   

Media commerce system employing watermarks

 

Rhoads, Geoffrey B.

09/804692    US    03/12/2001   

Internet media commerce system

 

Rhoads, Geoffrey B.

09/972792    US    10/05/2001   

Embedding information in a digital image digitized from a developed photographic
film

 

Rhoads, Geoffrey B.

10/074680    US    02/11/2002   

Data hiding through arrangement of objects

 

Stach, John

10/109437    US    03/26/2002   

Methods for marking images

 

Rhoads, Geoffrey B.

10/112884    US    03/29/2002   

Smart images and image bookmarks for an internet browser

 

Ramos, Daniel O.

10/121433    US    04/11/2002   

Watermark reading kiosks

 

Seder, Phillip Andrew

10/125053    US    04/12/2002   

Digital watermarking employing noise model

 

Rhoads, Geoffrey B.

10/244143    US    09/12/2002   

Postal meters and systems employing watermarking

 

Rhoads, Geoffrey B.

10/301528    US    11/20/2002   

Postal applications including digital watermarks

 

Carr, J. Scott

10/374672    US    02/25/2003   

Media-independent document security method and apparatus

 

Rhoads, Geoffrey B.

10/791213    US    03/01/2004   

Applying digital watermarks using printing process correction

 

Reed, Alastair M.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

11/359756    US    02/21/2006   

User control and activation of watermark enabled objects

 

Rhoads

11/671869    US    02/06/2007   

Methods and devices employing content identifiers

 

Rhoads, Geoffrey B.

60/056968    US    08/26/1997   

Video watermarking

 

Rhoads, Geoffrey B.

60/134782    US    05/19/1999   

Methods and systems employing digital watermarking

 

Rhoads, Geoffrey B.

60/263490    US    01/22/2001   

Methods, apparatus and programs for generating and utilizing content signatures

 

Brunk, Hugh L.

60/350505    US    01/18/2002   

Data hiding through arrangement of objects

 

Stach, John

90/005829    US    10/20/2000   

Steganographic systemRhoads,

 

Geoffrey B.

90/005911    US    01/16/2001   

Signal processing to hide plural-bit information in image, video, and audio data

 

Rhoads, Geoffrey B.

AU2005205804    AU    09/02/2005   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

AU48513/00    AU    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

AU51457/00

  

AU

   05/18/2000   

Methods and systems employing digital watermarking in music and other media

 

Rhoads, Geoffrey, B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

CA2301218    CA    08/24/1998   

Method and apparatus for watermarking video images

 

Davidson, Clay

CH1389011    CH    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

EP1003324    EP    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

EP00110633.5    EP    05/18/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Grossi, Brian J.

EP1049320    EP    05/07/1996   

Initiating a link between computers based on the decoding of an address
steganographically embedded in an audio object

 

Rhoads, Geoffrey B.

EP00930749.7    EP    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

EP00973865.9    EP    10/25/2000   

Methods for optimizing watermark detection

 

Rhoads, Geoffrey B.

EP1137251    EP    05/07/1996   

Use of calibration data steganographically embedded in the transform domain to
discern image distortion

 

Rhoads, Geoffrey B.

EP01933210.5    EP    05/08/2001   

Envelopes and printed documents employing digital watermarks

 

Carr, J. Scott

EP1372334    EP    05/07/1996   

Method of embedding a machine readable steganographic code

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

EP1389011    EP    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

EP07122522.1    EP    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

EP07123933.9    EP    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

EP0737387    EP    11/16/1994   

Identification/authentication coding method and apparatus

 

Rhoads, Geoffrey B.

EP0824821    EP    05/07/1996   

Steganographical embedding of auxiliary data and calibration data in image data

 

Rhoads, Geoffrey B.

EP1019868    EP    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

EP98942228.2    EP    08/24/1998   

Method and apparatus for watermarking video images

 

Rhoads, Geoffrey B.

EP0959620    EP    11/16/1994   

Video with hidden in-band digital data

 

Rhoads, Geoffrey B.

EP0959621    EP    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

EP99124921.0    EP    11/16/1994   

Method and apparatus for encoding audio with auxiliary digital data

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

GR1372334    GR    05/07/1996   

Method of embedding a machine readable steganographic code

 

Rhoads, Geoffrey B.

GR1389011    GR    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

GR1019868    GR    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

IE1003324    IE    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

IE1389011    IE    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

IE0959620    IE    11/16/1994   

Video with hidden in-band digital data

 

Rhoads, Geoffrey B.

IE0959621    IE    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

IT1372334    IT    05/07/1996   

Method of embedding a machine readable steganographic code

 

Rhoads, Geoffrey B.

IT1019868    IT    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

IT0959621    IT    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

JP08-534258    JP    05/07/1996   

Steganographic system

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

JP2002-538240    JP    10/25/2001   

Digitally marked objects and promotional methods

 

Davis, Bruce L.

JP2004-326916    JP    11/10/2004   

Verification/authentication coding method and device

 

Rhoads, Geoffrey B.

LI1003324    LI    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

LI1137251    LI    05/07/1996   

Use of calibration data steganographically embedded in the transform domain to
discern image distortion

 

Rhoads, Geoffrey B.

LI1372334    LI    05/07/1996   

Method of embedding a machine readable steganographic code

 

Rhoads, Geoffrey B.

LI1389011    LI    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

LU1003324    LU    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

LU1372334    LU    05/07/1996   

Method of embedding a machine readable steganographic code

 

Rhoads, Geoffrey B.

LU1389011    LU    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

LU1019868    LU    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

LU0959620    LU    11/16/1994   

Video with hidden in-band digital data

 

Rhoads, Geoffrey B.

LU0959621    LU    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

MC1003324    MC    05/07/1996   

Forgery-resistant documents with images conveying secret data and related
methods

 

Rhoads, Geoffrey B.

MC1389011    MC    11/16/1994   

A method of embedding a steganographic code in an image signal

 

Rhoads, Geoffrey B.

MC0959620    MC    11/16/1994   

Video with hidden in-band digital data

 

Rhoads, Geoffrey B.

MC0959621    MC    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

PCT/US1994/013366    WO    11/16/1994   

Identification/authentication coding method and apparatus

 

Rhoads, Geoffrey B.

PCT/US1996/006618    WO    05/07/1996   

Steganography systems

 

Rhoads, Geoffrey B.

PCT/US1997/008351    WO    05/16/1997   

Computer system linked by using information in data objects

 

Rhoads, Geoffrey B.

PCT/US1998/017530    WO    08/24/1998   

Method and apparatus for watermarking video images

 

Rhoads, Geoffrey B.

PCT/US2000/013333    WO    05/15/2000   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

PCT/US2000/013798    WO    05/18/2000   

Methods and systems employing digital watermarking in music and other media

 

Rhoads, Geoffrey, B.

PCT/US2000/029455    WO    10/25/2000   

Methods for optimizing watermark detection

 

Rhoads, Geoffrey B.

PCT/US2000/035038    WO    12/21/2000   

Digital watermarks as data proxies

 

Davis, Bruce L.

PCT/US2000/035630    WO    12/28/2000   

Watermark-based personal audio appliance

 

Rhoads, Geoffrey B.

PCT/US2001/000884    WO    01/11/2001   

Watermark embedder and reader

 

Gustafson, Ammon E.

PCT/US2001/002609    WO    01/25/2001   

Connected audio and other media objects

 

Meyer, Joel R.

PCT/US2001/003379    WO    02/01/2001   

Integrating digital watermarks in multimedia content

 

Davis, Bruce L.

PCT/US2001/007373    WO    03/07/2001   

Digital watermark screening and detection strategies

 

Rhoads, Geoffrey B.

PCT/US2001/012571    WO    04/17/2001   

Color adaptive watermarking

 

Reed, Alastair M.

PCT/US2001/014920    WO    05/08/2001   

Envelopes and printed documents employing digital watermarks

 

Carr, J. Scott

PCT/US2001/021268    WO    07/05/2001   

Management of documents and other objects using optical devices

 

Seder, Phillip Andrew

PCT/US2001/022173    WO    07/12/2001   

Wavelet domain watermarks

 

Sharma, Ravi K.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

PCT/US2001/042770    WO    10/16/2001   

User control and activation of watermark enabled objects

 

Rhoads, Geoffrey B.

PCT/US2001/050238    WO    12/19/2001   

Methods, apparatus and programs for generating and utilizing content signatures

 

Brunk, Hugh L.

PCT/US2001/050930    WO    10/25/2001   

Digitally marked objects and promotional methods

 

Davis, Bruce L.

PCT/US2002/015187    WO    05/14/2002   

Content identifiers triggering corresponding responses

 

Rhoads, Geoffrey B.

08/512993    US    08/09/1995   

Security system for photographic identification

 

Rhoads, Geoffrey B.

09/776021    US    02/02/2001   

Steganographic messaging through imagery

 

Rhoads, Geoffrey B.

09/818533    US    03/28/2001   

Arrangement for embedding subliminal data in imaging

 

Rhoads, Geoffrey

09/986170    US    11/07/2001   

Arrangement for embedding subliminal data in imaging

 

Rhoads, Geoffrey B.

10/177650    US    06/20/2002   

Wireless methods and devices employing steganography

 

Levy, Kenneth L.

11/377708    US    03/15/2006   

Authentication of identification documents

 

Rhoads, Geoffrey B.

90/005828    US    10/20/2000   

Methods for controlling systems using control signals embedded in empirical data

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

09/408878    US    09/29/1999   

Protecting images with image markings

 

Powell, Robert D.

EP93112290.7    EP    07/30/1993   

Method and system for digital image signatures

 

Powell, Robert D.

JP05-209924    JP    08/02/1993   

Processing method and system for digitized image mark

 

Powell, Robert D.

JP2007-108405    JP    04/17/2007   

Processing method and system for digital image signature

 

Powell, Robert D.

09/292569    US    04/15/1999   

Digital watermarks

 

Rhoads, Geoffrey B.

09/761349    US    01/16/2001   

Method of producing a security document

 

Rhoads, Geoffrey B.

09/975738    US    10/10/2001   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

10/306768    US    11/26/2002   

Content objects with computer instructions steganographically encoded therein,
and associated methods

 

Rhoads, Geoffrey B.

60/082228    US    04/16/1998   

Watermarking methods, apparatuses, and applications

 

Rhoads, Geoffrey B.

AU48367/99    AU    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

DE69927218.1    DE    07/07/1999   

Digital watermarking and methods for security documents

 

Rhoads, Geofrey B

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

EP99107280.2    EP    04/14/1999   

Digital watermarking and banknotes

 

Rhoads, Geoffrey B.

EP0981113    EP    07/07/1999   

Digital watermarking and methods for security documents

 

Rhoads, Geofrey B.

EP99917532.6    EP    04/14/1999   

Digital watermarking and banknotes

 

Rhoads, Geoffrey B.

FR0981113    FR    07/07/1999   

Digital watermarking and methods for security documents

 

Rhoads, Geofrey B

GB0981113    GB    07/07/1999   

Digital watermarking and methods for security documents

 

Rhoads, Geofrey B

IE0981113    IE    07/07/1999   

Digital watermarking and methods for security documents

 

Rhoads, Geofrey B

JP2000-543918    JP    11/14/1999   

Digital watermarking and banknotes

 

Rhoads, Geoffrey B.

JP2000-563056    JP    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

KR10-2001-7001267    KR    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

LU0981113    LU    07/07/1999   

Digital watermarking and methods for security documents

 

Rhoads, Geofrey B

MC0981113    MC    07/07/1999   

Digital watermarking and methods for security documents

 

Rhoads, Geofrey B

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

PCT/US1999/008252    WO    04/14/1999   

Digital watermarking and banknotes

 

Rhoads, Geoffrey B.

PCT/US1999/014532    WO    06/24/1999   

Digital watermarks and methods for security documents

 

Rhoads, Geoffrey B.

09/234780    US    01/20/1999   

Multiple watermarketing techniques

 

Rhoads, Geoffrey

60/071983    US    01/20/1998   

Determining authenticity of documents using multiple watermaking techniques

 

Rhoads, Geoffrey B.

BR9907105    BR    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

EP00973864.2    EP    10/25/2000   

Methods and systems using multiple watermarks

 

Rhoads, Geoffrey B.

EP1050005    EP    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

IL137370    IL    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

IT1050005    IT    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

JP2000-540514    JP    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

PCT/US1999/001296    WO    01/20/1999   

Multiple watermarking techniques

 

Rhoads, Geoffrey

PCT/US2000/029454    WO    10/25/2000   

Methods and systems using multiple watermarks

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

60/125349    US    03/19/1999   

Pre-filtering to increase watermark signal-to-noise ratio

 

Alattar, Adnan M.

AUPO5218    AU    02/20/1997   

Invisible digital watermarks

 

Johnson, Andrew

PCT/AU1998/000106    WO    02/20/1998   

Invisible digital watermarks

 

Johnson, Andrew

AU18093/00    AU    10/28/1999   

Method and software for evidencing illicit use of a computer system

 

Davis, Bruce, L.

CA2347179    CA    10/28/1999   

Method and software for evidencing illicit use of a computer system

 

Shaw, Gilbert, B.

EP99961538.8    EP    10/28/1999   

Method and software for evidencing illicit use of a computer system

 

Davis, Bruce, L.

JP2000-580066    JP    10/28/1999   

Method and software for evidencing illicit use of a computer system

 

Davis, Bruce, L.

KR10-2001-7005591    KR    10/28/1999   

Method and software for evidencing illicit use of a computer system

 

Davis, Bruce, L.

PCT/US1999/025375    WO    10/28/1999   

Method and software for evidencing illicit use of a computer system

 

Davis, Bruce, L.

10/307497    US    11/27/2002   

Method and apparatus for transaction card security utilizing embedded image data

 

Rhoads, Geoffrey B.

60/109259    US    11/19/1998   

Printing and validation of self validating security documents

 

Carr, Scott Jonathan

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

CY1131769    CY    11/13/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan, Scott

EP1484710    EP    11/13/1999   

Photographic identification document

 

Carr, Jonathan, Scott

EP1131769    EP    11/13/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan, Scott

GR1484710    GR    11/13/1999   

Photographic identification document

 

Carr, Jonathan, Scott

IE1484710    IE    11/13/1999   

Photographic identification document

 

Carr, Jonathan, Scott

IE1131769    IE    11/13/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan, Scott

LU1484710    LU    11/13/1999   

Photographic identification document

 

Carr, Jonathan, Scott

LU1131769    LU    11/13/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan, Scott

MC1484710    MC    11/13/1999   

Photographic identification document

 

Carr, Jonathan, Scott

MC1131769    MC    11/13/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan, Scott

PCT/US1999/027012    WO    11/13/1999   

Printing and validation of self validating security documents

 

Carr, Jonathan, Scott

10/094593    US    03/06/2002   

Identification document including embedded data

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

10/233069    US    08/30/2002   

Digitally watermarking checks and other value documents

 

Carr, J. Scott

60/164619    US    11/10/1999   

Image-based navigation system

 

Rhoads, Geoffey B.

PCT/US2000/032573    WO    11/30/2000   

Embedding and reading imperceptible codes on objects

 

Davis, Bruce L.

PCT/US2002/020832    WO    07/01/2002   

Hiding information out-of-phase in color channels

 

Reed, Alastair M.

PCT/US2002/027954    WO    08/30/2002   

Digitally watermarking checks and other value documents

 

Carr, J. Scott

09/465418    US    12/16/1999   

Counterfeit deterrence system

 

Rhoads, Geoffrey B.

60/112955    US    12/18/1998   

Counterfeit deterrence system

 

Rhoads, Geoffrey B.

AU23695/00    AU    12/16/1999   

Counterfeit deterrence system

 

Rhoads, Geoffrey, B.

CA2355715    CA    12/16/1999   

Counterfeit deterrence system

 

Rhoads, Geoffrey, B.

EP99967414.6    EP    12/16/1999   

Counterfeit deterrence system

 

Rhoads, Geoffrey, B.

JP2000-588925    JP    12/16/1999   

Counterfeit deterrence system

 

Rhoads, Geoffrey, B.

KR10-2001-7007645    KR    12/16/1999   

Counterfeit deterrence system

 

Rhoads, Geoffrey, B.

PCT/US1999/030217    WO    12/16/1999   

Counterfeit deterrence system

 

Rhoads, Geoffrey, B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

09/437357    US    11/10/1999   

Method and apparatus for encoding paper with information

 

Alattar, Adnan M.

PCT/US2000/030694    WO    11/07/2000   

Method and apparatus for encoding paper with information

 

Alattar, Adnan M.

09/553112    US    04/20/2000   

Image patterns that constitute digital watermarks

 

Rodriguez, Tony Forrest

60/131005    US    04/22/1999   

Creating patterns that constitute digital watermarks

 

Rodriguez, Tony Forrest

09/636102    US    08/10/2000   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

60/191778    US    03/24/2000    PCT/US2001/004812    WO    02/14/2001   

Watermark encoder and decoder enabled software and devices

 

Ramos, Daniel O.

09/679261    US    10/04/2000   

Peripheral device for a computer system.

 

Davis, Bruce L.

11/621254    US    01/09/2007   

Enhanced input peripheral

 

Davis

60/158015    US    10/06/1999   

Data entry method and system

 

Davis, Bruce L.

PCT/US2001/026617    WO    08/23/2001   

Watermarking recursive hashes into frequency domain regions and wavelet based
feature modulation watermarks

 

Tian, Jun

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

60/163676    US    11/05/1999   

Watermarking an image after the image is separated into color planes

 

Miller, Marc

PCT/US2000/029244    WO    10/23/2000   

Watermarking an image in color plane separations and detecting such watermarks

 

Miller, Marc

60/232163    US    09/11/2000   

Watermaking enhancements including time based masking, context sensitive
connected content, broadcast monitoring, semifragile watermarks, and time
stamped watermarks

 

Levy, Kenneth L.

PCT/US2001/028726    WO    09/11/2001   

Time and object based masking for video watermarking

 

Levy, Kenneth L.

PCT/US2001/019303    WO    06/14/2001   

Perceptual modeling of media signals based on local contrast and directional
edges

 

Hannigan, Brett T.

10/997813    US    11/23/2004   

Steganographic data embedding in objects for authenticating and associating
value with the objects

 

Perry, Burt W.

CA2416532    CA    07/24/2001   

Authentication watermarks for printed objects and related applications

 

Perry, Burt W.

KR10-2003-7001052    KR    01/24/2003   

Authentication watermarks for printed objects and related applications

 

Perry, Burt W.

PCT/US2001/023336    WO    07/24/2001   

Authentication watermarks for printed objects and related applications

 

Perry, Burt W.

60/183681    US    02/19/2000   

Digital watermarks as a gateway mechanism

 

Jones, Kevin C.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

10/137124    US    05/01/2002   

Digital watermarking methods and related toy and game applications

 

Hannigan, Brett T.

10/193663    US    07/10/2002   

Repetition coding of error correction coded messages in auxiliary data embedding
applications

 

Sharma, Ravi K.

10/850579    US    05/19/2004   

Digital watermarks and trading cards

 

Mckinley, Tyler J.

60/257822    US    12/21/2000   

Watermark systems and methods

 

Aggson, Cynthia K.

EP1311973    EP    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

PCT/US2001/014014    WO    04/30/2001   

Digital watermarking systems

 

Seder, Phillip Andrew

PCT/US2001/022953    WO    07/20/2001   

Using embedded data with file sharing

 

Levy, Kenneth L.

09/837564    US    04/17/2001   

Authentication of physical and electronic media objects using digital watermarks

 

Rhoads, Geoffrey B.

60/198138    US    04/17/2000   

Countermeasures to watermark attacks

 

Alattar, Adnan M.

11/468258    US    08/29/2006   

Image management system and methods using digital watermarks

 

Patterson

PCT/US2003/007776    WO    03/12/2003   

Image management system and methods using digital watermarks

 

Lofgren, Neil E.

60/278049    US    03/22/2001   

Elliptical curve fitting and application for digital watermarks

 

Sharma, Ravi K.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

PCT/US2002/008844    WO    03/22/2002   

Quantization-based data hiding employing calibration and locally adaptive
quantization

 

Stach, John

09/915824    US    07/26/2001   

Collateral data combined with user characteristics to select web site

 

Rhoads, Geoffrey B.

10/012676    US    11/05/2001   

Collateral data combined with other data to select web site

 

Rhoads, Geoffrey B.

60/220945    US    07/26/2000   

Collateral data used to obtain a match to users preferences

 

Rhoads, Geoffrey B.

09/741779    US    12/21/2000   

Watermarking holograms

 

Decker, Stephen K.

PCT/US2001/049399    WO    12/17/2001   

Watermaking holograms

 

Lofgren, Neil E.

09/924402    US    08/07/2001   

Using digital watermarks to facilitate counterfeit inspection and inventory
management

 

Miolla, Ronald S.

09/940873    US    08/27/2001   

Digitally watermarking physical media

 

Levy, Kenneth L.

10/233327    US    08/29/2002   

Digitally watermarking physical media

 

Levy, Kenneth L.

60/282205    US    04/06/2001   

Digital asset management and linking media signals with related data using
watermarks

 

Jones, Kevin C.

PCT/US1999/013320    WO    06/14/1999   

Stochastic scanning documents to change moire effects

 

Rhoads, Geoffrey B.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

AU2002211634    AU    10/10/2001   

Halftone watermarking and related applications

 

Brunk, Hugh L.

CA2422412    CA    10/10/2001   

Halftone watermarking and related applications

 

Brunk, Hugh L.

EP01979700.0    EP    10/10/2001   

Halftone watermarking and related applications

 

Brunk, Hugh L.

KR10-2003-7005154    KR    10/10/2001   

Halftone watermarking and related applications

 

Brunk, Hugh L.

PCT/US2001/028523    WO    09/10/2001   

Authenticating and measuring quality of service of multimedia signals using
digital watermark analyses

 

Tian, Jun

PCT/US2001/031784    WO    10/10/2001   

Halftone watermarking and related applications

 

Brunk, Hugh L.

PCT/US2002/027068    WO    08/23/2002   

Digital watermarks for checking authenticity of printed objects

 

Rodriguez, Tony F.

PCT/US2000/032013    WO    11/21/2000   

Adjusting an electronic camera to acquire a watermarked image

 

Brunk, Hugh

10/017463    US    12/14/2001   

Space filling quantizers for digital watermarking

 

Brunk, Hugh L.

60/256629    US    12/18/2000   

Quantizer characteristics important for quantization index modulation

 

Brunk, Hugh L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

10/017679    US    12/13/2001   

Audio/video commerce application architectural framework

 

Levy, Kenneth L.

60/256628    US    12/18/2000   

Audio/video commerce application architectural framework

 

Levy, Kenneth L.

PCT/US2001/049395    WO    12/17/2001   

Audio/video commerce application architectural framework

 

Levy, Kenneth L.

PCT/US2002/012171    WO    04/19/2002   

User-friendly rights management system and methods

 

Levy, Kenneth L.

PCT/US2006/032011    WO    08/15/2006   

Rights management systems and methods using digital watermaking

 

Levy, Kenneth L.

10/020519    US    12/14/2001   

Message coding for digital watermark applications

 

Brunk, Hugh L.

60/256627    US    12/18/2000   

Message coding for watermark applications

 

Bradley, Brett A

60/284594    US    04/17/2001   

Reversible watermarking and authentication of media signals

 

Tian, Jun

PCT/US2001/032517    WO    10/17/2001   

Content authentication and recovery using digital watermarks

 

Tian, Jun

09/706505    US    11/02/2000   

Batch identifier registration and embedding in media signals

 

Hein Iii, William C.

10/121435    US    04/11/2002   

Pre-exposure of emulsion media with a steganographic pattern

 

Lowe, Brian D.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

60/284163    US    04/16/2001   

Efficient interactive tv

 

Anglin, Hugh W.

60/286701    US    04/25/2001   

Encoded reference signal for digital watermarks

 

Sharma, Ravi K.

60/355856    US    02/10/2002   

Digital watermarking methods and related toy and game applications

 

Hannigan, Brett T.

PCT/US2002/013728    WO    05/01/2002   

Digital watermarking methods and related toy and game applications

 

Hannigan, Brett T.

60/303173    US    07/05/2001   

Using embedded identifiers with images

 

Davis, Bruce L.

60/335427    US    11/30/2001   

Pattern recognition of objects in image streams

 

Shen, Lance Lixin

PCT/US2002/028448    WO    09/05/2002   

Pattern recognition of objects in image streams

 

Decker, Stephen K.

10/265085    US    10/03/2002   

Digital watermarking methods, programs and apparatus

 

Mckinley, Tyler J.

10/265348    US    10/04/2002   

Digital watermarking methods, programs and apparatus

 

Mckinley, Tyler J.

60/327687    US    10/05/2001   

Digital watermarking methods, programs, and apparatus

 

Mckinley, Tyler J.

PCT/US2001/051170    WO    11/02/2001   

Batch identifier registration and embedding in media signals

 

Mckinley, Tyler J.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

60/404038    US    08/15/2002   

Digital watermarking of low bit rate video

 

Alattar, Adnan M.

60/340651    US    12/13/2001   

Wavelet-based reversible watermarking for authentication

 

Tian, Jun

60/430511    US    12/02/2002   

Reversible watermarking

 

Tian, Jun

PCT/US2002/040162    WO    12/12/2002   

Reversible watermarking

 

Tian, Jun

PCT/US2004/014161    WO    05/07/2004   

Reversible watermarking and related applications

 

Alattar, Adnan M.

60/351502    US    01/22/2002   

Adaptive prediction filtering for digital watermarking

 

Bradley, Brett A.

PCT/US2001/031671    WO    10/09/2001   

Watermarks carrying content dependent signal metrics for detecting and
characterizing signal alteration

 

Ahmed, Farid

60/359041    US    02/20/2002   

Embedding location data in video

 

Rhoads, Geoffrey B.

60/361749    US    03/04/2002   

Digital watermarking systems

 

Mckinley, Tyler J.

10/394507    US    03/21/2003   

Visibly altering a product in response to invalidating event

 

Mckinley, Tyler J.

60/367033    US    03/22/2002   

Visibly altering product in response to invalidating event

 

Mckinley, Tyler J.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

60/383474    US    05/23/2002   

Geographical information systems using digital watermarks and other digital
watermarking techniques

 

Rhoads, Geoffrey B.

60/376720    US    04/29/2002   

Image management system and methods using digital watermarks

 

Rhoads, Geoffrey B.

PCT/US2003/017048    WO    05/29/2003   

Layered security in digital watermarking

 

Bradley, Brett Alan

PCT/US2001/021815    WO    07/10/2001   

Multi-carrier watermarks

 

Gustafson, Ammon E.

60/434823    US    12/18/2002   

Computing distortion of media signals using embedded data with repetitive
structure and log-polar mapping

 

Alattar, Adnan M.

60/428485    US    11/21/2002   

Digital watermarking of low bit-rate video

 

Alattar, Adnan M.

PCT/US2003/001975    WO    01/22/2003   

Digital watermarking and fingerprinting including symchronization, layering,
version control, and compressed embedding

 

Alattar, Adnan M.

10/639598    US    08/11/2003   

Document management with embedded data

 

Perry

60/403899    US    08/15/2002   

Document management with embedded data

 

Gorriaran, Michael

PCT/US2001/003138    WO    01/31/2001   

Self-orienting watermarking method embedding frequency shift keying

 

Bradley, Brett A.

10/686495    US    10/14/2003   

Identification document and related methods

 

Brundage, Trent J.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

60/418762    US    10/15/2002   

Identification document and related methods

 

Rhoads, Geoffrey B.

10/717211    US    11/18/2003   

Watermarked printed objects and methods

 

Rodriguez, Tony F.

60/475389    US    06/02/2003   

Digital watermarks in image replacement documents, as on-board mediators in
authentication of printed media, and managing quality of imaging systems

 

Rhoads, Geoffrey B.

60/456677    US    03/21/2003   

Digital watermarking with laser engraving

 

Brian Labrec

PCT/US2001/028927    WO    09/13/2001   

Watermarking in the time-frequency domain

 

Hannigan, Brett T.

60/511848    US    10/15/2003   

Image capture system for portable device

 

Shovoly, Steven

KR10-2005-7016613    KR    03/05/2004   

Camera and digital watermarking systems and methods

 

Brundage, Trent J.

PCT/US2004/006724    WO    03/05/2004   

Camera and digital watermarking systems and methods

 

Brundage, Trent J.

60/451840    US    03/03/2003   

Integrating and enhancing searching of media content and biometric databases

 

Levy, Kenneth L.

60/463175    US    04/15/2003   

Color image appearance model applied to offset printing of watermarked images

 

Reed, Alastair M.

PCT/US2002/033161    WO    10/16/2002   

Progressive watermark decoding on a distributed computing platform

 

Brundage, Trent J.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

60/478386    US    06/13/2003   

Digital watermarking with variable orientation and protocols

 

Levy, Kenneth L.

60/537054    US    01/16/2004   

Watermarking electronic text documents

 

Adnan M. Alattar

60/486047    US    07/09/2003   

Embedded data in gaming objects for authentication and association of behavior
and information

 

Rhoads, Geoffrey B.

60/514958    US    10/27/2003   

Methods and apparatuses for printer recalibration

 

Reed, Alastair M.

10/996138    US    11/19/2004   

Optimized digital watermarking functions for streaming data

 

Gustafson, Ammon E.

60/523748    US    11/19/2003   

Optimized digital watermarking functions for streaming data

 

Gustafson, Ammon E.

60/542095    US    02/04/2004   

Digital watermarking image signals on-chip

 

Rodriguez, Tony F.

60/554541    US    03/18/2004   

Watermark payload encryption methods and systems

 

Ramos, Daniel O.

60/554748    US    03/19/2004   

Digital watermarking for workflow

 

Levy, Kenneth L.

60/659022    US    03/03/2005   

Enhanced bios system

 

Calhoon, Sean

PCT/US2006/007327    WO    03/02/2006   

Data processing systems and methods

 

Calhoon, Sean

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

60/673022    US    04/19/2005   

Digital asset management, targeted searching and desktop searching using digital
watermarks

 

Rodriguez, Tony F.

PCT/US2005/020790    WO    06/13/2005   

Digital asset management, targeted searching and desktop searching using digital
watermarks

 

Rodriguez, Tony F.

09/631409    US    08/03/2000   

Linking from paper invoices and statements to on-line resources

 

Brundage, Trent J.

PCT/US2001/024114    WO    08/01/2001   

Linking from paper invoices and statements to on-line resources

 

Brundage, Trent J.

PCT/US2002/002325    WO    01/24/2002   

Watermark detection using adaptive color projections

 

Reed, Allister

PCT/US2001/017685    WO    05/31/2001   

Using classification techniques in digital watermarking

 

Brunk, Hugh L.

60/495373    US    08/14/2003   

Identification document and related methods

 

Sher-Jan, Mahmood

MXPA05003984    MX    10/14/2003   

Identification document and related methods

 

Durst, Robert T.

PCT/US2003/032886    WO    10/14/2003   

Identification document and related methods

 

Brundage, Trent J.

60/198857    US    04/21/2000   

Authenticating metadata and embedding metadata in watermarks of media signals

 

Davis, Bruce L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

PCT/US2001/001043    WO    01/11/2001   

Authenticating metadata and embedding metadata in watermarks of media signals

 

Davis, Bruce L.

KR10-2004-7009235    KR    12/09/2002   

Forensic digital watermarking with variableorientation and protocols

 

Levy, Kenneth L.

PCT/US2002/039467    WO    12/09/2002   

Forensic digital watermarking with variable orientation and protocols

 

Levy, Kenneth L.

60/523159    US    11/17/2003   

Machine-readable security features for printed objects

 

Reed, Alastair M.

PCT/US2003/037802    WO    11/26/2003   

Systems and methods for authentication of print media

 

Rodriguez, Tony F.

60/600618    US    08/09/2004   

Photographic travel logs through digital watermarking

 

Brundage, Trent J.

PCT/US2005/003777    WO    02/03/2005   

Digital watermarking image signals on-chip and photographic travel logs through
digital watermarking

 

Rodriguez, Tony F.

60/558767    US    03/31/2004   

Appending information to digital watermark payloads

 

Rodriguez, Tony F.

PCT/US2005/009072    WO    03/18/2005   

Watermark payload encryption methods and systems

 

Sharma, Ravi K.

JP2002-515380    JP    07/30/2001   

Digital watermarks and trading cards

 

Mckinley, Tyler J.

PCT/US2001/023886    WO    07/30/2001   

Digital watermarks and trading cards

 

Mckinley, Tyler J.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

60/198849    US    04/21/2000   

Authenticating photo identification documents

 

Carr, J. Scott

PCT/US2001/012561    WO    04/17/2001   

Authentication of physical and electronic media objects using digital watermarks

 

Alattar, Adnan M.

PCT/US2001/019254    WO    06/15/2001   

Interactive video and watermark enabled video objects

 

Mckinley, Tyler J.

09/619264    US    07/19/2000   

Print media with embedded messages for controlling printing

 

Kumar, Aruna B.

PCT/US2001/022185    WO    07/12/2001   

Print media with embedded messages for controlling printing

 

Kumar, Aruna B.

09/670115    US    09/26/2000   

Portable devices and methods employing digital watermarking

 

Rhoads, Geoffrey B.

PCT/US2001/030238    WO    09/26/2001   

Portable devices and methods employing digital watermarking

 

Rhoads, Geoffrey B.

PCT/US2002/005991    WO    02/28/2002   

Watermarking a carrier on which an image will be placed or projected

 

Levy, Kenneth L.

PCT/US2002/006858    WO    03/05/2002   

Digital watermarking and maps

 

Rhoads, Geoffrey B.

PCT/US2007/084933    WO    11/16/2007   

Methods and systems responsive to feature sensed from imagery or other data

 

Rhoads, Geoffrey B.

09/562516    US    05/01/2000   

Methods and systems for digital watermarking

 

Hannigan, Brett T.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

09/825463    US    04/02/2001   

Background watermark processing

 

Rhoads, Geoffrey B.

09/854408    US    05/10/2001   

Digital watermarks used in automation equipment

 

Brundage, Trent J.

10/188340    US    07/01/2002    11/381309    US    05/02/2006    11/467995   
US    08/29/2006    11/877851    US    10/24/2007    12/258095    US   
10/24/2008    60/141468    US    06/29/1999   

Using digital watermarks on playing cards and casino chips to deter cheating

 

Livermore, Megan

60/151586    US    08/30/1999   

Automated children’s books

 

Rodriguez, Tony Forrest

60/163332    US    11/03/1999   

Data entry method and system

 

Rhoads, Geoffey B.

60/178028    US    01/26/2000   

Managing on-line media library through links in media signals

 

Rhoads, Geoffrey B.

60/180364    US    02/04/2000   

Integrating digital watermarks in multimedia content

 

Davis, Bruce L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

60/247389    US    11/08/2000   

Authentication watermarking using sorting order embedding to embed a compressed
bit stream in another signal

 

Tian, Jun

60/257924    US    12/21/2000   

Detection of multiple watermarks

 

Shama, Ravi K.

60/260907    US    01/10/2001   

Authentication watermarking enabling recovery of the original un-watermarked
content

 

Tian, Jun

60/263987    US    01/24/2001   

Halftone primitive watermarking and related applications

 

Haynes, Mark E.

60/284776    US    04/18/2001   

Using embedded identifiers with images

 

Rhoads, Geoffrey B.

60/285514    US    04/20/2001   

User-friendly copy management system and method

 

Levy, Kenneth L.

60/288272    US    05/02/2001   

Digital watermarking methods and related toy applications

 

Sharma, Ravi K.

60/297229    US    06/07/2001   

Digital watermarking methods and related toy and game applications

 

Hannigan, Brett T.

60/305086    US    07/12/2001   

Connected audio and other media objects

 

Rhoads, Geoffrey B.

60/315569    US    08/28/2001   

User-friendly copy management system and method

 

Levy, Kenneth L.

60/316851    US    08/31/2001   

Digital watermarking and checks

 

Carr, J. Scott

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

60/317773    US    09/06/2001   

Pattern recognition of objects in image streams

 

Shen, Lance Lixin

60/323148    US    09/17/2001   

Postal meters and systems employing watermarking

 

Davis, Bruce L.

60/332512    US    11/21/2001   

Postal applications using digital watermarks

 

Rhoads, Geoffrey B.

60/336209    US    10/30/2001   

Audio/video commerce application architectural framework

 

Levy, Kenneth L.

60/349644    US    01/15/2002   

Wireless methods and devices employing steganography

 

Rhoads, Geoffrey B.

60/349970    US    10/19/2001   

Digital watermarking systems and methods

 

Levy, Kenneth L.

60/350082    US    10/19/2001   

Integrating digital watermarks in multimedia content

 

Levy, Kenneth L.

60/351565    US    01/22/2002   

Digital watermarking and fingerprinting enhancements

 

Alattar, Adnan M.

60/352652    US    01/28/2002   

Digitally watermarking checks and other value documents

 

Carr, J. Scott

60/356881    US    02/12/2002   

Idetification documents includung embedded data

 

Hannigan, Brett T.

60/404181    US    08/16/2002   

Reversible watermarking that can exactly recreate the original image

 

Tian, Jun

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

60/421254    US    10/25/2002   

Identification document and related methods

 

Rhoads, Geoffrey B.

60/430014    US    11/28/2002   

Copy detect signals for automated authentication of print media

 

Decker, Stephen K.

60/435401    US    12/19/2002   

Quantization-based data embedding in mapped data

 

Bradley, Brett A.

60/440593    US    01/15/2003   

System for authentication of print media

 

Decker, Stephen K.

60/453031    US    03/06/2003   

Camera for reading digital watermarks and digital watermarking methods and
systems

 

Brundage, Trent J.

60/455824    US    03/18/2003   

Camera for reading digital watermarks and digital watermarking methods and
systems

 

Shovoly, Steven

60/463793    US    04/18/2003   

Embedding digital watermarks with metallic inks

 

Brundage, Trent J.

60/466926    US    04/30/2003   

Fragile and emerging digital watermarks

 

Reed, Alastair M.

60/480990    US    06/23/2003   

Quantization based data embedding in mapped data

 

Bradley, Brett A.

60/480993    US    06/23/2003   

Human perceptual model applied to rendering of watermarked signals

 

Reed, Alastair M.

60/482069    US    06/23/2003   

Digital watermarking of text documents

 

Adnan M. Alattar

60/494709    US    08/12/2003   

Identification document and related methods

 

Sher-Jan, Mahmood

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

60/495236    US    08/13/2003   

Detecting media areas likely of hosting watermarks

 

Trent J. Brundage

60/582280    US    06/22/2004   

Digital asset management and targeted searching using digital watermarks

 

Rodriguez, Tony F.

60/656642    US    02/25/2005   

Digital asset management, targeted searching and desktop searching using digital
watermarks

 

Rodriguez, Tony F.

HK00102658.9    HK    5/2/2000   

Digital watermarking and banknotes

 

Rhoads, Geofrey B.

HK00104556.8    HK    7/24/2000   

Digital watermarking and methods for security documents

 

Rhoads, Geofrey B

HK00107539.3    HK    11/24/2000   

Method and apparatus for watermarking video images

 

Rhoads, Geoffrey B.; Davidson, Clay; Rodriguez, Anthony

HK00105793.8    HK    9/14/2000   

Method and apparatus for encoding audio with auxiliary digital data

 

Rhoads, Geoffrey B.

HK01101031.8    HK    2/13/2001   

Methods and systems for controlling computers or linking to internet resources
from physical and electronic objects

 

Grossi, Brian J.; Seder, Phillip A.; McKinley, Tyler J.; Perry, Burt W.; Rhoads,
Geoffrey B.; Davis, Bruce L.; Rodriquez, Tony F.; Carr, J. Scott; Hein, William
C., III; MacIntosh; Brian T.

CH0981113    CH    7/7/1999   

Digital watermarking and methods for security documents

 

Rhoads, Geofrey B

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

ES0959621    ES    11/16/1994   

Video copy control with plural embedded signals

 

Rhoads, Geoffrey B.

60/554543    US    3/18/2004   

Watermark payload encryption for media including multiple watermarks

 

Levy, Kenneth L.

60/582914    US    6/24/2004   

Digital watermarking methods, programs and apparatus

 

Tony F. Rodriguez

60/866198    US    11/16/2006   

Security Documents and Related Methods/Systems

 

Tony F. Rodriguez

90/005827    US    10/20/2000   

Steganography methods employing embedded calibration data

 

Rhoads, Geoffrey B.

60/141538    US    6/28/1999    DIGITAL WATERMARKS IN TV AND RADIO OVER-THE-AIR
BROADCASTS THAT LINK BROADCASTED CONTENT TO THE INTERNET 60/141763    US   
6/30/1999    DIGITAL WATERMARKS IN TV AND RADIO OVER-THE-AIR BROADCASTS THAT
LINK BROADCASTED CONTENT TO THE INTERNET, AND SUPPLEMENT RADIO WITH ANCILLARY
IMAGES/VIDEO 09/502191    US    2/10/2000    WATERMARK EMBEDDER AND READER
09/670114    US    9/26/2000    METHODS FOR USING WATERMARKS ON CONSUMER DEVICES
09/660756    US    9/13/2000    PERSONAL DISPLAY FOR INTERACTIVE VIDEO
HK05104773.0    HK    6/8/2005   

Photographic identification document

 

Jonathan Carr

PCT/US2001/050071    WO    10/24/2001   

ACCESS CONTROL SYSTEMS AND METHODS

 

Davis, Bruce L.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

SCHEDULE D

LIST OF DELIVERABLES

Licensor will cause the following to be delivered to Licensee, or Licensee’s
representative, within 14 days of closing for files necessary to respond to
final deadlines of actions due for Live Assets within three months after
closing, and for remaining items pertaining to Live Assets within 45 days of
closing, and for remaining items pertaining to Abandoned Assets, within 45 days
of a request by Licensee, but no earlier than 90 days after closing:

(a) U.S. Patents. For each item of the Patents that is an issued United States
patent, and for each Abandoned Asset to which any Live Asset claims priority to
such issued U.S. patent (whether a patent or similar protection has been issued
or granted), a copy of

 

  (i) Assignment Agreement(s),

 

  (ii) conception and reduction to practice materials, and

 

  (iii) the publicly available file history for Abandoned Assets (to be obtained
in both electronic disk image and hard copy, at Licensee’s option, by Licensee
or by Licensor through a vendor designated by Licensee, in all cases for
delivery directly to Licensee’s representative),

 

  (iv) the Docket,

 

  (v) each relevant license and security agreement;

(b) U.S. Patent Applications. For each item of the Patents that is a U.S. patent
application, a copy of

 

  (i) the patent application, as filed,

 

  (ii) if unpublished, a copy of the filing receipt and the non-publication
request, if available,

 

  (iii) the Assignment Agreement(s),

 

  (iv) the Docket,

 

  (v) all available conception and reduction to practice materials,

 

  (vi) evidence of foreign filing license (or denial thereof),

 

  (vii) each relevant license and security agreement, and

 

  (viii) the Prosecution History Files;

(c) Common Interest Agreement. Licensor will deliver any Initial Deliverables to
be delivered by Licensor under paragraph (b) above to Licensee’s legal counsel,
together with two (2) executed originals of the Common Interest Agreement.

(d) Non-U.S. For each Live Asset for which a non-United States patent or similar
protection has been issued or granted, a copy of

 

  (i) the certificate for patent prosecution issued by the applicable
government, if available

 

  (ii) each pending foreign application

 

  (iii) the Docket,

 

  (iv) the Assignment Agreement(s),

 

  (v) applicant name change, if necessary, and

 

  (vi) each relevant license and security agreement.

(e) Thorough Search/Declaration. If originals of the Initial Deliverables are
not available and the required copies are not delivered to Licensee prior to
Closing, Licensor will cause (i) such copies of the Initial Deliverables to be
sent to Licensee or Licensee’s representative promptly if and after such
originals are located and (ii) an appropriate executive officer of Licensor to
deliver to Licensee a declaration, executed by such officer under penalty of
perjury, detailing Licensor’s efforts to locate such unavailable original
documents and details regarding how delivered copies were obtained.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE D



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Capitalized terms used in this Schedule D are defined in the Patent License
Agreement to which this Schedule D is attached.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE D



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

SCHEDULE 2.1

PAYMENT SCHEDULE FOR LICENSE ISSUE FEE

 

Date

   Payment  

Closing

   $ 2,600,000   

November 15, 2010

   $ 2,675,000   

February 15, 2011

   $ 2,750,000   

May 16, 2011

   $ 2,825,000   

August 15, 2011

   $ 2,875,000   

November 15, 2011

   $ 2,950,000   

February 15, 2012

   $ 3,025,000   

May 15, 2012

   $ 3,100,000   

August 15, 2012

   $ 3,175,000   

November 15, 2012

   $ 3,250,000   

February 15, 2013

   $ 3,350,000   

May 15, 2013

   $ 3,425,000   

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE 2.1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

SCHEDULE 2.3

PORTFOLIO MONETIZATION ALLOCATION METHODOLOGY

Licensee and/or its Affiliates will rank each of the patents and patent
applications included in the Portfolio Monetization as of the date of the
applicable Portfolio Monetization in one of the following four categories:

Category R1: patents and patent applications actually asserted against the
licensee and discussed in detail during the discussions leading to the Revenue
(i.e., named, analyzed and discussed in the assertion materials and
negotiations);

Category R2: patents and patent applications specifically mentioned but not
discussed in detail in the discussions leading to the Revenue (i.e., listed as
one of the patents that the licensee might infringe or need to license);

Category R3: patents and patent applications in the same patent class code as
one or more R1 or R2 patents and patent applications (i.e., not asserted or
specifically mentioned, but, as evidenced by its class code, may have been
infringed or needed to be licensed by the licensee); and

Category R4: all other patents and patent applications included in the Portfolio
Monetization.

Portfolio Profit will be allocated among the patents and patent applications
included in the Portfolio Monetization according to the following formula
(except, and to the extent, a Portfolio Monetization specifically assigns
allocations otherwise):

P = R * (VA/PN)

Where:

P = Portfolio Profit allocated to each patent and/or patent application included
in a Portfolio Monetization in one of the four categories

R = Portfolio Profit

VA = Value Allocation for that patent category (see below)

PN = Aggregate number of patents or patent applications from that category
included in the Portfolio Monetization

The Value Allocations for the four categories are:

R1 = 55%

R2 = 27.5%

R3 = 13.75%

R4 = 3.75%

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

SCHEDULE 2.3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

EXHIBIT A

COMMON INTEREST AGREEMENT

THIS COMMON INTEREST AGREEMENT (“Agreement”) is entered into between the
undersigned legal counsel, for themselves and on behalf of the parties they
represent (as indicated below).

 

1.      Background.

 

1.1 Invention Law Group, P.C. and IV Digital Multimedia Inventions, LLC, a
Delaware limited liability company (collectively the “IV Entities”), and
Digimarc Corporation (“Digimarc”) (the IV Entities and Digimarc are sometimes
hereafter referred to herein as a “party” or the “parties”), have entered into a
Patent License Agreement and other transaction agreements with respect to
certain patents (including their patent applications filed or to be filed
throughout the world). This transaction will at least generate patent
prosecution, patent portfolio monetization and patent licensing work (the
“Patent Matters”).

 

1.2 The parties have a common interest concerning the Patent Matters and have
agreed to treat their communications and those of their respective legal Counsel
(“Counsel”) concerning the Patent Matters as protected by the common interest
privilege. Furtherance of the Patent Matters requires the exchange of
proprietary documents and information, the joint development of legal strategies
and the exchange of attorney work product developed by the parties and their
respective Counsel.

 

2.      Common Interest.

 

2.1 The parties have a common, joint and mutual legal interest in cooperating
with each other, to the extent permitted by law, to share information that one
party asserts is protected by the attorney-client privilege and/or by the work
product doctrine with respect to the Patent Matters. The parties shall cause any
Counsel who may participate in this Agreement to be bound by its terms.

 

2.2 In order to further their common interest, the parties and their Counsel may
exchange their own privileged and work product information, orally and in
writing, including, without limitation, factual analyses, mental impressions,
legal memoranda, source materials, draft legal documents, prosecution history
files, analysis of the validity or infringement of patent claims and other
information (hereinafter “Common Interest Materials”). The sole purpose for the
exchange of the Common Interest Materials is to support the parties’ common
interest with respect to the Patent Matters. Any Common Interest Materials
exchanged shall continue to be protected under all applicable privileges and no
such exchange shall constitute a waiver of any applicable privilege or
protection.

 

3.      Relationship; Additions; Termination.

 

3.1 This Agreement does not create any agency or similar relationship among the
parties. Neither party nor their respecTIVE Counsel has the authority to waive
any applicable privilege or doctrine on behalf of any other party.

     

3.2 Nothing in this Agreement affects the separate and independent
representation of each party by its respective Counsel or creates an attorney
client relationship between the Counsel for a party and the other party to this
Agreement.

 

3.3 This Agreement shall continue until the earlier of:

(a) the end of the term, or termination by either party, of the Patent License
Agreement; or

 

(b) until such time as either party exercises its ability to withdraw from and
terminate the Agreement by thirty (30) days written notice if, in either
parties’ reasonable judgment, the interests of the parties are no longer
sufficiently aligned to have a common interest concerning the Patent Matters.

 

3.4 Notwithstanding termination, this Agreement shall continue to protect all
Common Interest Materials disclosed prior to termination. Sections 3 and 4 shall
survive termination of this Agreement.

 

4.      General Terms.

 

4.1 This Agreement is governed by the laws of the State of Washington, without
regard to its choice of law principles to the contrary. In the event any
provision of this Agreement is held by any court of competent jurisdiction to be
illegal, void or unenforceable, the remaining terms shall remain in effect.
Failure of either party to enforce any provision of this Agreement shall not be
deemed a waiver of future enforcement of that or any other provision.

 

4.2 The parties agree that a breach of this Agreement may result in irreparable
injury, that money damages would not be a sufficient remedy and that the
disclosing party shall be entitled to seek equitable relief, including
injunctive relief, as a non-exclusive remedy for any such breach.

 

4.3 Notices given under this Agreement shall be given in writing and delivered
by messenger or overnight delivery service to a party and their respective
Counsel at their last known address, and shall be deemed to have been given on
the day received.

 

4.4 This Agreement is effective and binding upon each party as of the date it is
signed by or on behalf of a party and may be amended only by a writing signed by
or on behalf of each party. This Agreement may be executed in counterparts. Any
signature reproduced or transmitted via email of a .pdf file, photocopy,
facsimile or other process of complete and accurate reproduction and
transmission shall be considered an original for purposes of this Agreement.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE

COMMISSION.

EXHIBIT A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

This Agreement is being executed by each of the undersigned Counsel with the
fully informed authority and consent of the respective party it represents.

 

Counsel for Digimarc Corporation By:  

 

  Robert Chamness   Chief Legal Officer and Secretary   October 5, 2010 Counsel
for Invention Law Group, P.C. By:  

 

  John Bove Date:  

 

Counsel for IV Digital Multimedia Inventions, LLC By:  

 

  Thomas J. Hall Date:  

 

[Signature Page to Common Interest Agreement]

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

EXHIBIT A



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

EXHIBIT C

JOINT PRESS RELEASE

 

LOGO [g150860g0423125134045.jpg]

Company Contacts:

Bruce Davis

Chairman and CEO

503-469-4624

Bruce.Davis@diqimarc.com

Scott Liolios or Matt Glover

Liolios Group, Inc.

Investor Relations for Digimarc

949-574-3860

info@liolios.com

DRAFT FOR IMMEDIATE RELEASE

Digimarc Partners with Intellectual Ventures to Expand

Patent Licensing Program

Beaverton, Ore, - October 5, 2010 — Digimarc Corporation (NASDAQ: DMRC) has
entered into a long-term relationship with Intellectual Ventures™ (IV) to expand
Digimarc’s patent licensing program and broaden adoption of its proprietary
technologies. Pursuant to the agreement, Digimarc has exclusively licensed the
right to sublicense a substantial portion of its patent assets to IV in exchange
for various strategic and financial benefits.

The key objectives of the relationship for Digimarc are to:

 

•   Materially advance progress toward realization of its vision and mission

 

•   Significantly expand the scope of its license program

 

•   More effectively monetize its patent assets

 

•   Encourage large scale adoption of its technologies by industry leaders

 

•   Improve the company’s financial performance

 

•   Increase the scale and rate of growth of its software and services business

 

•   Lay a foundation for continuing innovation

Important financial aspects of the agreement for Digimarc include:

 

•   A license issue fee of $36 million, paid to Digimarc in increasing quarterly
installments over three years

 

•   20% of the profits generated from the IV licensing program

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

EXHIBIT C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

•   IV assumes responsibility for approximately $1 million per year in
prosecution and maintenance costs previously borne by Digimarc

 

•   A minimum of $4 million of paid support over five years from Digimarc to
assist IV in maximizing the value of the licensed assets

 

•   A royalty-free grant-back license to the licensed patents to continue
Digimarc’s existing business related to those assets, including maintaining and
renewing existing patent licenses, and providing software and services

The Company and its auditors have not yet fully determined how the transaction
should be accounted for.

“This partnership is a huge step forward for Digimarc toward realizing its
vision of teaching computers to see, hear and understand,” said Digimarc’s
chairman and CEO Bruce Davis. “We believe that these capabilities are
fundamental to the continuing evolution of more intuitive and pervasive
computing that will dramatically change the meaning of computers in our lives.
This partnership with IV is a remarkable opportunity for a company like
Digimarc, with breakthrough technologies, but limited means to efficiently
propagate its technologies throughout addressable markets. IV’s scale and
expertise is well suited, we believe, to accelerating the licensing of our
inventions on a global basis, faster than we could ever contemplate achieving
alone. We are looking forward to a long and successful collaboration .”

Vincent Pluvinage, head of strategic acquisitions and private equity for
Intellectual Ventures, added: “Intellectual Ventures recognized that inventions
made by Digimarc’s inventors during the last decade are increasingly valuable to
many companies involved in leveraging both traditional (analog) and digital ways
to distribute multi-media content, including using increasingly powerful
smartphones and other network-enabled products and services. We hope these
companies will leverage Digimarc’s know-how and technologies, as well as license
relevant patent rights from Intellectual Ventures. Intellectual Ventures is
making a significant financial investment in these patented inventions, helping
Digimarc to continue creating new innovations and supporting the adoption of the
patented ones.”

Digimarc management will host a conference call later today to discuss this
development in more detail. Please see below for more information.

In other news, the Company advises that a declaratory judgment action has been
filed against Digimarc in the United States District Court in Delaware by
Verance Corporation, a licensee, alleging the invalidity of 22 patents held by
Digimarc and other matters. Verance Corp. v. Digimarc Corp., 1:10-cv-00831-UNA.
The Company has not been served, but a copy of the Complaint is posted on our
home page at www.diqimarc.com. Based on preliminary analysis, the Company
anticipates that third quarter revenues will be lower than in the past three
quarters because Verance did not make their anticipated quarterly payment due to
this litigation and a federal contract was deferred until the fourth quarter.
Third quarter expenses will also be higher due to professional fees for services
associated primarily with the IV transaction and new product initiatives.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

EXHIBIT C



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIGIMARC CORPORATION

 

Conference Call

Digimarc will hold a conference call later tomorrow prior to the opening of the
market (October 6, 2010) to discuss the partnership. Chairman and CEO Bruce
Davis and CFO Mike McConnell will host the call starting at 8:30 a.m . Eastern
time (5:30 a.m. Pacific time). A question and answer session will follow
management’s presentation.

The call will be simulcast via a link available on Digimarc’s home page at
www.diqimarc.com. and will be available for replay until October 20, 2010.
Thereafter, the webcast will be archived at
www.diqimarc.com/investors/events.asp.

About Intellectual Ventures

Founded in 2000, Intellectual Ventures (IV) is the global leader in the business
of invention. IV collaborates with leading inventors, partners with pioneering
companies, and invests both expertise and capital in the process of invention.
IV’s mission is to energize and streamline an invention economy that will drive
innovation around the world. For more information, visit
www.intellectualventures.com.

About Digimarc

Digimarc Corporation (NASDAQ:DMRC), based in Beaverton, Oregon, is a leading
innovator and provider of enabling technologies that create digital identities
for all forms of media and many everyday objects. The embedded digital IDs are
imperceptible to humans, but not to computers, networks and devices like mobile
phones, which can now use cameras and microphones as sensory inputs to “see,
hear and understand” the world around them within the context of their
environment. Digimarc has built an extensive intellectual property portfolio
with patents in digital watermarking, content identification and management,
media and object discovery to enable ubiquitous computing, and related
technologies. Digimarc develops solutions, licenses its intellectual property,
and provides development services to business partners across a range of
industries. For more information, please visit www.digimarc.com .

Forward-looking Statements

With the exception of historical information contained in this release, the
matters described in this release contain various “forward-looking statements.”
These forwardlooking statements include statements regarding Digimarc’s
objectives in entering into the relationship with IV, Digimarc’s realization of
the intended benefits of its relationship with IV, and other statements
identified by terminology such as “will,” “should,” “expects,” “estimates,”
“predicts” and “continue” or other derivations of these or other comparable
terms. These forward-looking statements are statements of management’s opinion
and are subject to various assumptions, risks, uncertainties and changes in
circumstances. Actual results may vary materially from those expressed or
implied from the statements in this release as a result of the failure of
Digimarc’s relationship with IV to achieve its intended benefits, or changes in
economic, business and/or regulatory factors. More detailed information about
risk factors that may affect actual results is set forth in the company’s Form
10-K for the year ended December 31 , 2009 and in subsequent periodic reports
filed with the SEC. Readers are cautioned not to place undue reliance on these
forward-looking statements, which reflect management’s opinions only as of the
date of this release. Except as required by law, Digimarc underlakes no
obligation to publicly update or revise any forward-looking statements to
reflect events or circumstances that may arise after the date of this release.

 

 

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

EXHIBIT C